

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.200





 


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT
 
dated as of April 30, 2013
 
among
 
GCI HOLDINGS, INC.,
as Borrower,
 
GCI, INC.,
as Parent,
 
the Subsidiary Guarantors party hereto
 
the Lenders party hereto,
 
UNION BANK, N.A.,
as Syndication Agent,
 
SUNTRUST BANK,
as Documentation Agent,
 
and
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent
 
______________________
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
 
UNION BANK, N.A.
 
and
 
SUNTRUST ROBINSON HUMPHREY, INC.,
as Co-Lead Arrangers and Joint Book Runners
 


 




Bryan Cave LLP
1290 Avenue of the Americas
New York, New York  10104
 




 



 
 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
           
Page
Article 1 DEFINITIONS
 
1
Section 1.1.
Defined Terms
1
Section 1.2.
Classification of Loans and Borrowings
31
Section 1.3.
Terms Generally
31
Section 1.4.
Accounting Terms; GAAP
32
Article 2 THE CREDITS
 
32
Section 2.1.
Commitments and Loans
32
Section 2.2.
Loans and Borrowings
34
Section 2.3.
Requests for Borrowings
35
Section 2.4.
Funding of Borrowings
36
Section 2.5.
Termination, Reduction and Increase of Commitments
37
Section 2.6.
Repayment of Loans
39
Section 2.7.
Prepayment of Loans
39
Section 2.8.
Evidence of Debt
41
Section 2.9.
Letters of Credit
42
Section 2.10.
Swingline Loans
46
Section 2.11.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
48
Section 2.12.
Defaulting Lenders
49
Article 3 INTEREST, FEES, YIELD PROTECTION, ETC.
 
51
Section 3.1.
Interest
51
Section 3.2.
Interest Elections
52
Section 3.3.
Fees
54
Section 3.4.
Alternate Rate of Interest
55
Section 3.5.
Increased Costs; Illegality
55
Section 3.6.
Break Funding Payments
57
Section 3.7.
Taxes
58
Section 3.8.
Mitigation Obligations
60
Section 3.9.
Replacement of Lenders
60
Article 4 REPRESENTATIONS AND WARRANTIES
 
61
Section 4.1.
Organization; Powers
61
Section 4.2.
Authorization; Enforceability
61
Section 4.3.
Governmental Approvals; No Conflicts
61
Section 4.4.
Financial Condition
62
Section 4.5.
Properties
63
Section 4.6.
Litigation and Environmental Matters
63
Section 4.7.
Compliance with Laws and Agreements
63
Section 4.8.
Franchises, FCC, State PUC and Certain Copyright Matters
63
Section 4.9.
Investment Company Status
65
Section 4.10.
Taxes
65
Section 4.11.
ERISA
65
Section 4.12.
Disclosure
65

 
 
 

--------------------------------------------------------------------------------

 
Section 4.13.
Subsidiaries
66
Section 4.14.
Insurance
66
Section 4.15.
Labor Matters
66
Section 4.16.
Solvency
66
Section 4.17.
Federal Reserve Regulations
67
Section 4.18.
Use of Proceeds
67
Section 4.19.
USA PATRIOT Act, OFAC and Other Regulations
67
Article 5 CONDITIONS
 
68
Section 5.1.
Initial Conditions.
68
Section 5.2.
Conditions to Future Credit Events
70
Article 6 AFFIRMATIVE COVENANTS
 
71
Section 6.1.
Financial Statements and Other Information
71
Section 6.2.
Notices of Material Events
73
Section 6.3.
Existence; Conduct of Business
74
Section 6.4.
Payment and Performance of Obligations
74
Section 6.5.
Maintenance of Properties
74
Section 6.6.
Books and Records; Inspection Rights
74
Section 6.7.
Compliance with Laws
74
Section 6.8.
Environmental Compliance
75
Section 6.9.
Insurance
75
Section 6.10.
Casualty and Condemnation
75
Section 6.11.
Additional Subsidiaries
75
Section 6.12.
Information Regarding Collateral.
76
Section 6.13.
Further Assurances
76
Section 6.14.
Use of Proceeds
76
Article 7 NEGATIVE COVENANTS
 
77
Section 7.1.
Indebtedness
77
Section 7.2.
Liens
79
Section 7.3.
Fundamental Changes
80
Section 7.4.
Investments
81
Section 7.5.
Acquisitions
83
Section 7.6.
Sale and Lease-Back Transactions
84
Section 7.7.
Dispositions
84
Section 7.8.
Restricted Payments
86
Section 7.9.
Prepayments
87
Section 7.10.
Transactions with Affiliates
87
Section 7.11.
Restrictive Agreements
87
Section 7.12.
Hedging Agreements
88
Section 7.13.
Amendment of Material Documents
88
Section 7.14.
Ownership of Subsidiaries
89
Section 7.15.
Interest Coverage Ratio
89
Section 7.16.
Total Leverage Ratio
89
Section 7.17.
Senior Leverage Ratio
89
Section 7.18.
Capital Expenditures
89
Article 8 EVENTS OF DEFAULT
 
90

 
 
 

--------------------------------------------------------------------------------

 
Article 9 THE ADMINISTRATIVE AGENT
 
92
Article 10 MISCELLANEOUS
 
95
Section 10.1.
Notices
95
Section 10.2.
Waivers; Amendments
96
Section 10.3.
Expenses; Indemnity; Damage Waiver
99
Section 10.4.
Successors and Assigns
101
Section 10.5.
Survival
104
Section 10.6.
Counterparts; Integration; Effectiveness
104
Section 10.7.
Severability
104
Section 10.8.
Right of Setoff
105
Section 10.9.
Governing Law; Waiver of Jury Trial
105
Section 10.10.
Submission To Jurisdiction; Waivers
105
Section 10.11.
Headings
106
Section 10.12.
Interest Rate Limitation
106
Section 10.13.
Patriot Act
106
Section 10.14.
Confidentiality
107
Section 10.15.
Amendment and Restatement
108
Article 11 GUARANTEE
 
108
Section 11.1.
Guarantee; Fraudulent Transfer, Etc.; Contribution
108
Section 11.2.
Obligations Not Waived
110
Section 11.3.
Security
110
Section 11.4.
No Discharge or Diminishment of Guarantee
110
Section 11.5.
Defenses of Borrower Waived
111
Section 11.6.
Agreement to Pay; Subordination
111
Section 11.7.
Information
112
Section 11.8.
Termination
112
Section 11.9.
Additional Guarantors
112

 
 
 

--------------------------------------------------------------------------------

 

     
EXHIBITS:
         
Exhibit A
Form of Assignment and Acceptance
 
Exhibit B-1
Form of Revolving Loan Note
 
Exhibit B-2
Form of Delayed Draw Term Note
 
Exhibit B-3
Form of Swingline Note
 
Exhibit C
Form of Borrowing Request
 
Exhibit D
Form of Interest Election Request
 
Exhibit E
Form of Second Amended and Restated Security Agreement
 
Exhibit F
Form of Second Amended and Restated Pledge Agreement
 
Exhibit G-1
Form of Opinion of Sherman & Howard L.L.C.
 
Exhibit G-2
Form of Opinion of Davis Wright Tremaine LLP
 
Exhibit G-3
Form of Opinion of Borrower
 
Exhibit H
Form of Closing Certificate
 
Exhibit I
Form of Compliance Certificate
 
Exhibit J
Form of Solvency Certificate
 
Exhibit K
Form of Guarantee Supplement
 
Exhibit L
Form of Add-on Term Loan Supplement
 
Exhibit M
Form of Revolving Increase Supplement
       
SCHEDULES:
         
Schedule 1.1A
Commitments
 
Schedule 1.1B
List of Existing Letters of Credit
 
Schedule 4.6
Disclosed Matters
 
Schedule 4.8
List of Matters Affecting Authorizations
 
Schedule 4.13
List of Subsidiaries
 
Schedule 4.14
List of Insurance
 
Schedule 7.1
List of Existing Indebtedness
 
Schedule 7.2
List of Existing Liens
 
Schedule 7.4
List of Existing Investments
 
Schedule 7.10
List of Agreements with Affiliates
 
Schedule 7.11
List of Existing Restrictions
 



 
 
 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT, dated as of April 30,
2013, among GCI HOLDINGS, INC., GCI, INC., the SUBSIDIARY GUARANTORS party
hereto, the LENDERS party hereto, UNION BANK, N.A., as Syndication Agent,
SUNTRUST BANK, as Documentation Agent, and CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Administrative Agent.
 
RECITALS
 
This Third Amended and Restated Credit and Guarantee Agreement amends, restates,
replaces and supersedes, in its entirety, without a breach in continuity and
without constituting a novation, the Second Amended and Restated Credit and
Guarantee Agreement, dated as of January 29, 2010 (as amended, the “Existing
Credit Agreement”), among the Borrower, the subsidiary guarantors party thereto,
the lenders party thereto, the other parties thereto and Credit Agricole CIB, as
the administrative agent (the “Existing Administrative Agent”).
 
The Borrower acknowledges that on the Closing Date immediately before the
satisfaction of the condition set forth in Section 5.1(o) under this Agreement
(i) the Borrower has Existing Revolving Loans in the outstanding principal
amount of $20,000,000 and (ii) Existing Add-on Term Loans in the outstanding
principal amount of $80,000,000.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE 1
DEFINITIONS
Section 1.1. Defined Terms
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acquisition” has the meaning set forth in Section 7.5.
 
“ACS” means Alaska Communications Systems Group, Inc., a Delaware corporation.
 
“Add-on Term Loan” and “Add-on Term Loans” shall have the respective meanings
set forth in Section 2.1(d).
 
“Add-on Term Borrowing Date” shall, with respect to each Add-on Term Loan, have
the meaning set forth in the Effective Add-on Term Loan Supplement with respect
to such Add-on Term Loan.
 
 
1

--------------------------------------------------------------------------------

 
“Add-on Term Commitment” shall mean, as of any date and with respect to any
Lender, the amount set forth in paragraph 2 or 3 of the applicable Effective
Add-on Term Loan Supplement.
 
“Add-on Term Loan Supplement” means a supplement in substantially the form of
Exhibit L.
 
“Adjusted Operating Cash Flow” means, with respect to any Person, Operating Cash
Flow of such Person adjusted, on a consistent basis, to give effect to each
acquisition, disposition and merger that occurred during the relevant period as
if each had occurred on the first day of such period.  The adjustment to give
effect to the AWN Transaction shall be deemed to be an increase in Operating
Cash Flow of an amount equal to $65,000,000 divided by 365 for each day during
the one year period ending on the date of the consummation of the AWN
Transaction.
 
“Administrative Agent” means Credit Agricole CIB, in its capacity as
administrative agent for the Lenders hereunder, or any successor thereto
appointed pursuant to Article 9.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Sale” has the meaning set forth in Section 2.7(d).
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent.
 
“Agreement” means this Third Amended and Restated Credit and Guarantee
Agreement, as amended, restated, supplemented or otherwise modified from time to
time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (iii) the One Month LIBO Rate plus
1%.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the One Month LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the One Month LIBO Rate, respectively.
 
“Amortization Event” has the meaning set forth in Section 2.7(c).
 
“Amortization Termination Event” has the meaning set forth in Section 2.7(c).
 
“Anti-Terrorism Law” means any applicable law, rule or regulation related to
money laundering or financing terrorism including the Patriot Act, The Currency
and Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).
 
 
2

--------------------------------------------------------------------------------

 
“Applicable Margin” means, at all times from and after the Closing Date, except
as otherwise provided in Section 2.1(e), (i) with respect to each ABR Borrowing
and each Swingline Loan, the per annum rate equal to the percentage set forth
below under the heading “ABR Margin” during the applicable periods set forth
below, and (ii) with respect to each Eurodollar Borrowing and the fees payable
under Section 3.3(b)(i), the per annum rate equal to the percentage set forth
below under the heading “Eurodollar and LC Fee Margin” during the applicable
periods set forth below, provided that until the delivery of the Compliance
Certificate for the second full fiscal quarter after the Closing Date pursuant
to Section 6.1(c), the Total Leverage Ratio shall be deemed to be greater than
or equal to 5.0:1.0 and less than 5.5:1:0 for purposes of determining the
Applicable Margin:
 
When the Total Leverage Ratio is:
ABR Margin
Eurodollar and LC Fee Margin
Less Than
Greater Than or Equal to
 
5.5:1.0
2.00%
3.00%
5.5:1.0
5.0:1.0
1.75%
2.75%
5.0:1.0
4.5:1.0
1.50%
2.50%
4.5:1.0
4.0:1.0
1.25%
2.25%
4.0:1.0
 
1.00%
2.00%

 
With respect to each Add-on Term Loan, “Applicable Margin” shall have the
meaning set forth in Schedule I to the Effective Add-on Term Loan Supplement
applicable thereto.  Changes in the Applicable Margin resulting from a change in
the Total Leverage Ratio shall be based upon the Compliance Certificate most
recently delivered under Section 6.1(c) and shall become effective on the date
such Compliance Certificate is received by the Administrative
Agent.  Notwithstanding anything to the contrary in this definition, if the
Borrower shall fail to deliver to the Administrative Agent a Compliance
Certificate on or prior to any date required hereby, then solely for purposes of
determining the “Applicable Margin”, the Total Leverage Ratio shall be deemed to
be greater than or equal to 5.5:1.0 from and including such date to the date of
receipt by the Administrative Agent of such certificate.  In the event that any
financial statement or certification delivered pursuant to Section 6.1 is shown
to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
Borrower shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto.
 
 
3

--------------------------------------------------------------------------------

 
“Applicable Percentage” means, with respect to any applicable Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment.  If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
 
“Approved Debt” means Indebtedness incurred by the Parent or any subsidiary
thereof (other than NMTC Subsidiaries) (a) having a final stated maturity date
that is earlier than the Permitted Debt Maturity Date, and (b) in an aggregate
principal amount at any one time outstanding not in excess of $10,000,000.
 
“Approved Fund” means any Person (other than a natural person) that is primarily
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c)(i) an entity or an
Affiliate of an entity that administers or manages a Lender or (ii) an entity or
an Affiliate of an entity that is the investment advisor to a Lender.
 
“Arrangers” means Credit Agricole CIB, Union Bank, N.A. and SunTrust Robinson
Humphrey, Inc., in their capacities as Co-Lead Arrangers of the credit facility
evidenced by this Agreement.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4(b)(iii)), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Borrower.
 
“Authorization” means, collectively, (a) any FCC License, (b) any Franchise, or
(c) any other franchise, franchise application, ordinance, agreement, permit,
license, order, certificate, registration, qualification, variance, license,
approval, permit or other form of permission, consent or authority issued by the
FCC, any State PUC, or any other Governmental Authority regulating the ownership
or operation of the Communications Business.
 
“AWN” means The Alaska Wireless Network, LLC, an Alaska limited liability
company.
 
“AWN Contribution” means the contribution of assets (including the AWN Purchased
Assets) to be made by GCI Wireless to AWN at the closing of the transactions
contemplated by the AWN Contribution Agreement, and the contemporaneous
contribution of such assets by GCI Communication Corp. to GCI Wireless.
 
“AWN Contribution Agreement” means the Asset Purchase and Contribution
Agreement, dated as of June 4, 2012, by and among ACS, ACS Wireless, Inc., GCI,
GCI Wireless and AWN, as amended by the Amendment to Asset Purchase and
Contribution Agreement dated as of October 1, 2012.
 
“AWN Documents” means, collectively, the AWN Contribution Agreement, the
documents governing the AWN Line of Credit, the AWN Operating Agreement, and all
of the other agreements, instruments and other documents executed or delivered
by the Parent or any of its subsidiaries in connection with the consummation of
the AWN Transaction.
 
 
4

--------------------------------------------------------------------------------

 
“AWN Line of Credit” means a revolving credit facility of up to $50 million to
be established by the Borrower in favor of AWN as part of the AWN Transaction.1
 
“AWN Operating Agreement” means the First Amended and Restated Operating
Agreement of The Alaska Wireless Network, LLC, by and among AWN, GCI Wireless,
ACS Wireless, Inc., ACS and GCI in the form attached as Exhibit A to the AWN
Contribution Agreement.
 
“AWN Preferred Payments” means the ACS Preferred Distributions under and as
defined in the AWN Operating Agreement to holders of AWN’s Equity Interests to
be acquired by ACS or its affiliate at the closing of the transactions
contemplated by the AWN Contribution Agreement.
 
“AWN Purchased Assets” means the assets to be purchased by GCI Wireless from ACS
or its affiliate at the closing of the transactions contemplated by the AWN
Contribution Agreement.
 
“AWN Transaction” means establishment of AWN as a wireless joint venture between
GCI Wireless and ACS or its affiliate as contemplated by the AWN Documents,
including the purchase by GCI Wireless of the AWN Purchased Assets and the AWN
Contribution.
 
“Blocked Person” means any Person that (a) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the Office of Foreign Assets Control of the US Department of the Treasury
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (b) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other applicable law, rule or regulation.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means GCI Holdings, Inc., an Alaska Corporation.
 
“Borrowing” means Loans of the same Type and Class, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
 
“Borrowing Request” means a Borrowing Request, substantially in the form of
Exhibit C.
 
 
5

--------------------------------------------------------------------------------

 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person during such period for the
acquisition or leasing (pursuant to a capital lease but excluding any amount
representing capitalized interest) of fixed or capital assets or additions to
property, plant or equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
on a balance sheet of such Person, provided that in any event the term “Capital
Expenditures” shall exclude: (i) expenditures to the extent financed with
amounts reinvested from the proceeds of asset sales, casualty events or
condemnation and (ii) expenditures for leasehold improvements for which such
Person is reimbursed or receives a credit from a Person that is not the Borrower
or any Subsidiary.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Equivalents” means:
 
(a)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof), maturing not more than one year from the date of acquisition;
 
(b)           certificates of deposit, dollar time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Credit Party making such deposits available in
the ordinary course of business, First National Bank of Alaska, Northrim Bank or
any domestic commercial bank having capital and surplus in excess of
$500,000,000 and a rating at the time of acquisition thereof of “P-2” or better
from Moody’s Investors Service, Inc. (“Moody’s”) or “A-2” or better from
Standard & Poor’s Ratings Group, Inc. (“S&P”);
 
(c)           repurchase obligations for underlying securities of the types
described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b) above;
 
(d)           commercial paper issued by a corporation (other than an Affiliate
of the Borrower) rated at least “P-1” or higher from Moody’s or “A-1” or higher
from S&P, and in each case maturing within one year after the date of
acquisition;
 
 
6

--------------------------------------------------------------------------------

 
(e)           securities issued and fully guaranteed by any state, commonwealth
or territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A2” by Moody’s or at least “A” by S&P and in
each case having maturities of not more than one year from the date of
acquisition; and
 
(f)           money market funds at least 95% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (e) of this
definition or cash.
 
“Cash Interest Expense” means, for any Person for any period, an amount equal to
(a) the interest expense (including, without limitation, the interest component
of Capital Lease Obligations) of such Person and its subsidiaries during such
period determined on a consolidated basis in accordance with GAAP, but without
taking into account any payments, accruals or other items whatsoever under or
with respect to any Interest Rate Derivative, minus (b) all payments (including,
without limitation, all initial payments, periodic payments and termination
payments) received by such Person and its subsidiaries during such period on a
consolidated basis under all Interest Rate Derivatives, plus (c) all payments
(including, without limitation, all initial payments, periodic payments and
termination payments) made by such Person and its subsidiaries during such
period on a consolidated basis under all Interest Rate Derivatives.
 
“Change in Control” means the occurrence of one or more of the following events:
(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions), but other than by way of merger or consolidation, of
all or substantially all of the assets of GCI or the Parent to any Person or
group of related Persons for purposes of Section 13(d) of the Securities
Exchange Act of 1934 (a “Group”), together with any Affiliates thereof (whether
or not otherwise in compliance with the provisions hereof) other than to the
Permitted Holders; (2) the approval by the holders of Equity Interests of GCI or
the Parent, as the case may be, of any plan or proposal for the liquidation or
dissolution of GCI or the Parent, as the case may be (whether or not otherwise
in compliance with the provisions hereof); (3) any Person or Group (other than
the Permitted Holders, any entity formed for the purpose of owning Equity
Interests of the Parent or any direct or indirect wholly owned subsidiary of
GCI) shall become the owner, directly or indirectly, beneficially or of record,
of shares representing more than 50% of the aggregate ordinary voting power
represented by Equity Interests of GCI or the Parent; (4) the replacement of a
majority of the board of directors of GCI or the Parent over a two-year period
from the directors who constituted the board of directors of GCI or the Parent,
as the case may be, at the beginning of such period, and such replacement shall
not have been approved by a vote of at least a majority of the board of
directors of GCI or the Parent, as the case may be, then still in office who
either were members of such board of directors at the beginning of such period
or whose election as a member of such board of directors was previously so
approved; or (5) the failure of the Parent to own directly, beneficially and of
record, 100% of the aggregate voting power and economic interests represented by
the issued and outstanding Equity Interests of the Borrower on a fully diluted
basis.
 
“Change in Law” means (i) the adoption of any law, rule or regulation by any
Governmental Authority after the Closing Date, (ii) any change in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the Closing Date or (iii) compliance by any Credit
Party (or, for purposes of Section 3.5(b), by any lending office of such Credit
Party or by such Credit Party’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.
 
 
7

--------------------------------------------------------------------------------

 
“Class” means (i) when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Delayed Draw Term Loans, Add-on Term Loans or Swingline Loans and (ii) when used
in reference to any Lender, refers to such Lender in its capacity as a holder of
Revolving Loans, Delayed Draw Term Loans or Add-on Term Loans, as applicable.
 
“Closing Date” means April 30, 2013.
 
“CoBank” means CoBank, ACB.
 
“CoBank Equities” means, as of any date, any and all Equity Interests issued by
CoBank and held by one or more of the Loan Parties.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means any property of any Loan Party which, pursuant to any
Security Document, secures any or all of the Obligations.
 
“Commitment Fee Rate” means, at all times from and after the Closing Date, the
per annum rate equal to the percentage set forth below under the heading
“Commitment Fee Rate” during the applicable periods set forth below, provided
that until the delivery of the Compliance Certificate for the second full fiscal
quarter after the Closing Date pursuant to Section 6.1(c), the Total Leverage
Ratio shall be deemed to be equal to or greater than 4.5:1.0 for purposes of
determining the Commitment Fee Rate:
 
When the Total Leverage Ratio is:
Commitment Fee Rate
Less Than
Greater Than or Equal to
 
4.5:1.0
0.500%
4.5:1.0
 
0.375%

 
Changes in the Commitment Fee Rate resulting from a change in the Total Leverage
Ratio shall be based upon the Compliance Certificate most recently delivered
under Section 6.1(c) and shall become effective on the date such Compliance
Certificate is received by the Administrative Agent.  Notwithstanding anything
to the contrary in this definition, if the Borrower shall fail to deliver to the
Administrative Agent a Compliance Certificate on or prior to any date required
hereby, then solely for purposes of determining the “Commitment Fee Rate”, the
Total Leverage Ratio shall be deemed to be equal to or greater than 4.5:1.0 from
and including such date to the date of receipt by the Administrative Agent of
such certificate.
 
 
8

--------------------------------------------------------------------------------

 
“Commitments” means, collectively, the Revolving Commitments, the Delayed Draw
Term Commitments and the Add-on Term Commitments, if existing.
 
“Communications Act” means the Federal Communications Act of 1934, and the rules
and regulations issued thereunder.
 
“Communications Business” means the cable (including without limitation cable
television), local access, wireline and wireless (whether fixed or mobile)
communications systems and other businesses (including long distance, data and
internet services) of the Borrower and the Subsidiaries (other than NMTC
Subsidiaries) generally.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
and the rules and regulations issued thereunder.
 
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit I.
 
“Compliance Certificate Delivery Date” means the date on which a Compliance
Certificate is delivered to the Administrative Agent in accordance with Section
6.1(c).
 
“Compliance Certificate Reference Date” means, with respect to each Compliance
Certificate delivered to the Administrative Agent in accordance with Section
6.1(c), the end date of the fiscal period for the financial statements to which
such Compliance Certificate relates.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Copyright Act” means The Copyright Act of 1976.
 
“Credit Agricole CIB” means Credit Agricole Corporate and Investment Bank and
its successors.
 
“Credit Parties” means the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders.
 
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default under Article 8.
 
 
9

--------------------------------------------------------------------------------

 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent (and the Administrative Agent shall promptly notify the
parties hereto after making such determination), that has (a) failed to fund any
portion of its Loans or participations in Letters of Credit or Swingline Loans
within three Business Days of the date  required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified any Loan Party or any Credit Party in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement, unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied, (c) failed, three Business
Days after written request by the Administrative Agent or the Borrower (at any
time the Administrative Agent or the Borrower) shall have reasonably determined
that such Lender may fail to comply with the terms of this Agreement relating to
its obligations to fund prospective Loans or participations in then outstanding
Letters of Credit or Swingline Loans), to confirm it will comply with the terms
of this Agreement relating to such obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (e)(i) become or is insolvent or has a direct or indirect parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, interim receiver, receiver and
manager, administrator, liquidator, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
direct or indirect parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, interim receiver, receiver and
manager, administrator, liquidator, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.  For the
avoidance of doubt, the mere acquisition or maintenance by a Governmental
Authority of a Lender in and of itself will not cause a Lender to be a
“Defaulting Lender” as long as it does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets, or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
 
“Delayed Draw Term Availability Period” means the period from and including the
Closing Date to but excluding the earlier of April 30, 2014 and the date of
termination of the Delayed Draw Term Commitments.
 
“Delayed Draw Term Commitment” means, with respect to each Lender having a
Delayed Draw Term Commitment, the commitment of such Lender to make Delayed Draw
Term Loans in an aggregate outstanding amount not exceeding the amount of such
Lender’s Delayed Draw Term Commitment as set forth on Schedule 1.1A or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Delayed Draw Term Commitment, as applicable, as such commitment may be reduced
from time to time pursuant to Section 2.5 or reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.4.  The
amount of each Lender’s Delayed Draw Term Commitment on the Closing Date is set
forth on such Schedule 1.1A.  The aggregate amount of the Delayed Draw Term
Commitments on the Closing Date is $240,000,000.
 
 
10

--------------------------------------------------------------------------------

 
“Delayed Draw Term Lender” means a Lender with a Delayed Draw Term Commitment or
that holds a Delayed Draw Term Loan.
 
“Delayed Draw Term Loan” means a Loan referred to in Section 2.1(b) and made
pursuant to Section 2.4.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.
 
“Disqualified Equity” means any Equity Interest of any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, or requires or mandates payments or distributions, on or
prior to the date that is one year after the Maturity Date; provided, however,
that an Equity Interest that would constitute Disqualified Equity solely because
the holders thereof have the right to require such Person to repurchase or
redeem such Equity Interests upon the occurrence of one or more certain events
shall not constitute Disqualified Equity if the terms of such Equity Interest
provide that such Person may not repurchase or redeem any such Equity Interest
unless such repurchase or redemption complies with Section 7.8.  The term
“Disqualified Equity” shall also include any option, warrant or other right that
is convertible into Disqualified Equity or that is redeemable at the option of
the holder, or required to be redeemed, prior to the date that is one year after
the Maturity Date.
 
“Documentation Agent” means SunTrust Bank in its capacity as a documentation
agent hereunder.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Add-on Term Loan Supplement” shall mean an Add-on Term Loan
Supplement, if any, that has been delivered to and accepted by the
Administrative Agent.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority having the force or
effect of law or regulation, relating in any way to the environment,
preservation or reclamation of natural resources, or the management, release or
threatened release of any Hazardous Material.
 
“Environmental Liability” means, as to any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
 
11

--------------------------------------------------------------------------------

 
“Equity Interest” means (a) a share of corporate stock, a partnership interest,
a membership interest in a limited liability company, any interest that confers
on a Person the right to receive a share of the profits and losses of the
issuing Person and any other interest (other than to the extent constituting a
debt) that confers on a Person the right to receive a share of the distribution
of assets upon the liquidation of the issuing Person and (b) all warrants,
options or other rights to acquire any Equity Interest set forth in clause (a)
of this defined term (but excluding any debt security that is convertible into,
or exchangeable for, any such Equity Interest).
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the distress termination of
any Plan; (v) the receipt by the Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan under Section 4042
of ERISA; (vi) the incurrence by the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article 8.
 
“Excluded Collateral” means interests of the Borrower and the Subsidiary
Guarantors in (a) the following interests in Real Property (except to the extent
that a lien thereon may be perfected by the filing of a uniform commercial code
financing statement): (i) interests in Real Property owned or held by the
Borrower or any Subsidiary Guarantor on the Closing Date, (ii) fee interests in
Real Property acquired after the Closing Date not in excess of $20,000,0000 in
respect of any individual parcel (or contiguous parcels) of Real Property, or
$40,000,000 in the aggregate, and (iii) leasehold interests in Real Property,
(b) patents, trademarks and copyrights (other than any patents, trademarks and
copyrights constituting Collateral immediately prior to the Closing Date) not in
excess of $10,000,000 in the aggregate, (c) joint ventures (other than any joint
ventures constituting Collateral immediately prior to the Closing Date) not in
excess of $10,000,000 individually or $20,000,000 in the aggregate, and (d)
personal property acquired after the Closing Date not included in the definition
of “Collateral” as defined in the Security Agreement.
 
 
12

--------------------------------------------------------------------------------

 
“Excluded Subsidiary” means United Utilities, Inc., an Alaska corporation,
Unicom, Inc., an Alaska corporation, United-KUC, Inc., an Alaska corporation,
GCI Community Development, LLC, an Alaska limited liability company, United2,
LLC, an Alaska limited liability company, GCI Wireless, AWN, each NMTC
Subsidiary, any future Subsidiary designated as an “Excluded Subsidiary” by the
Borrower in a written notice delivered to the Administrative Agent in accordance
with Section 6.11, and each existing and future subsidiary of each of the
foregoing.
 
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application of or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (i) net income or net profits, net worth, capital and
franchise Taxes imposed in lieu of net income Taxes imposed (A) by the United
States of America or by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient (or, in the case of a pass through
entity, any of its beneficial owners) is organized or in which its principal
office is located or, in the case of any Credit Party, in which its applicable
lending office is located or (B) as a result of a present or former connection
between such recipient or such beneficial owner thereof and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document), (ii)
any branch profits Taxes imposed by the United States of America or any similar
Tax imposed by any other jurisdiction in which such Loan Party is organized or
in which its principal office is located or, in the case of any Credit Party, in
which its applicable lending office is located, (iii) in the case of a Foreign
Lender, United States federal withholding Taxes, including backup withholding
Taxes, imposed on amounts payable to such Foreign Lender unless such Taxes are
imposed as a result of a change in the applicable statute, regulation or treaty
occurring after such Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Loan Party with respect to
such Taxes pursuant to Section 3.7, (iv) Taxes resulting from a Lender’s (or, in
the case of a pass-through entity, any of its beneficial owners’) failure to
comply with Section 3.7(e) or (f), and (v) any United States federal withholding
taxes imposed under FATCA.
 
 
13

--------------------------------------------------------------------------------

 
“Existing Add-on Term Loan” means each Add-on Term Loan (as such term is defined
in the Existing Credit Agreement) outstanding on the Closing Date immediately
prior to satisfaction of the condition precedent contained in Section 5.1(o).
 
“Existing Credit Agreement” has the meaning set forth in the Recitals.
 
“Existing Lender” shall have the meaning assigned to such term in Section
5.1(a).
 
“Existing Letter of Credit” means each letter of credit listed on Schedule 1.1B.
 
“Existing Mortgages” means each mortgage, deed of trust or other equivalent
instrument or document on file in the real estate recording office or such other
office where real estate records are kept or recorded in any applicable
jurisdiction evidencing a security interest in real property of the Borrower or
any of its Subsidiaries in favor of the Administrative Agent on its own behalf
or as an agent of any Lender in connection with loans or other financial
accommodations made to the Borrower or any of its Subsidiaries under the
Existing Credit Agreement.
 
“Existing NMTC Transactions” has the meaning assigned to such term in Section
5.1(p).
 
“Existing Revolving Loans” means Revolving Loans (as such term is defined in the
Existing Credit Agreement) outstanding on the Closing Date immediately prior to
satisfaction of the condition precedent contained in Section 5.1(o).
 
“FATCA” means Section 1471 through 1474 of the Code, and regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
 
“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to the functions thereof.
 
“FCC License” means any governmental approval or authorization issued by the FCC
pursuant to the Communications Act or otherwise that authorizes a Person to
transmit or receive radio waves, microwaves or other signals (whether
terrestrial or otherwise).
 
“Federal Funds Effective Rate” means, for any day, a rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (ii) if such rate is
not so published for any day, the Federal Funds Effective Rate for such day
shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by it.
 
 
14

--------------------------------------------------------------------------------

 
“Financial Covenants” means the covenants set forth in Sections 7.15, 7.16, 7.17
and 7.18.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller, senior vice
president-finance or vice president-finance of such Person.
 
“Forecasts” has the meaning assigned to such term in Section 4.4.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Loan Party is located.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Franchises” means all franchises and franchise applications required in
connection with the Communications Business, other than FCC Licenses.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
 
“GCI” means General Communication, Inc., an Alaska corporation.
 
“GCI Wireless” means GCI Wireless Holdings, LLC, an Alaska limited liability
company.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made and (b) the maximum amount for which
such guarantor may be liable pursuant to the terms of the instrument embodying
such Guarantee in accordance with GAAP.  The term “guarantee” or “guaranteed” as
a verb has a correlative meaning thereto.
 
 
15

--------------------------------------------------------------------------------

 
“Guarantee Supplement” means a Guarantee Supplement in the form of Exhibit K.
 
“Guarantors” means the Parent and the Subsidiary Guarantors.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price swap, cap, collar, hedging
or other like arrangement.
 
“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (iv) all obligations of such Person in respect
of the deferred purchase price of property (excluding accounts payable incurred
in the ordinary course of business), (v) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (vi) all Guarantees by
such Person of Indebtedness of others, (vii) all Capital Lease Obligations of
such Person, (viii) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (ix)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (x) Disqualified Equity, and (xi) the maximum remaining liability
(whether or not contingent) of such Person for the AWN Preferred Payments.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
 
 
16

--------------------------------------------------------------------------------

 
“Interest Coverage Ratio” means, as of any date, the ratio of (i) Operating Cash
Flow of the Parent to (ii) Cash Interest Expense of the Parent, in each case for
the most recently completed four fiscal quarters in respect of which a
Compliance Certificate has been delivered in accordance with Section 6.1(c).
 
“Interest Election Request” means an Interest Election Request, substantially in
the form of Exhibit D.
 
“Interest Expense” means, for any Person for any period, the interest expense
(including, without limitation, the interest component of Capital Lease
Obligations) of such Person and its subsidiaries during such period determined
on a consolidated basis in accordance with GAAP.
 
“Interest Payment Date” means (i) with respect to each ABR Loan, the last day of
each March, June, September and December, (ii) with respect to each Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months duration after the
first day of such Interest Period, (iii) with respect to each Loan, the Maturity
Date, and (iv) with respect to each Swingline Loan, the day that such Swingline
Loan is required to be repaid pursuant to Section 2.6(a).
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one month, two months, three
months or six months thereafter, as the Borrower may elect, or such other period
as each Lender affected thereby may agree in each such Lender’s sole discretion,
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless, in the case of any Interest Period of at least one month,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period of at least one month that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
 
“Interest Rate Derivative” means any interest rate swap, cap or collar
agreement.
 
“Investment” has the meaning assigned to such term in Section 7.4.
 
“IRU” shall mean any agreement whereby one Person grants the exclusive and
irrevocable right to use conduit, dark fiber, lit fiber (including associated
electronic and/or optical components) or other telecommunications network
facilities owned by such Person to another Person for such other Person’s own
network use, but not the right to physical possession and control of such
facilities, and without regard to whether such agreement should be characterized
as a lease or as a conveyance of an ownership interest.
 
 
17

--------------------------------------------------------------------------------

 
“Issuing Bank” means Credit Agricole CIB, in its capacity as the issuer of
Letters of Credit.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(ii) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
 
“Lenders” means the Persons listed on Schedule 1.1A and any other Person that
shall have become a party hereto pursuant to the terms and provisions of Section
10.4 and pursuant to an Assignment and Acceptance, pursuant to a Revolving
Increase Supplement, or pursuant to an Add-on Term Loan Supplement, other than
any such Person that ceases to be a party hereto pursuant to the terms and
provisions of Section 10.4 and pursuant to an Assignment and Acceptance.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
 
“Letter of Credit” means (i) any letter of credit (and any successive renewals
thereof) issued pursuant to this Agreement and (ii) any Existing Letter of
Credit.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum appearing on Reuters Page LIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service) as the London interbank offered rate for deposits in dollars
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of an amount equivalent to such Eurodollar Borrowings and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
 
“Loan Documents” means this Agreement, the Notes, the documentation in respect
of each Letter of Credit and the Security Documents.
 
“Loan Parties” means the Borrower, the Parent and the Subsidiary Guarantors.
 
 
18

--------------------------------------------------------------------------------

 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Margin Stock” has the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, properties, operations, or financial condition of the Borrower and the
Subsidiaries (other than NMTC Subsidiaries), taken as a whole, or (ii) the
rights of, or remedies available to, any Credit Party, under the Loan Documents.
 
“Material Obligations” means Indebtedness (other than Indebtedness under the
Loan Documents) of any one or more of the Parent, the Borrower or any Subsidiary
in an aggregate principal amount exceeding $20,000,000.  For purposes of
determining Material Obligations, the “principal amount” of the obligations of
any Person in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) such Person would be
required to pay if such Hedging Agreement were terminated at such time.
 
“Materials” has the meaning assigned to such term in Section 10.1.
 
“Maturity Date” means April 30, 2018.
 
“Mortgages” means the mortgages, deeds of trust, assignments of leases and rents
and other security documents (if any) delivered pursuant to this Agreement with
respect to Real Property, each in form and substance reasonably satisfactory to
the Administrative Agent.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, and to which the Borrower or an ERISA Affiliate is making, is
obligated to make or has made or been obligated to make, contributions on behalf
of participants who are or were employed by any of them.
 
“Net Income” means, with respect to any Person for any period, the net income of
such Person and its subsidiaries during such period determined on a consolidated
basis in accordance with GAAP (without deduction for minority interests).
 
“Net Proceeds” shall mean, with respect to any sale or other disposition of
assets or any casualty event or condemnation, the aggregate amount of cash
received by the Borrower or any Subsidiary Guarantor, including, (a) any cash
received in respect of any non-cash proceeds, but only as and when received, (b)
in the case of a casualty, insurance proceeds, and (c) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(i) amounts reserved, if any, for taxes payable with respect to the transaction,
(ii) transaction fees, commissions, discounts, costs and out-of-pocket expenses
properly attributable to the transaction, (iii) the principal amount of any
Indebtedness (other than the Loans) that is secured by assets subject to the
transaction and that is repaid in connection therewith, and (iv) any reserve for
adjustments in respect to the transaction established in accordance with GAAP.
 
“New Excluded Subsidiary” has the meaning assigned to such term in Section 6.11.
 
 
19

--------------------------------------------------------------------------------

 
“New Included Subsidiary” has the meaning assigned to such term in Section 6.11.
 
“New Subsidiary” has the meaning assigned to such term in Section 6.11.
 
“NMTC Subsidiaries” means Terra GCI Investment Fund, LLC, a Missouri limited
liability company, Terra GCI 2 Investment Fund, LLC, a Missouri limited
liability company, Terra GCI 2-USB Investment Fund, LLC, a Missouri limited
liability company, Terra GCI 3 Investment Fund, LLC, a Missouri limited
liability company, each investment fund that becomes a Subsidiary after the
Closing Date in connection with a Permitted NMTC Transaction, and each
subsidiary of each of the foregoing that is a Subsidiary.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
10.2(c).
 
“Non-US Lender” has the meaning assigned to such term in Section 3.7(f).
 
“Notes” means, to the extent issued pursuant to Section 2.8(d), promissory notes
evidencing the Loans substantially in the form of (a) Exhibit B-1, in the case
of any Revolving Loan, (b) Exhibit B-2, in the case of any Delayed Draw Term
Loan, (c) Exhibit B-3, in the case of any Swingline Loan or (d) an exhibit
attached to the relevant Add-on Term Loan Supplement at the time of delivery
thereof, in the case of any Add-on Term Loan.
 
“Obligations” has the meaning assigned to such term in the Security Agreement.
 
“One Month LIBO Rate” means, for any day, the rate per annum appearing on
Reuters Page LIBOR01 (or on any successor or substitute page of such service, or
any successor to or substitute for such service) as the London interbank offered
rate for deposits in dollars at approximately 11:00 a.m., London time, on such
day as the rate for dollar deposits of $1,000,000 with a maturity of one month
(provided that in the event that such rate is not available at such time for any
reason, then the “One Month LIBO Rate” shall be the rate at which dollar
deposits of $1,000,000 for a maturity of one month are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on such day),
provided that if the day for which such rate is to be determined is not a
Business Day, the One Month LIBO Rate for such day shall be such rate on the
next preceding Business Day.
 
“Operating Cash Flow” means, for any Person for any period, (a) Net Income of
such Person for such period, plus (b) without duplication and to the extent
deducted in determining such Net Income, the sum of (i) Interest Expense for
such period, (ii) provision for income taxes for such period, (iii) the
aggregate amount attributable to depreciation and amortization for such period,
(iv) the aggregate amount of other non-cash charges for such period, (v) the
aggregate amount of all non-cash compensation paid to directors, officers and
employees, and (vi) the aggregate amount of extraordinary or non-recurring
charges during such period, minus (c) without duplication and to the extent
added in determining such Net Income, the aggregate amount of extraordinary,
non-operating and non-recurring additions to income during such period
(including IRUs that do not provide for periodic payments to be made at least
semi-annually during the term of such transaction in proportion to the
availability of capacity), minus (d) for the portion of such period that shall
occur after the fourth anniversary of the AWN Contribution, the amount of Net
Income attributable to the minority interests in AWN.
 
 
20

--------------------------------------------------------------------------------

 
“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents.
 
“Parent” means GCI, Inc., an Alaska Corporation.
 
“Participant” has the meaning assigned to such term in Section 10.4(d).
 
“Patriot Act” has the meaning assigned to such term in Section 10.13.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Debt Maturity Date” means October 30, 2018.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.4;
 
(b)           landlords’, vendors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 6.4;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           pledges and deposits to secure the performance of bids,
government, trade and other similar contracts (other than contracts for the
payment of money), leases, subleases, statutory obligations and surety, stay,
appeal, indemnity, performance or other similar bonds or obligations and other
obligations of a like nature, and deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations, in
each case in the ordinary course of business;
 
(e)           judgment and attachment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article 8;
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on, and other imperfections of title with respect to, real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and the Subsidiaries;
 
 
21

--------------------------------------------------------------------------------

 
(g)           Liens on the assets of any Subsidiary Guarantor in favor of the
Borrower or any other Subsidiary Guarantor, Liens on assets of the Borrower in
favor of any Subsidiary Guarantor, and Liens on assets of any Excluded
Subsidiary in favor of any other Excluded Subsidiary;
 
(h)           Liens on Margin Stock to the extent that a prohibition on such
Liens would violate Regulation U;
 
(i)           Liens in favor of collecting or payor banks or securities
intermediaries having a right of setoff, revocation, refund or chargeback with
respect to money or instruments of the Parent, the Borrower or any Subsidiary on
deposit with or in possession of such bank or in a security account of such
security intermediary, or arising under or pursuant to general banking
conditions;
 
(j)           Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
 
(k)           Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases;
 
(l)           (i) receipt of progress payments and advances from customers in
the ordinary course of business to the extent the same creates a Lien on the
related inventory and proceeds thereof and (ii) Liens relating to purchase
orders and other agreements entered into with customers or suppliers of the
Borrower or any Subsidiary in the ordinary course of business;
 
(m)           Liens solely on any cash earnest money deposits made by the
Borrower or any Subsidiary in connection with an Investment permitted by Section
7.4;
 
(n)           Liens deemed to exist in connection with Investments permitted by
Section 7.4(a) that constitute repurchase obligations;
 
(o)           (i) deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty,
liability, director and officer or other insurance to the Parent, the Borrower
or any Subsidiary;
 
(p)           Liens securing obligations (other than obligations representing
Indebtedness for money borrowed) under reciprocal easement or similar agreements
entered into in the ordinary course of business of the Parent, the Borrower or
any Subsidiary;
 
 
22

--------------------------------------------------------------------------------

 
(q)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements entered into by the Parent, the Borrower or
any Subsidiary in the ordinary course of business; and
 
(r)           statutory Liens on the CoBank Equities in favor of CoBank.
 
“Permitted Holders” means (i) Ronald Duncan and his estate, spouse, ancestors,
lineal descendants and the trustee of any bona fide trust of which the foregoing
are the sole beneficiaries and (ii) the General Communication, Inc. Employee
Stock Purchase Plan.
 
“Permitted NMTC Debt” means Indebtedness incurred pursuant to Section 7.1(h).
 
“Permitted NMTC Transactions” means (a) the Existing NMTC Transactions and (b)
additional New Markets Tax Credit transactions consummated after the Closing
Date on terms and conditions substantially similar to those relating to the
Existing NMTC Transactions (except that all debt owed by the relevant investment
funds thereunder shall be payable to the Borrower or a Subsidiary Guarantor, the
Borrower or such Subsidiary Guarantor, as the case may be, may guarantee or
indemnify tax indemnification obligations of the project borrower and Excluded
Subsidiaries may invest in such transactions) or otherwise reasonably acceptable
to the Administrative Agent.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” shall mean Intralinks or another similar electronic system.
 
“Pledge Agreement” means the Second Amended and Restated Pledge Agreement,
substantially in the form of Exhibit F, dated as of the Closing Date, between
the Parent and the Administrative Agent, for the benefit of the Secured Parties.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Credit Agricole CIB as its prime commercial lending rate at its
principal office in New York City; each change in the Prime Rate being effective
from and including the date such change is publicly announced as being
effective.  The Prime Rate is not intended to be lowest rate of interest charged
by Credit Agricole CIB in connection with extensions of credit to borrowers.
 
“Proposed Change” has the meaning assigned to such term in Section 10.2(c).
 
“Public Lender” shall have the meaning assigned to such term in Section 10.1.
 
 
23

--------------------------------------------------------------------------------

 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Real Estate Collateral Requirement” means the requirement that, with respect to
each owned Real Property required to be subject to a Mortgage hereunder, the
Administrative Agent shall have received (each in form and substance
satisfactory to the Administrative Agent):
 
(a) a Mortgage duly executed and delivered by the relevant Loan Party that is
the record owner of such Real Property, in form for recording in the recording
office of the jurisdiction where such Real Property to be encumbered thereby is
situated, in favor of the Administrative Agent for the benefit of the Secured
Parties (in such number of copies as the Administrative Agent shall have
requested), together with such other instruments as shall be necessary or
appropriate (in the reasonable judgment of the Administrative Agent) to create a
Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Administrative Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a Lien on such Real
Property, subject to no Liens other than Liens permitted under Section 7.2
applicable to such Real Property;
 
(b) to the extent that Lenders would be required by federal law and regulations
regarding flood insurance (including the National Flood Insurance Reform Act of
1994) to obtain the same in connection with obtaining such Mortgage: (i) a ‘life
of loan’ flood hazard determination, and (ii) as applicable, evidence of flood
insurance and an acknowledged borrower notice, for such Real Property;
 
(c) a fully paid policy of title insurance (or marked binding pro forma having
the same effect of a title insurance policy) in the form reasonably approved by
the Administrative Agent insuring the Lien of the Mortgage encumbering such Real
Property as a valid Lien (subject to this clause (c)) on such Real Property and
fixtures described therein, which policy of title insurance (or marked binding
pro forma having the same effect of a title insurance policy) shall be in an
amount reasonably satisfactory to the Administrative Agent and shall (i) be
issued by a title insurance company selected by the Borrower and reasonably
satisfactory to the Administrative Agent, (ii) include such coinsurance and
reinsurance arrangements (with provisions for direct access) as shall be
reasonably acceptable to the Administrative Agent, (iii) have been supplemented
by such endorsements or affirmative insurance, if available, as shall be
reasonably requested by the Administrative Agent, and (iv) contain no exceptions
to title other than exceptions for Liens permitted under Section 7.2 and other
exceptions reasonably acceptable to the Administrative Agent;
 
(d) evidence reasonably acceptable to the Administrative Agent of payment by the
Borrower of all title insurance premiums, search and examination charges,
mortgage, filing and recording taxes, fees and related charges required for the
recording of such Mortgage;
 
 
24

--------------------------------------------------------------------------------

 
(e) if the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any such Real Property, the Borrower will cooperate with the
Administrative Agent in obtaining appraisals which satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institution Reform, Recovery and Enforcement Act of 1989, as amended, or any
other law or regulation and which shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent, and the Borrower shall pay
all reasonable fees and expenses incurred by the Administrative Agent in
connection therewith;
 
(f) all such other documents, instruments or items (including UCC fixture
filings) as shall be reasonably necessary in the opinion of the Administrative
Agent (or its counsel) to create a valid and perfected mortgage Lien on such
Real Property subject only to Liens permitted under Section 7.2, including such
affidavits and instruments of indemnifications by the Borrower and the relevant
Subsidiary as shall be reasonably required to induce such title company to issue
the policy or policies (or commitment) and endorsements contemplated in clause
(c) above; and
 
(g) customary opinions (addressed to the Administrative Agent and the Lenders)
of local counsel for the relevant Loan Party (i) in the state in which such Real
Property is located, with respect to the enforceability and perfection of the
Mortgage covering such Real Property and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent and (ii) if
requested by the Administrative Agent, in the state in which such Loan Party is
organized and formed, with respect to, among other matters, the valid existence,
corporate power and authority of such Loan Party in the granting of such
Mortgage.
 
“Real Property” means, collectively, all right, title and interest of the
Borrower or any Subsidiary in and to any and all parcels of real property owned
by the Borrower or any Subsidiary together with all improvements and appurtenant
fixtures, easements and other property and rights incidental to the ownership,
lease or operation thereof.
 
“Refinancing Condition” means, in connection with any issuance of Replacement
Debt in respect of any of the Senior Notes, the following condition shall be
required to be satisfied substantially simultaneously with the incurrence of
such Replacement Debt:  such Senior Notes shall have been (a) paid in full, (b)
defeased in accordance with the terms of the indenture for such Senior Notes,
(c) called for redemption in accordance with the indenture for such Senior Notes
and an amount (in the form required, if any) as shall be sufficient to pay the
entire principal of, premium, if any, and interest on such Senior Notes on the
applicable redemption date (the “Segregated Funds”) shall have been (i)
irrevocably deposited with the trustee for such Senior Notes, in trust, for the
benefit of the holders of the Senior Notes, (ii) irrevocably deposited into an
escrow with the Administrative Agent or its designee, such escrow to be on terms
and conditions reasonably satisfactory to the Administrative Agent, such
escrowed amounts to be used only for the purpose of paying the principal of,
premium, if any, and interest on such Senior Notes on the applicable redemption
date, or (iii) any combination of clauses (i) and (ii) immediately above, or (d)
any combination of clauses (a), (b) or (c) immediately above.
 
 
25

--------------------------------------------------------------------------------

 
“Refinancing Indebtedness” means, with respect to any Indebtedness, any other
Indebtedness that renews, refinances or replaces such Indebtedness; provided
that (1) the only obligors under such renewal, refinancing or replacement
Indebtedness are Persons that were obligors under the Indebtedness being
renewed, refinanced or replaced, (2) if the Indebtedness being renewed,
refinanced or replaced is subordinated in right of payment to the Obligations,
such renewal, refinancing or replacement Indebtedness shall be subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
renewed, refinanced or replaced, (3) such renewal, refinancing or replacement
shall not increase the principal amount of such Indebtedness (other than with
respect to any accrued interest, premiums, fees or expenses payable in
connection with such renewal, refinancing or replacement, and any original issue
discount in connection therewith, provided that the aggregate sum of all such
accrued interest, premiums, fees, expenses and original issue discount shall not
exceed in the aggregate an amount equal to 10% of the Indebtedness being
renewed, refinanced or replaced), (4) such renewal, refinancing or replacement
Indebtedness has a final stated maturity date equal to or later than the final
stated maturity date of the Indebtedness being renewed, refinanced or replaced
and (5) such renewal, refinancing or replacement Indebtedness has a Weighted
Average Life to Maturity equal to or longer than the Weighted Average Life to
Maturity of the Indebtedness being renewed, refinanced or replaced.
 
“Register” has the meaning assigned to such term in Section 10.4(c).
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
 
“Replacement Debt” means senior unsecured debt of the Parent that meets the
following criteria: (i) such debt constitutes Refinancing Indebtedness, (ii)
such debt does not require any payment or prepayment (including without
limitation any sinking fund or similar payment) of principal prior to the
Permitted Debt Maturity Date other than pursuant to mandatory prepayment
requirements not materially more restrictive than those applicable to the Senior
Notes, with such changes thereto as shall be reasonably acceptable to the
Administrative Agent, and (iii) the affirmative covenants, negative covenants
and events of default applicable thereto shall not be more restrictive in
substance, when taken as a whole, than those applicable to the Indebtedness
being refinanced, with such changes thereto as shall be reasonably acceptable to
the Administrative Agent.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing greater than 50% of the sum of the aggregate Total Credit Exposures
of all Lenders.
 
 
26

--------------------------------------------------------------------------------

 
“Required Revolving Lenders” means, at any time, Lenders having Total Revolving
Credit Exposures representing greater than 50% of the sum of the aggregate Total
Revolving Credit Exposures of all Lenders.
 
“Responsible Officer” means, with respect to any Person, any of the chief
executive officer, president, chief financial officer (or similar title) or
treasurer (or similar title) of such Person.
 
“Restricted Payment” means, as to any Person, (i) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interest issued by such Person, (ii) any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, by such Person on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest or any
option, warrant or other right to acquire any such Equity Interest, (iii) any
payment of any management, consulting, administrative or other similar fee by
such Person to any Affiliate thereof to the extent that such fee is in excess of
the amount that such Person could have obtained for similar service on an “arm’s
length” basis from an unrelated third party, and (iv) any payment of principal
or interest or any purchase, redemption, retirement, acquisition or defeasance
of or with respect to any Indebtedness of any Affiliate of such Person.
 
“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
 
“Revolving Commitment” means, with respect to each Lender having a Revolving
Commitment, the commitment of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, in an
aggregate outstanding amount not exceeding the amount of such Lender’s Revolving
Commitment as set forth on Schedule 1.1A, in the initial Revolving Increase
Supplement executed and delivered by such Lender, the Borrower and the
Administrative Agent, or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable, as such
commitment may be reduced or increased from time to time pursuant to Section 2.5
or pursuant to assignments by or to such Lender pursuant to Section 10.4.  The
amount of each Lender’s Revolving Commitment on the Closing Date is set forth on
such Schedule 1.1A.  The aggregate amount of the Revolving Commitments on the
Closing Date is $150,000,000.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the aggregate outstanding principal amount of such Lender’s Revolving
Loans plus its LC Exposure and Swingline Exposure at such time.
 
“Revolving Increase Supplement” means an increase supplement in substantially
the form of Exhibit M.
 
“Revolving Lender” means a Lender with a Revolving Commitment.
 
“Revolving Loan” means a Loan referred to in Section 2.1(a) and made pursuant to
Section 2.4.
 
 
27

--------------------------------------------------------------------------------

 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.
 
“Security Agreement” means the Second Amended and Restated Security Agreement,
substantially in the form of Exhibit E, dated as of the Closing Date, among the
Borrower, the Subsidiary Guarantors and the Administrative Agent, for the
benefit of the Secured Parties.
 
“Security Documents” means (a) the Security Agreement, (b) the Pledge Agreement,
and (c) each other security agreement, instrument or other document executed or
delivered pursuant to this Agreement or any agreement referred to in clauses (a)
or (b) above to secure any of the Obligations.
 
“Segregated Funds” has the meaning set forth in the defined term Refinancing
Condition.
 
“Senior Debt” means, as of any date, the aggregate principal amount of all
Indebtedness of the Borrower and the Subsidiaries that would be reflected as
liabilities on a consolidated balance sheet of the Borrower and the Subsidiaries
as of such date prepared in accordance with GAAP, minus the obligations of AWN
in respect of the AWN Preferred Payment to the extent included therein, and
minus Permitted NMTC Debt to the extent included therein.
 
“Senior Leverage Ratio” means, as of any date, the ratio of (i) Senior Debt on
such date to (ii) Adjusted Operating Cash Flow of the Borrower for the most
recently completed four fiscal quarters in respect of which a Compliance
Certificate has been delivered in accordance with Section 6.1(c).
 
“Senior Notes” means the 8 5/8% Senior Notes due 2019 of the Parent and the 6 ¾%
Senior Notes due 2021 of the Parent.
 
“Significant Transaction” means each of the following, regardless of whether any
requirement under Section 6.1(e) with respect thereto shall have been satisfied
(other than transactions by NMTC Subsidiaries (and not involving the Parent or
any of its subsidiaries) to the extent not reasonably expected to result in a
Material Adverse Effect):
 
(a)           any transaction referred to in Section 7.3(a)(i),
 
(b)           any transaction referred to in Section 7.3(a)(iii) which is not
otherwise permitted by Section 7.3,
 
(c)           any Acquisition by the Parent or any of its subsidiaries other
than from the Parent or any of its subsidiaries for which the aggregate
consideration payable by the Parent and its subsidiaries is in excess of
$100,000,000 (other than the AWN Transaction),
 
 
28

--------------------------------------------------------------------------------

 
(d)           any transaction (i) referred to in Section 7.5(e) which is not
otherwise permitted by Section 7.5, and (ii) for which the aggregate
consideration payable by the Borrower and the Subsidiaries is in excess of
$50,000,000, or
 
(e)           any sale, transfer, lease or other disposition of assets by the
Parent or any of its subsidiaries other than to the Parent or any of its
subsidiaries for which the aggregate fair market value of the property of the
Parent and its subsidiaries subject thereto is in excess of $100,000,000 (other
than the AWN Transaction).
 
“State Law” means any state law pertaining to or regulating intrastate and local
telecommunications services, or any successor statute or statutes thereto, and
all State Regulations pursuant to such State Law.
 
“State PUC” means any state public utility commission or any other state
commission, agency, department board or authority with responsibility for
regulating intrastate and local telecommunications services.
 
“State Regulations” means all rules, regulations, written policies, orders and
decisions of any State PUC.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power is or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantor” means any Subsidiary that is a party to this Agreement
and executes and delivers the applicable Security Documents.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total principal amount of
Swingline Loans outstanding at such time.
 
“Swingline Interest Period” means, subject to the provisions of Section 2.6(a),
with respect to any Swingline Loan requested by the Borrower, the period
commencing on the date of Borrowing with respect to such Swingline Loan and
ending not in excess of ten days thereafter, as selected by the Borrower in its
irrevocable Borrowing Request, provided, however, that (i) if any Swingline
Interest Period would otherwise end on a day that is not a Business Day, such
Swingline Interest Period shall be extended to the next succeeding Business Day,
and (ii) the Borrower shall select Swingline Interest Periods so as not to have
more than three different Swingline Interest Periods outstanding at any one
time.
 
 
29

--------------------------------------------------------------------------------

 
“Swingline Lender” means Credit Agricole CIB, in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.10.
 
“Syndication Agent” means Union Bank, N.A., in its capacity as a syndication
agent hereunder.
 
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority including any interest,
additions to, tax or penalties applicable thereto.
 
“Term Loan” means a Delayed Draw Term Loan or an Add-on Term Loan.
 
“Total Credit Exposure” means, with respect to any Lender at any time, the sum
of such Lender’s Revolving Credit Exposure, unused Revolving Commitment,
outstanding Delayed Draw Term Loans, unused Delayed Draw Term Commitment,
outstanding Add-on Term Loans and unfunded Add-on Term Commitments.
 
“Total Debt” means, (a) as of any date, the aggregate principal amount of all
Indebtedness of the Parent and its subsidiaries that would be reflected as
liabilities on a consolidated balance sheet of the Parent and its subsidiaries
as of such date prepared in accordance with GAAP, minus (b) Permitted NMTC Debt
to the extent included therein, plus (c) to the extent not otherwise included
therein, the maximum remaining liability (whether or not contingent) of the
Parent and its subsidiaries on a consolidated basis for the AWN Preferred
Payments.  Notwithstanding anything to the contrary contained in this defined
term, for any one period of 45 consecutive days during the term of this
Agreement, the Borrower may elect, upon prior written notice to the
Administrative Agent, to subtract from Total Debt on any date of calculation
thereof during such period an amount equal to the principal portion of the
Segregated Funds that, as of such date of calculation, has not been applied to
the repayment of the Senior Notes.
 
“Total Leverage Ratio” means, as of any date, the ratio of (i) Total Debt as of
such date to (ii) Adjusted Operating Cash Flow of the Parent for the most
recently completed four fiscal quarters in respect of which a Compliance
Certificate has been delivered in accordance with Section 6.1(c).
 
“Total Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of such Lender’s Revolving Credit Exposure and unused Revolving
Commitment.
 
“Transactions” means (i) the execution and delivery by each Loan Party of each
Loan Document to which it is a party on the Closing Date, (ii) the initial
borrowing of the Loans and the issuance of any Letters of Credit on the Closing
Date, (iii) the other transactions contemplated to occur on the Closing Date,
and (iv) the payment of premiums, fees, interest, commissions and expenses in
connection with each of the foregoing.
 
 
30

--------------------------------------------------------------------------------

 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to, in the case of (i) a Borrowing other than a
Swingline Borrowing, the LIBO Rate or the Alternate Base Rate or (ii) a
Swingline Borrowing, the Alternate Base Rate.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2. Classification of Loans and Borrowings
 
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings may also be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
 
Section 1.3. Terms Generally
 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified, (ii) any definition of or reference to any law shall be
construed as referring to such law as from time to time amended and any
successor thereto and the rules and regulations promulgated from time to time
thereunder, (iii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iv) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (v)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any reference to an “applicable Lender” shall mean (i) in the
case of Revolving Borrowings, Swingline Loans and Letters of Credit, Revolving
Lenders, (ii) in the case of Delayed Draw Term Borrowings, Delayed Draw Term
Lenders, and (ii) in the case of Add-on Term Borrowings, Lenders having Add-on
Term Commitments pursuant to the Effective Add-on Term Loan Supplement for such
Add-on Term Loans.
 
 
31

--------------------------------------------------------------------------------

 
Section 1.4. Accounting Terms; GAAP
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Unless the context otherwise requires, any reference to a fiscal
period shall refer to the relevant fiscal period of the Borrower.
 
ARTICLE 2
THE CREDITS
Section 2.1. Commitments and Loans
 
(a) Revolving Loans.  Subject to the terms and conditions set forth herein, each
Lender having a Revolving Commitment agrees to make Revolving Loans to the
Borrower in dollars from time to time during the Revolving Availability Period
in an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
 
(b) Delayed Draw Term Loans.  Subject to the terms and conditions set forth
herein, each Lender having a Delayed Draw Term Commitment agrees to make Delayed
Draw Term Loans to the Borrower in dollars from time to time during the Delayed
Draw Term Availability Period in an aggregate principal amount that will not
result in such Lender’s Delayed Draw Term Loans exceeding such Lender’s Delayed
Draw Term Commitment; provided that, (i) no more than three drawings may be made
on the Delayed Draw Term Commitments and (ii) each such drawing must be in an
increment of $25,000,000 or the entire unused balance of the Delayed Draw
Commitment.  Amounts borrowed under this Section 2.1(b) and repaid or prepaid
may not be reborrowed.
 
 
32

--------------------------------------------------------------------------------

 
(c) Add-on Term Commitments.  The Borrower may, at any time at its sole cost,
expense and effort, request any one or more of the Lenders (other than a
Defaulting Lender), an Affiliate of a Lender (other than a Defaulting Lender) or
an Approved Fund of a Lender (other than a Defaulting Lender) (the decision to
be within the sole and absolute discretion of such Lender, Affiliate or Approved
Fund), or any other Person reasonably satisfactory to the Administrative Agent,
to commit to make an Add-on Term Loan, by submitting an Add-on Term Loan
Supplement duly executed by the Borrower and each such Lender, Affiliate,
Approved Fund or other Person, as the case may be, to the Administrative
Agent.  If such an Add-on Term Loan Supplement is in all respects reasonably
satisfactory to the Administrative Agent, the Administrative Agent shall execute
such Add-on Term Loan Supplement and deliver a copy thereof to the Borrower and
each such Lender, Affiliate, Approved Fund or other Person, as the case may
be.  Upon execution and delivery of such Add-on Term Loan Supplement by the
Administrative Agent, (i) in the case of each such Lender, such Lender’s Add-on
Term Commitment with respect thereto shall be in the amount set forth in such
Add-on Term Loan Supplement, and (ii) in the case of each such Affiliate,
Approved Fund or other Person, such Affiliate, Approved Fund or other Person
shall thereupon become a party hereto and shall for all purposes of the Loan
Documents be deemed a “Lender” having an Add-on Term Commitment as set forth in
such Add-on Term Loan Supplement; provided, however, that:
 
(A)           immediately after giving effect thereto, the sum of the initial
principal amount of all Term Loans plus all unfunded Delayed Draw Term Loan
Commitments plus the Revolving Commitments shall not exceed $540,000,000;
 
(B)           each such request for Add-on Term Commitments when aggregated with
any contemporaneous increases in the Revolving Commitments made pursuant to
Section 2.5(d) shall be in an amount not less than $25,000,000 and in an
integral multiple of $1,000,000;
 
(C)           the scheduled amortization of each Add-on Term Loan shall not
exceed 1.0% of the original principal amount thereof per annum;
 
(D)           each such Affiliate, Approved Fund or other Person shall have
delivered to the Administrative Agent and the Borrower all forms, if any, that
are required to be delivered by such Affiliate, Approved Fund or other Person
pursuant to Section 3.7;
 
(E)           the Borrower shall have delivered to the Administrative Agent for
further distribution to each Lender a certificate of a Financial Officer
demonstrating compliance on a pro forma basis with the Financial Covenants
immediately after giving effect thereto and the Administrative Agent shall have
received reasonably detailed projections of the Financial Covenants through the
Maturity Date after giving effect to such Add-on Term Loan, such customary
certificates, legal opinions and other items as it shall reasonably request in
connection with such Add-on Term Commitments;
 
 
33

--------------------------------------------------------------------------------

 
(F)           immediately before and after giving effect to each Add-on Term
Loan, there shall not have occurred and be continuing any Default; and
 
(G)           all of the other terms and conditions of each Add-on Term Loan
shall be substantially the same as those contained in this Agreement, with such
changes thereto as shall be reasonably acceptable to the Administrative Agent.
 
(d) Add-on Term Loans.  Subject to the terms and conditions hereof and the terms
and conditions, if any, set forth in the applicable Add-on Term Loan Supplement,
each Lender having an Add-on Term Commitment related thereto severally agrees to
make a term loan (each an “Add-on Term Loan” and, collectively with the Add-on
Term Loan of each other Lender, the “Add-on Term Loans”) to the Borrower on the
Add-on Term Borrowing Date referred to therein in a principal amount equal to
such Lender’s Add-on Term Commitment reflected in such Add-on Term Loan
Supplement.  On and as of the Closing Date no Lender has an Add-on Term
Commitment.
 
(e) MFN Applicable Margin.  If as of any date the interest rate margin then
applicable to any ABR Add-on Term Loan (the “ABR MFN Margin”) would, without
giving effect to this Section 2.1(e), exceed the Applicable Margin applicable to
ABR Revolving Borrowings and ABR Delayed Draw Term Borrowings by 0.50% or more,
then notwithstanding anything to the contrary contained in the defined term
“Applicable Margin”, the Applicable Margin for each ABR Revolving Borrowing,
each ABR Delayed Draw Term Borrowing and each Swingline Loan shall instead be
equal to the ABR MFN Margin.  If as of any date the interest rate margin then
applicable to any Eurodollar Add-on Term Loan (the “Eurodollar MFN Margin”)
would, without giving effect to this Section 2.1(e), exceed the Applicable
Margin applicable to Eurodollar Revolving Borrowings and Eurodollar Delayed Draw
Term Borrowings by 0.50% or more, then notwithstanding anything to the contrary
contained in the defined term “Applicable Margin”, the Applicable Margin for
each Eurodollar Revolving Borrowing and each Eurodollar Delayed Draw Term
Borrowing and for any fee payable under Section 3.3(b)(i) shall instead be equal
to the Eurodollar MFN Margin.
 
Section 2.2. Loans and Borrowings
 
(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments, each Delayed Draw Term Loan shall be made as
part of a Borrowing consisting of Delayed Draw Term Loans made by the Delayed
Draw Term Lenders ratably in accordance with their respective Delayed Draw Term
Commitments, and each Add-on Term Loan shall be made as part of a Borrowing
consisting of Add-on Term Loans made by the applicable Add-on Term Lenders in
accordance with their respective related Add-on Term Commitments.  The failure
of any applicable Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the applicable Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
 
34

--------------------------------------------------------------------------------

 
(b) Subject to Section 3.4, each Borrowing shall be comprised entirely of Loans
of the same Class and Type, in each case as the Borrower may request in
accordance herewith; provided that each Swingline Loan shall be an ABR
Loan.  Each applicable Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan, provided that any exercise of such option shall not (i) affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement or (ii) increase any cost or expense to the Borrower or impose
any additional withholding requirement on the Borrower.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in a minimum amount of $1,000,000 and in integral
multiples of $500,000.  At the time that each ABR Borrowing is made, such
Borrowing shall be in a minimum amount of $1,000,000 and in integral multiples
of $500,000, provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments, in an aggregate amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.9(e) or in an
aggregate amount that is required to finance the reimbursement of a Swingline
Loan as contemplated by Section 2.10(c), a Delayed Draw Term Loan may be in an
aggregate amount that is equal to the entire unused balance of the total Delayed
Draw Term Commitments, and an ABR Add-on Term Borrowing may be in an aggregate
amount that is equal to the entire unused applicable Add-on Term
Commitments.  Each Swingline Loan shall be in an amount that is agreed upon by
the Borrower, the Administrative Agent and the Swingline Lender.  Borrowings of
more than one Type may be outstanding at the same time, provided that there
shall not at any time be more than a total of 10 Eurodollar Borrowings
outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
Section 2.3. Requests for Borrowings
 
(a) To request a Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone or e-mail (i) in the case of a Eurodollar
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of an ABR
Borrowing, not later than 2:00 p.m., New York City time, on the date of the
proposed Borrowing.  Each such telephonic or e-mail borrowing request shall be
irrevocable and shall be confirmed by no later than 3:00 p.m., New York City
time, on the date of such request by hand delivery, e-mail or facsimile to the
Administrative Agent of a copy of a written Borrowing Request signed by the
Borrower.  Each such telephonic or e-mail borrowing request and written
Borrowing Request shall specify the following information in compliance with
Section 2.2:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
 
35

--------------------------------------------------------------------------------

 
(iii) whether such Borrowing is to be a Revolving Borrowing, a Delayed Draw Term
Borrowing or an Add-on Term Borrowing;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
 
(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4.
 
(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.
 
Section 2.4. Funding of Borrowings
 
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 4:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.10.  Subject to Section
5.2, the Administrative Agent will make such Loans available to the Borrower by
promptly crediting or otherwise transferring the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request, provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.9(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to 3:00 p.m., New York City time, on the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.4(a) or Section
2.9(e) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender agrees to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.  If such Lender’s
share of such Borrowing is not made available to the Administrative Agent by
such Lender within three Business Days after the date of such Borrowing, the
Administrative Agent shall give notice of such fact to the Borrower and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum otherwise applicable to such Borrowing, on demand,
from the Borrower.  Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any Defaulting Lender.
 
 
36

--------------------------------------------------------------------------------

 
Section 2.5. Termination, Reduction and Increase of Commitments
 
(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date. Unless previously terminated, the Delayed Draw Term
Commitments shall terminate on April 30, 2014.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments or Delayed Draw Term Commitments, provided that (i) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.7, the sum of the Revolving Credit Exposures would exceed the
total Revolving Commitments, (ii) the Borrower shall not terminate or reduce the
Delayed Draw Term Commitments if, after giving effect to any concurrent
prepayment of the Delayed Draw Term Loans in accordance with Section 2.7, the
sum of the Delayed Draw Term Loans would exceed the total Delayed Draw Term
Commitments, (iii) each such reduction of the Revolving Commitments shall be in
a minimum amount of $5,000,000 and in integral multiples of $1,000,000, and (iv)
there shall be no more than three (3) reductions of the Delayed Draw Term
Commitments (unless the Administrative Agent otherwise agrees), and each such
reduction of the Delayed Draw Term Commitments shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
Commitments delivered by the Borrower may state that such notice is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Each
reduction, and any termination, of Commitments shall be permanent, and each such
reduction shall be made ratably among the applicable Lenders (other than a
Defaulting Lender) in accordance with their respective applicable Commitments.
 
(d) The Borrower may at any time and from time to time, at its sole cost,
expense and effort, request any one or more of the Lenders (other than a
Defaulting Lender), an Affiliate of a Lender (other than a Defaulting Lender) or
an Approved Fund of a Lender (other than a Defaulting Lender) to increase its
Revolving Commitment or to provide a new Revolving Commitment, as the case may
be (the decision to be within the sole and absolute discretion of such Lender,
Affiliate or Approved Fund), or any other Person reasonably satisfactory to the
Administrative Agent, the Issuing Bank and the Swingline Lender to provide a new
Revolving Commitment, by submitting a Revolving Increase Supplement duly
executed by the Borrower and each such Lender, Affiliate, Approved Fund or other
Person, as the case may be, to the Administrative Agent.  If such Revolving
Increase Supplement is in all respects reasonably satisfactory to the
Administrative Agent, the Administrative Agent shall execute such Revolving
Increase Supplement and deliver a copy thereof to the Borrower and each such
Lender, Affiliate, Approved Fund or other Person, as the case may be.  Upon
execution and delivery of such Revolving Increase Supplement by the
Administrative Agent, (i) in the case of each such Lender, such Lender’s
Revolving Commitment shall be increased to the amount set forth in such
Revolving Increase Supplement, (ii) in the case of each such Affiliate, Approved
Fund or other Person, such Affiliate, Approved Fund or other Person shall
thereupon become a party hereto and shall for all purposes of the Loan Documents
be deemed a “Lender” having a Revolving Commitment as set forth in such
Revolving Increase Supplement, and (iii) in each case, the Revolving Commitment
of such Lender, Affiliate, Approved Fund or such other Person, as the case may
be, shall be as set forth in the applicable Revolving Increase Supplement;
provided, however, that:
 
 
37

--------------------------------------------------------------------------------

 
(A)           immediately after giving effect thereto, the aggregate Revolving
Commitments shall not exceed $300,000,000;
 
(B)           immediately after giving effect thereto, the sum of the initial
principal amount of all Term Loans plus all unfunded Delayed Draw Term Loan
Commitments plus the Revolving Commitments shall not exceed $540,000,000;
 
(C)           each such increase when aggregated with any contemporaneous Add-on
Term Loans or Add-on Term Commitments made pursuant to Section 2.1(c) shall be
in an amount not less than $25,000,000 and in an integral multiple of
$1,000,000;
 
(D)           if Revolving Loans would be outstanding immediately after giving
effect to each such increase, then simultaneously with such increase (1) each
such Lender, each such Affiliate, Approved Fund or other Person and each other
Lender shall be deemed to have entered into a master assignment and acceptance
agreement, in form and substance substantially similar to Exhibit A, pursuant to
which each such other Lender shall have assigned to each such Lender and each
such Affiliate, Approved Fund or other Person a portion of its Revolving Loans
necessary to reflect proportionately the Revolving Commitments as adjusted in
accordance with this Section 2.5(d), and (2) in connection with such assignment,
each such Lender and each such Affiliate, Approved Fund or other Person shall
pay to the Administrative Agent, for the account of the other Lenders, such
amount as shall be necessary to appropriately reflect the assignment to it of
Revolving Loans, and in connection with such master assignment each such other
Lender may treat the assignment of Eurodollar Borrowings as a prepayment of such
Eurodollar Borrowings for purposes of Section 3.6; and
 
 
38

--------------------------------------------------------------------------------

 
(E)           each such Affiliate, Approved Fund or other Person shall have
delivered to the Administrative Agent and the Borrower all forms, if any, that
are required to be delivered by such Affiliate, Approved Fund or other Person
pursuant to Section 3.7.
 
Section 2.6. Repayment of Loans
 
(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each applicable Lender (i) the unpaid principal amount
of each Loan (other than each Swingline Loan) on the Maturity Date, and (ii) the
unpaid principal amount of each Swingline Loan on the earliest to occur of the
last day of the Swingline Interest Period applicable thereto, the tenth Business
Day immediately preceding the Maturity Date, and the date on which the Swingline
Loans shall become due and payable pursuant to the provisions hereof, whether by
acceleration or otherwise, provided that on each date that a Revolving Borrowing
is made, the Borrower shall repay all Swingline Loans then outstanding.
 
(b) The unpaid principal amount of each Add-on Term Loan shall be payable in
such amounts and on such dates, if any, as shall be set forth in the applicable
Effective Add-on Term Loan Supplement.
 
Section 2.7. Prepayment of Loans
 
(a) The Borrower shall have the right at any time and from time to time to
prepay any Revolving Borrowing in whole or in part, or prepay the Term Loans, in
whole or in part, subject to the requirements of this Section.  Each voluntary
or mandatory prepayment of Term Loans under this Section 2.7 shall be applied
(i) pro rata among each Term Loan then outstanding, and (ii) for each Term Loan,
to reduce the remaining installments payable thereon pro rata.
 
(b) In the event of any partial reduction or termination of the Revolving
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative Agent shall notify the Borrower and the applicable Lenders of
the sum of the Revolving Credit Exposures after giving effect thereto and (ii)
if such sum would exceed the total Revolving Commitments after giving effect to
such reduction or termination, then the Borrower shall, on the date of such
reduction or termination, prepay Revolving Borrowings in an amount sufficient to
eliminate such excess.  To the extent that the Revolving Borrowings have been
prepaid in full and the Revolving Credit Exposure still exceeds the Revolving
Commitments as a result of the LC Exposure, the Borrower shall cash
collateralize, on terms and conditions in accordance with the provisions set
forth in Section 2.9(i) of this Agreement, outstanding Letters of Credit in a
principal amount sufficient to eliminate the excess Revolving Credit Exposure.
In the event of any partial reduction or termination of the Delayed Draw Term
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative Agent shall notify the Borrower and the applicable Lenders of
the sum of the Delayed Draw Term Loans after giving effect thereto and (ii) if
such sum would exceed the total Delayed Draw Term Commitments after giving
effect to such reduction or termination, then the Borrower shall, on the date of
such reduction or termination, prepay Delayed Draw Term Borrowings in an amount
sufficient to eliminate such excess.
 
 
39

--------------------------------------------------------------------------------

 
(c) Upon the occurrence of each Amortization Event, and thereafter on each
Compliance Certificate Delivery Date until such time, if any, as an Amortization
Termination Event shall have occurred, the Borrower shall prepay the Term Loans
(subject to Section 2.7(e) below), by an amount equal to the percentage set
forth below adjacent to the calendar year in which the Compliance Certificate
Reference Date shall have occurred multiplied by the sum of the original
principal amount of each Term Loan:
 
Calendar Year
Percentage
2014
1.250%
2015
1.875%
2016
3.125%
2017
3.750%



For purposes of this Section 2.7(c), the following terms have the following
meanings:
 
“Amortization Event” means the delivery of the second consecutive
Higher-leverage Compliance Certificate.
 
“Amortization Termination Event” means, at any time following the last
Amortization Event, if any, the delivery of the second consecutive
Lower-leverage Compliance Certificate.
 
“Higher-leverage Compliance Certificate” means a Compliance Certificate
delivered in accordance with Section 6.1(c) indicating that the Senior Leverage
Ratio exceeded 2.25:1.00 at the Compliance Certificate Reference Date for such
Compliance Certificate.
 
“Lower-leverage Compliance Certificate” means a Compliance Certificate delivered
in accordance with Section 6.1(c) other than a Higher-leverage Compliance
Certificate.
 
(d) The Borrower shall prepay the Term Loans in an amount equal to 100% of the
Net Proceeds in excess of $25,000,000 in the aggregate during any fiscal year in
respect of Affected Sales; provided that, no prepayment shall be required to the
extent that such Net Proceeds are used within 12 months of receipt thereof to
purchase assets to be used in the business of the Borrower or any of its
Subsidiaries.  “Affected Sale” means any sale or other disposition of assets
(other than cash) or any casualty event or condemnation of property of the
Borrower or any Subsidiary (other than sales and dispositions to the Borrower or
a Subsidiary Guarantor or in the ordinary course of business of the Borrower or
such Subsidiary) in each case occurring at any time that the Senior Leverage
Ratio, as set forth in the Compliance Certificate most recently delivered, is
greater than 2.25:1.00.
 
 
40

--------------------------------------------------------------------------------

 
(e) The Borrower shall notify the Administrative Agent (and, in the case of the
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of a prepayment of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing (other than a Swingline Loan), not later than 2:00 p.m., New
York City time, on the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 3:00 p.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid, provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of Commitments as contemplated by Section
2.5, then such notice of prepayment may be revoked if such notice of termination
is revoked in accordance with Section 2.5.  Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing under
Section 2.7(a) shall (i) with respect to Eurodollar Borrowings, be in a minimum
amount of $1,000,000 and in integral multiples of $100,000, and (ii) with
respect to ABR Borrowings, be in a minimum amount of $500,000 and in integral
multiples of $100,000.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.1.
 
Section 2.8. Evidence of Debt
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the debt of the Borrower to such Lender resulting from
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(c) The entries made in the accounts maintained pursuant to paragraphs (a) or
(b) of this Section shall be, absent demonstrable error, prima facie evidence of
the existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(d) Any Lender may request that the Loans made by it be evidenced by a Note.  In
such event, the Borrower shall prepare, execute and deliver to such Lender, a
Note payable to such Lender.  In addition, if requested by a Lender, its Note
may be made payable to such Lender and its registered assigns in which case all
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 10.4) be represented by one or more Notes
in like form payable to the payee named therein and its registered assigns.
 
 
41

--------------------------------------------------------------------------------

 
Section 2.9. Letters of Credit
 
(a) General.  Subject to the terms and conditions set forth herein and in
Section 2.12(d), the Borrower may request the issuance of Letters of Credit
denominated in dollars for its own account (or for the account of any Subsidiary
other than NMTC Subsidiaries), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the period from the Closing Date to the third day prior to the Maturity
Date.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank, the terms and conditions of this Agreement
shall control.  Upon satisfaction of the conditions in Section 5 on the Closing
Date, in each case automatically and without further action on the part of any
Person, (i) each Existing Letter of Credit will be deemed to be a Letter of
Credit issued hereunder for all purposes of the Loan Documents and (ii) each
Lender that has issued an Existing Letter of Credit shall be deemed to have
granted to each other Lender with a Revolving Commitment, and each other such
Lender shall be deemed to have acquired from such issuer, a participation in
each Existing Letter of Credit equal to such other Lender’s Applicable
Percentage of (A) the aggregate amount available to be drawn under such Existing
Letter of Credit and (B) the aggregate amount of any reimbursement obligation in
respect of any LC Disbursement in respect thereof.  With respect to each
Existing Letter of Credit (x) if, prior to the Closing Date, the relevant issuer
sold a participation therein to a Lender with a Revolving Commitment, such
issuer and Lender agree that such participation shall be automatically canceled
upon consummation of the Closing Date, and (y) if, prior to the Closing Date,
the relevant issuer sold a participation therein to any bank or financial
institution that is not a Lender with a Revolving Commitment, such issuer shall
procure the termination of such participation on or prior to the Closing Date.
 
(b) Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or send by facsimile (or transmit by e-mail, with attachments thereto, if any,
in .pdf format) to the Issuing Bank and the Administrative Agent (not later than
two Business Days before the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $25,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Revolving Commitments.
 
 
42

--------------------------------------------------------------------------------

 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is three days prior to the Maturity Date, provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods of
lengths not to exceed one year (which shall in no event extend beyond the date
that is three days prior to the Maturity Date).
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the applicable Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each such Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each such Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each such
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever;
provided, however, that no Revolving Lender shall be obligated to make any
payment to the Administrative Agent for any wrongful LC Disbursement made by the
Issuing Bank as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Issuing Bank.
 
 
43

--------------------------------------------------------------------------------

 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then the Issuing Bank shall notify the Borrower
to reimburse the Issuing Bank therefor, in which case the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement and any accrued interest thereon not later than
2:00 p.m., New York City time, on the date that such LC Disbursement is made, if
the Borrower shall have received notice of such LC Disbursement prior to 1:00
p.m., New York City time, on such date, or if such notice has not been received
by the Borrower prior to such time on such date, then not later than 2:00 p.m.,
New York City time, on (A) the Business Day that the Borrower receives such
notice, if such notice is received prior to 1:00 p.m., New York City time, on
the day of receipt or (B) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt, provided that, if the LC Disbursement is equal to or
greater than $1,000,000, the Borrower may, subject to the conditions of
borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrower fails to make such
payment when due (or if any such reimbursement payment is required to be
refunded to the Borrower for any reason), the Issuing Bank may notify the
Administrative Agent that the Issuing Bank is requesting that the applicable
Lenders make an ABR Revolving Borrowing in an amount equal to such LC
Disbursement and any accrued interest thereon, in which case (1) the
Administrative Agent shall notify each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of such ABR Revolving
Borrowing, and (2) each Lender shall, whether or not any Default shall have
occurred and be continuing, any representation or warranty shall be accurate,
any condition to the making of any loan hereunder shall have been fulfilled, or
any other matter whatsoever, make the Loan to be made by it under this paragraph
by wire transfer of immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, (A) on such date, in the event that such Lender shall have
received notice of such ABR Revolving Borrowing prior to 1:00 p.m., New York
City time, or (B) if such notice has not been received by such Lender prior to
such time on such date, then not later than 2:00 p.m., New York City time, on
(x) the Business Day that such Lender receives such notice, if such notice is
received prior to 1:00 p.m., New York City time, on the day of receipt or (y)
the Business Day immediately following the day that such Lender receives such
notice, if such notice is not received prior to such time on the day of
receipt.  Such Loans shall, for all purposes hereof, be deemed to be an ABR
Revolving Borrowing referred to in Section 2.1(a) and made pursuant to Section
2.4, and the Lenders’ obligations to make such Loans shall be absolute and
unconditional.  The Administrative Agent will make such Loans available to the
Issuing Bank by promptly crediting or otherwise transferring the amounts so
received, in like funds, to the Issuing Bank for the purpose of repaying in full
the LC Disbursement and all accrued interest thereon.  An ABR Borrowing pursuant
to this Section 2.9(e) made when the conditions to an ABR Borrowing are not
satisfied under Section 5.2 shall not be deemed to have satisfied the Borrower’s
reimbursement obligation with respect to an LC Disbursement for purposes of
determining whether or not an Event of Default exists under clause (a) of
Article 8.
 
(f) Obligations Absolute.  Except as provided below, to the fullest extent
permitted by law, the Borrower’s obligations to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither any Credit Party nor any of their respective Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the Issuing Bank shall be liable to the Borrower to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower or any Subsidiary that are caused by the Issuing
Bank’s failure to exercise care when determining whether (x) drafts and other
documents presented under a Letter of Credit issued by it comply with the terms
thereof, or (y) to pay under any Letter of Credit.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
 
44

--------------------------------------------------------------------------------

 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the applicable Lenders with respect to any such
LC Disbursement.
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 3.1(b) shall apply.  Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (d) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
 
(i) Cash Collateral.  If (x) any Event of Default shall occur and be continuing,
on the Business Day that the Borrower receives notice from the Administrative
Agent or the Required Lenders demanding the deposit of cash collateral pursuant
to this paragraph, or (y) the maturity of the Revolving Loans has been
accelerated, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
applicable Lenders, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in paragraph (h) or (i) of Article 8.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Section 2.9.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Such deposit shall not bear interest, nor
shall the Administrative Agent be under any obligation whatsoever to invest the
same, provided, however, that, at the request of the Borrower, such deposit
shall be invested by the Administrative Agent in direct short-term obligations
of, or short-term obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America, in each case
maturing no later than the expiry date of the Letter of Credit giving rise to
the relevant LC Exposure.  Interest or profits, if any, on such investments
shall accumulate in such account.  Moneys in such account shall be applied by
the Administrative Agent as follows: first, to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed, second, if there be any
excess, to be held for the satisfaction of the reimbursement obligations
(contingent or otherwise) of the Borrower for the LC Exposure at such time,
third, if there be any excess, to reduce the Revolving Credit Exposure of all of
the Lenders pro rata, and fourth, if there be any excess and if the maturity of
the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount and any interest thereon (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
 
 
45

--------------------------------------------------------------------------------

 
Section 2.10. Swingline Loans
 
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time in dollars
during the Revolving Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Revolving Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Notwithstanding the foregoing, the
Swingline Lender shall not be required to make a Swingline Loan if (i) any
Revolving Lender shall be a Defaulting Lender, (ii) any Revolving Lender shall
have notified the Swingline Lender and the Borrower in writing at least one
Business Day prior to the date of Borrowing with respect to such Swingline Loan
that the conditions set forth in Section 5.2 have not been satisfied and such
conditions remain unsatisfied as of the requested time of the making of such
Swingline Loan or (iii) the Lenders have not made the initial Revolving
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 3:00
p.m., New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify (i) the aggregate principal amount
to be borrowed, (ii) the requested date of such Borrowing, and (iii) the amount
of, and the length of the Swingline Interest Period for, each Swingline Loan,
provided, however, that no such Swingline Interest Period shall end after the
Business Day immediately preceding the Maturity Date.  The Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.9(e), by
remittance to the Issuing Bank) by 3:30 p.m., New York City time, on the
requested date of such Swingline Loan.
 
 
46

--------------------------------------------------------------------------------

 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., New York City time, on any Business Day notify the
Administrative Agent that the Swingline Lender is requesting that each Lender,
and the Administrative Agent may (with the consent of Required Lenders) or shall
(at the request of Required Lenders) by written notice given to the Swingline
Lender not later than 11:00 a.m., New York City time, on any Business Day
require that each Lender, at the option of the Borrower, (i) make a Revolving
Loan in an amount equal to its pro rata Revolving Commitment with respect to the
outstanding principal balance of, and accrued and unpaid interest on, the
Swingline Loans, or (ii) acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  In
either such case (i) the Administrative Agent shall notify each Lender of the
details thereof and of the amount of such Lender’s Revolving Loan or
participation interest, as the case may be, and (ii) each Lender shall, whether
or not any Default shall have occurred and be continuing, any representation or
warranty shall be accurate, any condition to the making of any Loan hereunder
shall have been fulfilled, or any other matter whatsoever, make the Revolving
Loan required to be made by it, or purchase the participation required to be
purchased by it, under this paragraph by wire transfer of immediately available
funds to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders, (A) in the event that such Lender
receives such notice prior to 12:00 noon, New York City time, on any Business
Day, by no later than 3:00 p.m., New York City time, on such Business Day, or
(B) in the event that such Lender receives such notice at or after 12:00 noon,
New York City time, on any Business Day, by no later than 1:00 p.m. New York
City time on the immediately succeeding Business Day.  Any Loans made pursuant
to this paragraph (c) shall, for all purposes hereof, be deemed to be Revolving
Loans referred to in Section 2.1 and made pursuant to Section 2.4(a), and the
Lenders’ obligations to make such Loans shall be absolute and
unconditional.  The Administrative Agent will make such Loans, or the amount of
such participations, as the case may be, available to the Swingline Lender by
promptly crediting or otherwise transferring the amounts so received, in like
funds, to the Swingline Lender.  Each Lender shall also be liable for an amount
equal to the product of its pro rata Revolving Commitment and any amounts paid
by the Borrower pursuant to this Section 2.10 that are subsequently rescinded or
avoided, or must otherwise be restored or returned.  Such liabilities shall be
absolute and unconditional and without regard to the occurrence of any Default
or the compliance by the Borrower with any of its obligations under the Loan
Documents.  Whenever the Administrative Agent is reimbursed by the Borrower, for
the account of the Swingline Lender, for any payment in connection with
Swingline Loans and such payment relates to an amount previously paid by a
Lender pursuant to this Section, the Administrative Agent will promptly pay over
such payment to such Lender.  The purchase of participations in a Swingline Loan
or the making by the Lenders of a Revolving Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
 
 
47

--------------------------------------------------------------------------------

 
Section 2.11. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
 
(a) Each Loan Party shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal of Loans, LC
Disbursements, interest or fees, or of amounts payable under Sections 3.5, 3.6,
3.7 or 10.3, or otherwise) prior to 2:00 p.m., New York City time (or, in the
case of Swingline Loans, 3:00 p.m., New York City time), on the date when due,
in immediately available funds, without setoff or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its office at 1301 Avenue of the
Americas, New York, New York, or such other office as to which the
Administrative Agent may notify the other parties hereto, except payments to be
made to the Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 3.5, 3.6, 3.7 and 10.3 shall be
made directly to the Persons entitled thereto and payments made pursuant to
other Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal of Loans,
unreimbursed LC Disbursements, interest, fees and commissions then due hereunder
(after giving effect to all applicable grace periods and/or cure periods, if
any), such funds shall be applied (i) first, towards payment of interest, fees
and commissions then due hereunder ratably among the parties entitled thereto in
accordance with the amounts of interest, fees and commissions then due to such
parties and (ii) second, towards payment of principal of Loans and unreimbursed
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal of Loans and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other applicable Lender,
then the applicable Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of, and accrued interest on, their respective Loans and participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Loan Party consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.
 
 
48

--------------------------------------------------------------------------------

 
(d) Unless the Administrative Agent shall have received notice from a Loan Party
prior to the date on which any payment is due to the Administrative Agent for
the account of the applicable Credit Parties hereunder that such Loan Party will
not make such payment, the Administrative Agent may assume that such Loan Party
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to such Credit Parties the amount due.  In such
event, if such Loan Party has not in fact made such payment, then each such
Credit Party severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Credit Party with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e) If any Credit Party shall fail to make any payment required to be made by it
pursuant to Section 2.4(b) or 2.9(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Credit
Party to satisfy such Credit Party’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
 
Section 2.12. Defaulting Lenders
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(a) fees shall cease to accrue on the unfunded portion of any Revolving
Commitment and any Delayed Draw Term Commitment of such Defaulting Lender
pursuant to Section 3.3(a);
 
(b) the Commitments and Total Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 10.2); provided that (i) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender, and (ii) any waiver, amendment or
modification that would increase the Commitments of such Lender, or postpone the
final maturity date of any payment of principal owed to such Lender, shall
require the consent of such Defaulting Lender;
 
 
49

--------------------------------------------------------------------------------

 
(c) if any Swingline Exposure or LC Exposure exists at the time a Revolving
Lender becomes a Defaulting Lender then:
 
(i) all of such Swingline Exposure and LC Exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages to the extent (A) immediately after giving effect thereto, the sum
of all non-Defaulting Lenders’ Revolving Credit Exposure would not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments and (B) the
conditions set forth in Section 5.2 are satisfied at such time (for the
avoidance of doubt, no Lender’s Revolving Commitment shall be changed as a
result of such reallocation);
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within one Business Day following notice by the
Administrative Agent, the Borrower shall, after giving effect to any partial
reallocation pursuant to clause (i) above, (A) first, prepay such Swingline
Exposure and (B) second, cash collateralize such Defaulting Lender’s LC Exposure
in accordance with the procedures set forth in Section 2.9(i) for so long as
such LC Exposure is outstanding;
 
(iii) to the extent the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 2.12(c), the Borrower
shall not be required to pay any fees for the account of such Defaulting Lender
pursuant to Section 3.3(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of such non-Defaulting Lender is reallocated pursuant to
this Section 2.12(c), then the fees payable to the Lenders pursuant to Section
3.3(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
 
(v) the Administrative Agent shall promptly notify the Lenders of any
reallocation described in this Section 2.12(c);
 
(d) so long as any Revolving Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend, extend or increase any Letter of Credit, unless it
is satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.12(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.12(c)(i) (and Defaulting Lenders shall not participate
therein); and
 
 
50

--------------------------------------------------------------------------------

 
(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.11(c) but
excluding Section 3.9) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be reasonably determined by the Administrative Agent (i) first, to the
payment of any amounts then owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts then owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder, (iii) third, to the extent requested by the Issuing Bank or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender,
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements in respect of which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 5.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.
 
ARTICLE 3
INTEREST, FEES, YIELD PROTECTION, ETC.
Section 3.1. Interest
 
(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin.  The Loans comprising each Eurodollar
Borrowing shall bear interest at the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.  The Loans comprising each
Swingline Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Margin for the Swingline Interest Period in effect for such
Borrowing.
 
(b) Notwithstanding the foregoing, if any principal of or interest on any Loan,
any reimbursement obligation in respect of any LC Disbursement or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
the rate applicable to ABR Revolving Loans as provided in the preceding
paragraph of this Section.  In addition, notwithstanding the foregoing, if an
Event of Default under Sections 8(a), (b), (h), (i) or (j) has occurred and is
continuing, then, so long as such Event of Default is continuing, all
outstanding principal of each Loan and all unreimbursed reimbursement
obligations in respect of all LC Disbursements shall, without duplication of
amounts payable under the preceding sentence, bear interest, after as well as
before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to such Loan or LC Disbursement, as the case may be, as provided in
the preceding paragraph of this Section.  In addition, notwithstanding the
foregoing, if an Event of Default (other than an Event of Default under Sections
8(a), (b), (h), (i) or (j)) has occurred and is continuing, then, if the
Administrative Agent or the Required Lenders request, so long as such Event of
Default is continuing, all outstanding principal of each Loan and all
unreimbursed reimbursement obligations in respect of all LC Disbursements shall,
without duplication of amounts payable under the preceding sentence, bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
the rate otherwise applicable to such Loan or LC Disbursement, as the case may
be, as provided in the preceding paragraph of this Section.
 
 
51

--------------------------------------------------------------------------------

 
(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
 
(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate and the applicable
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent demonstrable error.
 
Section 3.2. Interest Elections
 
(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.3 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.3.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the applicable Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or e-mail by the time that a
Borrowing Request would be required under Section 2.3 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic or e-mail Interest
Election Request shall be irrevocable and shall be confirmed by no later than
3:00 p.m., New York City time, on the date of such request by hand delivery,
e-mail or facsimile to the Administrative Agent of a copy of a written Interest
Election Request signed by the Borrower.
 
 
52

--------------------------------------------------------------------------------

 
(c) Each telephonic, e-mail and written Interest Election Request shall specify
the following information:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Borrowing shall be converted to
a Eurodollar Borrowing with an Interest Period of one month.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
 
 
53

--------------------------------------------------------------------------------

 
Section 3.3. Fees
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender having a Revolving Commitment, a commitment fee, which shall accrue
at a rate per annum equal to the Commitment Fee Rate on the daily amount of the
unused Revolving Commitment (provided that Swingline Loans shall not be deemed
to be a use of the Revolving Commitments for the purpose of the calculation of
such commitment fee) during the period from and including the Closing Date to
but excluding the date on which such Revolving Commitment terminates (it being
understood that LC Exposure constitutes a use of the Revolving Commitment).  The
Borrower agrees to pay to the Administrative Agent for the account of each
Lender having a Delayed Draw Term Commitment, an undrawn fee, which shall accrue
at a rate per annum equal to Commitment Fee Rate on the daily amount of the
unused Delayed Draw Term Commitment during the period from and including the
Closing Date to but excluding the date on which such Delayed Draw Term
Commitment terminates.  Accrued commitment fees and undrawn fees shall be
payable in arrears on the last day of March, June, September and December of
each year, each date on which the applicable Commitments are permanently reduced
and on the date on which the applicable Commitments terminate, commencing on the
first such date to occur after the Closing Date.  All commitment fees and
undrawn fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(b) The Borrower agrees to pay to (i) the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at rate per annum equal to the
Applicable Margin (with respect to Eurodollar Borrowings) on the daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at a rate per annum equal to 0.25% on the daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) with respect to each Letter of Credit during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any such
LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(c) The Borrower agrees to pay to each Credit Party, for its own account, the
fees and other amounts payable in connection herewith in the amounts and at the
times separately agreed upon between the Borrower and such Credit Party.
 
 
54

--------------------------------------------------------------------------------

 
(d) All fees and other amounts payable hereunder shall be paid on the dates due,
in immediately available funds to the Administrative Agent for distribution, in
the case of commitment fees, undrawn fees, and participation fees, to the
Lenders.  Fees paid hereunder shall not be refundable under any circumstances.
 
Section 3.4. Alternate Rate of Interest
 
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate, as applicable, for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining its Loan included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (and the Administrative
Agent shall give such notice promptly upon having actual knowledge that such
circumstances no longer exist), (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
 
Section 3.5. Increased Costs; Illegality
 
(a) If any Change in Law shall:
 
(i) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Eurodollar Loans made by such Credit Party or any Letter of
Credit or participations therein, or change the basis of taxation of payments to
such Lender in respect thereof (other than relating to Taxes, which shall be
governed exclusively by Section 3.7, or the imposition of, or any change in the
rate of, any Excluded Taxes payable by a Credit Party);
 
(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Credit Party; or
 
(iii) impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any Letter of Credit or participations therein,
 
 
55

--------------------------------------------------------------------------------

 
and the result of any of the foregoing shall be to increase the cost to such
Credit Party, by an amount which such Credit Party reasonably deems to be
material, of making or maintaining any Eurodollar Loan or the cost to such
Credit Party, by an amount which such Credit Party reasonably deems to be
material, of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party, by an amount which such
Credit Party reasonably deems to be material, hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Credit Party such
additional amount or amounts as will compensate such Credit Party for such
additional costs incurred or reduction suffered.
 
(b) If any Credit Party determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of this Agreement or the Loans made,
the Letters of Credit issued or the participations therein held, by such Credit
Party to a level below that which such Credit Party or such Credit Party’s
holding company could have achieved but for such Change in Law (taking into
consideration such Credit Party’s policies and the policies of such Credit
Party’s holding company with respect to capital adequacy), by an amount
reasonably deemed by such Credit Party to be material, then from time to time
the Borrower will pay to such Credit Party such additional amount or amounts as
will compensate such Credit Party or such Credit Party’s holding company for any
such reduction suffered.
 
(c) A certificate of a Credit Party setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Credit Party
or its holding company, as applicable, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Credit Party the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.
 
(d) Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Credit Party pursuant to this Section for any increased
costs or reductions incurred more than nine months prior to the date that such
Credit Party notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Credit Party’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the nine month period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(e) Notwithstanding any other provision of this Agreement, if, after the Closing
Date any Change in Law shall make it unlawful for any Lender to make or maintain
any Eurodollar Loan or to give effect to its obligations as contemplated hereby
with respect to any Eurodollar Loan, then, by written notice to the Borrower and
to the Administrative Agent:
 
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar Borrowing or
to continue a Eurodollar Borrowing, as applicable, for an additional Interest
Period shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as applicable), unless such
declaration shall be subsequently withdrawn; and
 
 
56

--------------------------------------------------------------------------------

 
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.
 
In the event any Lender shall exercise its rights under (i) or (ii) of this
paragraph, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans, as applicable.  For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
 
Section 3.6. Break Funding Payments
 
In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure by the Borrower to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.7(e) and is revoked in accordance therewith), then, in
any such event, the Borrower shall compensate each Lender in an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan) excluding, however, the Applicable
Margin included therein, if any, over (ii) the amount of interest (as reasonably
determined by such Lender) that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth in reasonable detail the calculations of any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
 
57

--------------------------------------------------------------------------------

 
Section 3.7. Taxes
 
(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder and under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that, if
such Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that, after making all required deductions (including deductions applicable to
additional sums payable under this Section), the applicable Credit Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and (iii)
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify each Credit Party, within ten days after
written demand therefor (which demand shall set forth the amount and the reasons
therefor in reasonable detail), for the full amount of any Indemnified Taxes or
Other Taxes (whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority) paid by
such Credit Party on or with respect to any payment by or on account of any
obligation of any Loan Party under the Loan Documents (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable out-of-pocket
expenses arising therefrom or with respect thereto (in the event that the
Borrower is not in default of its obligations under this Section 3.7, excluding
penalties and interest to the extent attributable to the actions or omissions of
such Credit Party), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth the amount of such payment or liability and the
reasons therefor in reasonable detail delivered to the Borrower by a Credit
Party, or by the Administrative Agent on its own behalf or on behalf of a Credit
Party, shall be conclusive absent manifest error.  If the Borrower reasonably
believes that Indemnified Taxes or Other Taxes were not correctly or legally
asserted, the applicable Credit Party or Transferee will reasonably cooperate
with the Borrower to obtain a refund of such Indemnified Taxes or Other Taxes
for the benefit of the Borrower, provided that the Borrower shall reimburse the
applicable Credit Party for reasonable out-of-pocket expenses arising from such
cooperation.  Each Credit Party agrees that promptly after it receives written
notice of any Indemnified Taxes or Other Taxes imposed or asserted on it, it
shall endeavor to give notice thereof to the Borrower, provided that such Credit
Party shall have no liability to the Borrower for the failure to give any such
notice.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the a copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the relevant Loan
Party is located, or under any treaty to which such jurisdiction is a party,
with respect to payments under the Loan Documents shall deliver to the Borrower
(with a copy to the Administrative Agent), such properly completed and executed
documentation prescribed by applicable law and reasonably requested by the
Borrower from time to time as will permit such payments to be made without
withholding or at a reduced rate.
 
 
58

--------------------------------------------------------------------------------

 
(f) Without limiting the generality of the foregoing, (i) each Lender (and, in
the case of a pass-through entity, each of its beneficial owners) that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) (a “Non-US Lender”) shall to the extent it is legally able to do so
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Borrower and to the Lender from which the related
participation shall have been purchased) (A) two accurate and complete copies of
IRS Form W-8BEN, (B) two accurate and complete copies of IRS Form W-8ECI, (C) in
the case of a Non-US Lender claiming exemption from United States federal
withholding Tax under Section 881(c) of the Code with respect to payments of
“portfolio interest,” (x) a certificate to the effect that such Non-US Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of sections
871(h)(3)(B) and 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code, and (y) duly
completed copies of IRS Form W-8BEN, or (D) any subsequent versions or
successors to such forms, in each case properly completed and duly executed by
such Non-US Lender claiming complete exemption from, or a reduced rate of,
United States federal withholding Tax on all payments by the Borrower or any
Loan Party under any Loan Document, and (ii) each Lender (and, in the case of a
non-United States pass-through entity, each of its beneficial owners) that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall deliver to the Borrower and the Administrative Agent two accurate
and complete copies of IRS Form W-9, or any subsequent versions or successors to
such form. The forms referred to in clauses (i) and (ii) shall be delivered by
each Lender on or before the date it becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation).  In addition, each Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Lender.  Each Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).
 
(g) If a Credit Party determines, in its sole discretion, that it has received a
refund of or credit against any Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.7, it shall pay to the Loan Party
an amount equal to such refund or credit (but only to the extent of indemnity
payments made, or additional amounts paid, by the Loan Party under this Section
3.7 with respect to Taxes or Other Taxes giving rise to such refund or credit),
net of all out-of-pocket expenses of the Credit Party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit); provided that the Loan Party, upon the
request of the Credit Party agrees to repay the amount paid over to the Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Credit Party in the event the Credit Party is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Credit Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Loan Party or any other Person.
 
 
59

--------------------------------------------------------------------------------

 
(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph (h), “FATCA” shall include any amendments made to FATCA after the
Closing Date.
 
Section 3.8. Mitigation Obligations
 
If any Credit Party requests compensation under Section 3.5, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Credit Party pursuant to Section 3.7, then such
Credit Party shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or Letters of Credit (or any
participation therein) hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Credit Party, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 3.5 or 3.7, as
applicable, in the future and (ii) would not subject such Credit Party to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Credit Party.  The Borrower hereby agrees to pay all
reasonable costs and out of pocket expenses incurred by any Credit Party in
connection with any such designation or assignment.
 
Section 3.9. Replacement of Lenders
 
If (i) any Credit Party requests compensation under Section 3.5, or the Borrower
is required to pay any additional amount to any Credit Party or any Governmental
Authority for the account of any Credit Party pursuant to Section 3.7, (ii) any
Lender with an unused Commitment is a Defaulting Lender, or (iii) any Lender
notifies the Borrower pursuant to Section 3.5(e) that it is unlawful for such
Lender to make or maintain Eurodollar Loans, then the Borrower may, at its sole
expense and effort, upon notice to such Credit Party and the Administrative
Agent, require such Credit Party to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.4), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Credit Party, if a
Credit Party accepts such assignment); provided that (a) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Bank), which consents shall not unreasonably be withheld, conditioned or
delayed, (b) such Credit Party shall have received payment of an amount equal to
the outstanding principal of its Loans and funded participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (c) unless the Administrative Agent otherwise agrees, the
Borrower, the Defaulting Lender (if any) or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
10.4(b) and (d) in the case of any such assignment resulting from a claim for
compensation under Section 3.5 or payments required to be made pursuant to
Section 3.7, such assignment will result in a reduction in such compensation or
payments.  A Credit Party shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Credit Party or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
 
60

--------------------------------------------------------------------------------

 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
The Parent represents and warrants to the Credit Parties that:
 
Section 4.1. Organization; Powers
 
Each of the Parent, the Borrower and the Subsidiaries (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite corporate or
other organizational power and authority to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required by applicable law.
 
Section 4.2. Authorization; Enforceability
 
The Transactions to be entered into by each Loan Party are within the corporate,
partnership or other analogous powers of such Loan Party to the extent it is a
party thereto and have been duly authorized by all necessary corporate,
partnership or other analogous and, if required, equity holder action.  Each
Loan Document has been duly executed and delivered by each Loan Party to the
extent it is a party thereto and constitutes a legal, valid and binding
obligation thereof, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing.
 
 
61

--------------------------------------------------------------------------------

 
Section 4.3. Governmental Approvals; No Conflicts
 
The Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (a) such
as have been or prior to or concurrently with the consummation of the
Transactions will be obtained or made and are or prior to or concurrently with
the consummation of the Transactions will be in full force and effect (except
such consents, approvals, registrations or filings which will be required at the
time, if any, of the exercise of remedies under the Loan Documents by the
Administrative Agent and the Lenders), (b) notices, if any, required to be filed
with the FCC or any applicable State PUC after the consummation of the
Transactions and (c) consents, approvals, registrations, filings or actions
which the failure to obtain or make would not reasonably be expected to result
in a Material Adverse Effect, (ii) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Parent, the Borrower or any Subsidiary (other than NMTC Subsidiaries to the
extent not reasonably expected to result in a Material Adverse Effect) or any
order of any Governmental Authority (subject to compliance with any applicable
law or regulation which, upon the exercise of remedies hereunder by the
Administrative Agent and the Lenders, requires filing with or approval of a
Governmental Authority), except, in the case of any such applicable law or
regulation, for such violations that would not reasonably be expected to result
in a Material Adverse Effect, (iii) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Parent, the Borrower or any Subsidiary or its assets (other than the Loan
Documents), or give rise to a right thereunder to require any payment to be made
by the Parent, the Borrower or any Subsidiary, or result in a default under any
indenture for the Senior Notes, except for such violations, defaults and
payments that would not reasonably be expected to result in a Material Adverse
Effect and (iv) will not result in the creation or imposition of any Lien on any
asset of the Parent, the Borrower or any of the Subsidiaries (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect), other than, with respect to each Loan Party, Liens permitted by
Section 7.2 and each Security Document to which such Loan Party is a party.
 
Section 4.4. Financial Condition
 
The Parent has heretofore furnished to the Administrative Agent and the Lenders
the following:
 
(a) the consolidated balance sheets and related consolidated statements of
income, cash flows and shareholders’ equity of (i) the Parent and its
subsidiaries and (ii) the Borrower and the Subsidiaries, each as of and for the
fiscal year ended December 31, 2012, reported on by Grant Thornton LLP, a
registered independent public accounting firm; and
 
(b) with respect to the Borrower and the Subsidiaries, forecasts of financial
performance through and including the Maturity Date (the “Forecasts”).
 
The financial statements referred to above (other than the Forecasts) present
fairly, in all material respects, the financial position and results of
operations and cash flows of such Persons as of such dates and for the indicated
periods in accordance with GAAP, subject in the case of the quarter-end
statements to year-end audit adjustments and the absence of footnotes.  The
Forecasts have been prepared in good faith by the Parent and based on
assumptions believed to be reasonable at the time they were made, it being
understood that forecasts by their nature are uncertain and no assurance is
being given that the results reflected in such forecasted financial information
will be achieved.  Since December 31, 2012, there has been no material adverse
change in the business, assets, operations or financial condition of the
Borrower and the Subsidiaries taken as a whole.
 
 
62

--------------------------------------------------------------------------------

 
Section 4.5. Properties
 
(a) Each of the Parent, the Borrower and the Subsidiaries has good title to, or
valid leasehold interests in, all its real and tangible personal property,
except as would not reasonably be expected to have a Material Adverse Effect.
 
(b) Each of the Parent, the Borrower and the Subsidiaries owns, or is entitled
to use, all United States trademarks, trade names, copyrights, patents and trade
secrets material to its business, and the use thereof by the Parent, the
Borrower and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such failure to own or be entitled to use or
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.6. Litigation and Environmental Matters
 
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent,
threatened against (i) the Parent or any of its subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) the Parent,
the Borrower or any of the Subsidiaries that relate to the execution, delivery,
validity or enforceability of any Loan Document or the performance of any of the
Transactions by any of the parties thereto.
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any of its
subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
 
Section 4.7. Compliance with Laws and Agreements
 
Each of the Parent and its subsidiaries is in compliance with all laws,
regulations (including the Communications Act and State Law) and orders of any
Governmental Authority (including the FCC and State PUCs) applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except, in each case, where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  No Default has occurred and is continuing.
 
Section 4.8. Franchises, FCC, State PUC and Certain Copyright Matters
 
(a) The Borrower and each Subsidiary possesses, or has the right to use, all
Authorizations, and possesses, or has rights under, agreements with public
utilities and microwave transmission companies, satellite communications
companies, pole attachment, use access or rental agreements and utility
easements, including all licenses and permits, to: (i) operate the
Communications Business, except to the extent the absence thereof or failure to
be in compliance therewith would not reasonably be expected to have a Material
Adverse Effect, and (ii) consummate the Transactions.  The Borrower and the
Subsidiaries are in compliance with all such Authorizations, agreements,
easements, licenses and permits with no known conflict with the valid rights of
others, except to the extent such noncompliance or conflict would not reasonably
be expected to have a Material Adverse Effect.  No event has occurred which
would permit the revocation or termination of any such Authorization, right,
agreement, easement, license or permit which would reasonably be expected to
have a Material Adverse Effect.
 
 
63

--------------------------------------------------------------------------------

 
(b) The Parent and each subsidiary thereof (i) have each duly and timely filed
or caused to be filed (A) all registration statements for the operation of the
Communications Business and other filings which are required to be filed under
the Communications Act and under State Law applicable to them and the
Transactions, and (B) all reports, applications, documents, instruments and
information required to be filed (1) with the FCC and State PUCs, as applicable,
pursuant to all FCC rules, regulations and requests and State Law applicable to
them, or (2) pursuant to any Authorization, in each case, the failure of which
to file would reasonably be expected to have a Material Adverse Effect, and (ii)
is in compliance with the Communications Act and State Law (including, the rules
and regulations of the FCC and State PUCs) and all Authorizations, the failure
with which to comply would reasonably be expected to have a Material Adverse
Effect.  The Parent and each subsidiary thereof has recorded or deposited with
and paid to the United States Copyright Office and the Register of Copyrights
all notices, statements of account, royalty fees and other documents and
instruments required under the Copyright Act, the failure of which to record,
deposit or pay would reasonably be expected to have a Material Adverse
Effect.  To the knowledge of the Parent, as of the Closing Date neither the
Borrower nor any Subsidiary (other than NMTC Subsidiaries to the extent not
reasonably expected to result in a Material Adverse Effect) has any material
liability to any Person for copyright infringement under the Copyright Act as a
result of its business operations.
 
(c) The Borrower and the Subsidiaries own or lease all of the property, plant
and equipment necessary to operate the Communications Business.
 
(d) As of the Closing Date, the Borrower and the Subsidiaries, collectively,
hold all material Authorizations required in connection with the Transactions
and with the operation of the Communications Business and each such
Authorization is validly issued and in full force and effect, unimpaired in any
material respect by any act or omission by the Borrower or any Subsidiary.  All
such Authorizations are renewable by their terms or in the ordinary course of
business without the need to (i) comply with any special qualification
procedures not otherwise generally applicable to providers of one or more
services similar to the Communications Business in the State of Alaska, or (ii)
to pay any amounts other than immaterial amounts, routine fees, and amounts in
respect of rebuild obligations, except to the extent such renewal would not
reasonably be expected to have a Material Adverse Effect.
 
(e) To the best of the Parent’s knowledge, except as set forth in Schedule 4.8,
neither the Parent nor any subsidiary thereof is a party to any investigation,
notice of violation, order or complaint issued by or before the FCC, any State
PUC or any Franchise authority which would reasonably be expected to have a
Material Adverse Effect.  Except for such proceedings that affect the
communications industry or the other businesses of the Parent and its
subsidiaries generally or as set forth in Schedule 4.8, there are no proceedings
by or before the FCC, any State PUC or any Franchise authority which would
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in Schedule 4.8, the Parent has no knowledge of (i) any impending or threatened
investigation, notice of violation, order, complaint or proceeding before the
FCC, any State PUC or any Franchise authority that would reasonably be expected
to have a Material Adverse Effect, (ii) any pending or threatened non-renewal,
expiration, termination or revocation of any Authorization that would reasonably
be expected to have a Material Adverse Effect, or (iii) has any reasonable basis
to expect that any Authorization the absence of which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, will
not be renewed in the ordinary course.
 
 
64

--------------------------------------------------------------------------------

 
Section 4.9. Investment Company Status
 
None of the Parent, the Borrower nor any of the Subsidiaries (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
 
Section 4.10. Taxes
 
Each of the Parent, the Borrower and the Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (i)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Parent, the Borrower or such Subsidiary, as applicable, has set aside
on its books adequate reserves to the extent required by GAAP or (ii) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
 
Section 4.11. ERISA
 
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $1,000,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $1,000,000 the fair market value of the assets
of all such underfunded Plans.
 
Section 4.12. Disclosure
 
As of the Closing Date, the Parent has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which it or the
Borrower or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information concerning the Parent, the Borrower or any
Subsidiary (other than the projections, budgets or other estimates, or
information of a general economic or industry nature and, in the case of NMTC
Subsidiaries, only to extent of the Parent’s actual knowledge) furnished by or
on behalf of the Parent, the Borrower or any Subsidiary to any Credit Party in
connection with the negotiation of the Loan Documents or delivered thereunder
(as modified or supplemented by other information so furnished), taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Parent represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time they were made, it being understood that projections by
their nature are uncertain and no assurance is being given that the results
reflected in such projected financial information will be achieved.
 
 
65

--------------------------------------------------------------------------------

 
Section 4.13. Subsidiaries
 
Schedule 4.13 sets forth, as of the Closing Date, the name of, the chief
executive office of, and the ownership interest of (i) the Parent in the
Borrower, and (ii) the Borrower in each of its subsidiaries (other than the NMTC
Subsidiaries) and identifies each Subsidiary that is a Subsidiary Guarantor or
an NMTC Subsidiary.
 
Section 4.14. Insurance
 
Schedule 4.14 sets forth a description of all insurance maintained by or on
behalf of the Parent, the Borrower and the Subsidiaries (other than NMTC
Subsidiaries) on the Closing Date.  As of the Closing Date, all premiums in
respect of such insurance that are due and payable have been paid.
 
Section 4.15. Labor Matters
 
Except for the Disclosed Matters and except as would not be reasonably likely to
result in a Material Adverse Effect, (i) there are no strikes, lockouts or
slowdowns against the Borrower or any Subsidiary pending or, to the knowledge of
the Borrower, threatened, (ii) the hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, (iii) all material payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary and (iv) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
 
Section 4.16. Solvency
 
Immediately after the consummation of each Transaction on the Closing Date, (i)
the fair value of the assets of the Borrower and the Subsidiaries, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair salable value of
the property of the Borrower and the Subsidiaries, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) each of the
Borrower and the Subsidiary Guarantors will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) each of the Borrower and the
Subsidiary Guarantors will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following such date.
 
 
66

--------------------------------------------------------------------------------

 
Section 4.17. Federal Reserve Regulations
 
None of the Parent, the Borrower nor any of the Subsidiaries (other than NMTC
Subsidiaries) is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.  Immediately before and immediately after giving effect to the making of
each Loan and the issuance of each Letter of Credit, Margin Stock will
constitute less than 25% of the Borrower’s assets as determined in accordance
with Regulation U.
 
Section 4.18. Use of Proceeds
 
The Borrower represents and warrants that it will use the proceeds of (a) the
Revolving Loans, Delayed Draw Term Loans and Letters of Credit for purposes
permitted by Section 6.14 and (b) each Add-on Term Loan, if any, in accordance
with the Effective Add-on Term Loan Supplement applicable thereto. No part of
the proceeds of any Loan or any Letter of Credit has been or will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately (i) to purchase, acquire or carry any Margin Stock, or (ii) for any
other purpose, in either case that entails a violation of any of the regulations
of the Board, including Regulations T, U and X.
 
Section 4.19. USA PATRIOT Act, OFAC and Other Regulations
 
(a) No Loan Party, any of its subsidiaries or, to the knowledge of Parent, any
of the respective officers, directors, brokers or agents of such Loan Party or
any such subsidiary (i) has violated any Anti-Terrorism Laws or (ii) has engaged
in any transaction, investment, undertaking or activity that conceals the
identity, source or destination of the proceeds from any category of prohibited
offenses designated by the Organization for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering.
 
(b) No Loan Party, any of its subsidiaries or, to the knowledge of Parent, any
of the respective officers, directors, brokers or agents of such Loan Party or
any such subsidiary that is acting or benefiting in any capacity in connection
with the Loans or the Letters of Credit is a Blocked Person.
 
(c) No Loan Party, any of its subsidiaries or, to the knowledge of Parent, any
of the respective officers, directors, brokers or agents of such Loan Party or
any such subsidiary that is acting or benefiting in any capacity in connection
with the Loans or the Letters of Credit (i) conducts any business or engages in
making or receiving any contribution of goods, services or money to or for the
benefit of any Blocked Person, provided that this clause (i) shall not apply to
the provision of telecommunication services in the ordinary course of business,
(ii) deals in, or otherwise engages in any transaction related to, any property
or interests in property blocked pursuant to any Anti-Terrorism Law or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
 
 
67

--------------------------------------------------------------------------------

 
ARTICLE 5
CONDITIONS
Section 5.1. Initial Conditions.
 
This Agreement shall not become effective, and the Existing Credit Agreement
shall remain in full force and effect, until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):
 
(a) Restatement. The Administrative Agent (or its counsel) shall have received
this Agreement, executed and delivered by Lenders under the Existing Credit
Agreement as in effect immediately prior to the Closing Date (each an “Existing
Lender”) constituting all Lenders under and as defined in the Existing Credit
Agreement as in effect immediately prior to the Closing Date, by all Lenders
hereunder and from each Loan Party.
 
(b) Security Documents. The Administrative Agent shall have received (i) the
Security Agreement, executed and delivered by the Borrower and each Subsidiary
Guarantor, (ii) the Pledge Agreement, executed and delivered by the Parent, and
(iii) each other Loan Document, executed and delivered by each Loan Party
signatory thereto.
 
(c) Ownership Structure.  The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, attaching the
organizational chart of GCI and all of its subsidiaries as of the Closing
Date.  The organizational structure of GCI on the Closing Date shall be
satisfactory to the Administrative Agent.
 
(d) Pro Forma Balance Sheet. The Administrative Agent shall have received a
consolidated pro forma balance sheet for the Parent reflecting the Transactions
(based on the projections previously delivered to the Lenders), and reasonably
detailed projections of the Financial Covenants through the Maturity Date.
 
(e) Fees. The Arrangers shall have received on or before the Closing Date all
fees required to be paid by the Borrower (including those to be passed on to the
Lenders), and all reasonable out-of-pocket expenses required to be paid by the
Borrower (including reasonable fees, disbursements and other charges of counsel
to the Administrative Agent and the Arrangers).
 
(f) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by a Financial Officer on behalf of the Borrower
substantially in the form of Exhibit J.
 
(g) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statements, or other filings or recordations should be made to
evidence or perfect security interests in the Collateral, and such search shall
reveal no liens on any of the Collateral, except for Liens permitted by Section
7.2 or liens to be discharged prior to or on the Closing Date.
 
 
68

--------------------------------------------------------------------------------

 
(h) Closing Certificate. The Administrative Agent shall have received a
certificate of each of the Loan Parties, dated the Closing Date, substantially
in the form of Exhibit H, with appropriate insertions and attachments.
 
(i) Financial Officer Certificate.  The Administrative Agent shall have received
a certificate of the Parent, dated the Closing Date and signed by a Financial
Officer of the Parent: (i) setting forth reasonably detailed calculations
demonstrating that (A) the Total Leverage Ratio does not exceed 5.50:1.00, and
(B) the Senior Leverage Ratio does not exceed 2.00:1.00, each on a pro forma
basis immediately after giving effect to the Transactions occurring on the
Closing Date, (ii) certifying that no Material Adverse Effect has occurred, and
no material adverse effect on the performance of the Borrower and the
Subsidiaries (other than NMTC Subsidiaries), taken as a whole, has occurred, in
either case since December 31, 2012, (iii) certifying compliance with the
conditions set forth in paragraphs (a) and (b) of Section 5.2, (iv) either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by each Loan Party and the validity
against each Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required, (v)
certifying that the performance by each Loan Party of its obligations under each
Loan Document to which it is a party does not (A) violate any applicable law,
statute, rule or regulations or (B) conflict with, or result in a default or
event of default under, any material agreement of any Loan Party, including,
without limitation, any instrument or agreement (1) governing any debt or equity
(or warrant or option with respect thereto) of GCI and its subsidiaries, and (2)
that would constitute a material contract of any Loan Party, and (vi) attaching
a true, correct and complete copy of the AWN Contribution Agreement.
 
(j) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions: (i) the legal opinion of Sherman & Howard L.L.C.,
special counsel to the Loan Parties, substantially in the form of Exhibit G-1;
(ii) the legal opinion of Davis Wright Tremaine LLP, special Alaska counsel to
the Loan Parties, substantially in the form of Exhibit G-2; and (iii) the legal
opinion of the Borrower by Tina Pidgeon, special internal FCC counsel to the
Loan Parties, and Mark Moderow, special internal Alaska regulatory counsel to
the Loan Parties, substantially in the form of Exhibit G-3.
 
(k) Pledged Stock; Stock Powers. The Administrative Agent shall have received
the certificates, if any, representing the certificated shares of Equity
Interests pledged on the Closing Date pursuant to the Security Documents,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof.
 
(l) Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement required by the Security Documents to be filed in order to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
perfected Lien on the Collateral described therein with the priority provided
for in the Security Documents, shall have been delivered to the Administrative
Agent in proper form for filing.
 
 
69

--------------------------------------------------------------------------------

 
(m) No Default. No Default shall have occurred and be continuing.
 
(n) Release of Existing Mortgages.  Substantially simultaneously with the
satisfaction of each of the other conditions set forth in this Section 5.01, the
Administrative Agent shall have executed and delivered to the Borrower, at the
sole cost and expense of the Borrower, such documentation as may be necessary to
release each Existing Mortgage (and, by its execution and delivery of this
Agreement by each party hereto, each such party hereby authorizes and directs
the Administrative Agent so to do).
 
(o) Repayment of Existing Loans.  The Borrower shall have, contemporaneously
with the effectiveness of this Agreement, repaid all Existing Revolving Loans
and all Existing Add-on Term Loans, in each case together with all accrued and
unpaid interest thereon, and paid all accrued and unpaid fees under the Existing
Credit Agreement.
 
(p) Due Diligence.  The Administrative Agent shall have completed its reasonable
due diligence with respect to the existing New Markets Tax Credit transactions
consummated by GCI and its subsidiaries prior to the Closing Date (the “Existing
NMTC Transactions”) and with respect to the AWN Transaction.
 
(q) Restructuring of Existing NMTC Transactions.  All debt owed to the Parent in
connection with the Existing NMTC Transactions shall have been contributed to
the Borrower or a Subsidiary Guarantor, and the Borrower shall have agreed to
indemnify GCI for its obligations under the guaranties by GCI of Unicom, Inc.’s
tax indemnification obligations in connection with the Existing NMTC
Transactions, in each case, on terms and conditions reasonably satisfactory to
the Administrative Agent.
 
The Administrative Agent shall notify the Borrower and the Credit Parties of the
Closing Date and such notice shall be conclusive and binding.
 
Section 5.2. Conditions to Future Credit Events
 
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than a continuation or conversion of an existing Borrowing), and of the
Issuing Bank to issue, amend, renew or extend a Letter of Credit, is subject to
the satisfaction of the following conditions:
 
(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of such issuance, amendment, renewal or
extension, as applicable (except (i) to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date and (ii) that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects without further qualification); and
 
(b) at the time of and immediately after giving effect to such Borrowing or such
issuance, amendment, renewal or extension, as applicable, no Default shall or
would exist.
 
 
70

--------------------------------------------------------------------------------

 
Each such Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
ARTICLE 6
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder (other
than contingent or indemnification obligations not then due) shall have been
paid in full in cash and all Letters of Credit have expired (or have been cash
collateralized or otherwise provided for in full in a manner reasonably
satisfactory to the Issuing Bank) and all LC Disbursements have been reimbursed,
the Parent covenants and agrees with the Credit Parties that:
 
Section 6.1. Financial Statements and Other Information
 
The Parent will furnish or cause to be furnished to the Administrative Agent:
 
(a) within 120 days after the end of each fiscal year, (i) the Parent’s audited
consolidated balance sheet and related consolidated statements of income, cash
flows and shareholders’ equity, and (ii) the Borrower’s audited consolidated
balance sheet and related consolidated statements of income, cash flows and
shareholders’ equity, in each case set forth in this paragraph (a) as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Grant Thornton LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
position and results of operations of (x) in the case of the financial
statements referred to in clause (i) above, the Parent on a consolidated basis
in accordance with GAAP consistently applied, and (y) in the case of the
financial statements referred to in clause (ii) above, the Borrower on a
consolidated basis in accordance with GAAP consistently applied;
 
(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, (i) the Parent’s consolidated balance sheet and related
consolidated statements of income and cash flows, and (ii) the Borrower’s
consolidated balance sheet and related consolidated statements of income and
cash flows, in each case set forth in this paragraph (b) as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial position and results of operations of (x)
in the case of the financial statements referred to in clause (i) above, the
Parent on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, and
(y) in the case of the financial statements referred to in clause (ii) above,
the Borrower on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
 
 
71

--------------------------------------------------------------------------------

 
(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a Compliance Certificate signed by a Financial Officer of the
Parent (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (ii) setting
forth (A) reasonably detailed calculations demonstrating compliance with the
Financial Covenants as of the most recent fiscal quarter end contemplated by
such financial statements, (B) the Subsidiary Guarantors as of the date of such
Compliance Certificate, and (C) the Excluded Subsidiaries as of the date of such
Compliance Certificate, and (iii) containing either a certification that there
has been no change to the information about the Loan Parties and their property
disclosed in the schedules to the Security Documents or, after the delivery of
the first certification delivered pursuant to this subsection, as previously
certified, or, if so, specifying all such changes;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent, the
Borrower or any Subsidiary (other than NMTC Subsidiaries) with the SEC, or with
any national securities exchange, as the case may be;
 
(e) at least 5 Business Days prior to the consummation of each transaction
constituting a Significant Transaction, the Parent shall have delivered to the
Administrative Agent a certificate of the Parent signed by a Financial Officer
thereof describing such transaction in reasonable detail and certifying that
such Significant Transaction complies with each Section hereof under which such
transaction constitutes a Significant Transaction (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance);
 
(f) within 30 days after the beginning of each fiscal year, an annual
consolidated forecast for the Borrower and the Subsidiaries for such fiscal
year, including projected consolidated statements of income of the Borrower and
the Subsidiaries, all in reasonable detail acceptable to the Administrative
Agent;
 
(g) promptly such other information with documentation required by bank
regulatory authorities under applicable “know your customer” and Anti-Money
Laundering rules and regulations (including, without limitation, the Patriot
Act), as from time to time may be reasonably requested by the Administrative
Agent or such Lender; and
 
(h) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, any quarterly or annual financial statements, budgets, or
projections previously furnished to ACS with respect to AWN; and
 
(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent, the
Borrower or any Subsidiary (other than NMTC Subsidiaries to the extent not in
possession of the Borrower), or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
 
 
72

--------------------------------------------------------------------------------

 
Section 6.2. Notices of Material Events
 
The Parent will furnish to the Administrative Agent prompt written notice of the
following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Parent or any Affiliate
that, in either case, would reasonably be expected to result in a Material
Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
 
(d) as soon as possible and in no event later than five (5) Business Days after
the receipt thereof by the Parent, the Borrower or any Subsidiary (other than
NMTC Subsidiaries), a copy of any notice, summons, citation or other written
communication concerning any actual, alleged, suspected or threatened violation
of any Environmental Law, or any Environmental Liability of the Parent, the
Borrower or any Subsidiary, in each case, which would reasonably be expected to
have a Material Adverse Effect;
 
(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.2;
 
(f) promptly after the occurrence thereof, notice of (i) the consummation of the
Closing (as defined in the AWN Contribution Agreement), (ii) any dissolution of
AWN, or (iii) any Drag Along Election (as defined in the AWN Operating
Agreement);
 
(g) substantially simultaneously with either the delivery thereof by the
Borrower or any Subsidiary to, or the receipt thereof by the Borrower or any
Subsidiary from, ACS or any affiliate thereof, (i) any Sale Notice (as defined
in the AWN Operating Agreement), (ii) any ROFO Notice (each as defined in the
AWN Operating Agreement) with respect to property having a value in excess of
$50,000,000, (iii) any notice of an event of Withdrawal (as defined in the AWN
Operating Agreement), or (iv) any notice with respect to AWN, the AWN
Transaction or any AWN Document of an event that would reasonably be expected to
result in a Material Adverse Effect; and
 
(h) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section (other than paragraph (e)) shall be
accompanied by a statement of a Financial Officer or other Responsible Officer
of the Parent setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
 
 
73

--------------------------------------------------------------------------------

 
Section 6.3. Existence; Conduct of Business
 
The Parent will, and will cause the Borrower and each Subsidiary (other than
NMTC Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except, in each case, as otherwise permitted by Section 7.3.
 
Section 6.4. Payment and Performance of Obligations
 
The Parent will, and will cause each subsidiary thereof (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, pay or perform (before the same shall become delinquent or
in default) its obligations, including Tax liabilities, that, if not paid or
performed, would reasonably be expected to result in a Material Adverse Effect,
except where (i) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (ii) the Parent or such subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(iii) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.
 
Section 6.5. Maintenance of Properties
 
The Parent will cause the Borrower and each Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, keep and maintain all tangible property material to the
conduct of their businesses, taken as a whole, in good working order and
condition, ordinary wear and tear (and damage caused by casualty) excepted.
 
Section 6.6. Books and Records; Inspection Rights
 
The Parent will, and will cause the Borrower and each Subsidiary (other than
NMTC Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities.  The Parent will, and will cause the Borrower and each
Subsidiary (other than NMTC Subsidiaries) to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times as
reasonably requested
 
Section 6.7. Compliance with Laws
 
The Parent will, and will cause each subsidiary thereof to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
 
 
74

--------------------------------------------------------------------------------

 
Section 6.8. Environmental Compliance
 
The Parent will, and will cause each subsidiary thereof to, use and operate all
of its facilities and property in compliance with all Environmental Laws, keep
all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where noncompliance with any of the
foregoing would not reasonably be expected to have a Material Adverse Effect.
 
Section 6.9. Insurance
 
The Parent will, and will cause the Borrower and each Subsidiary (other than
NMTC Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, self-insure or maintain, with financially sound and
reputable insurance companies, (i) adequate insurance for its insurable
properties, all to such extent and against such risks, including fire, casualty,
business interruption and other risks insured against by extended coverage, as
is customary with companies in the same or similar businesses operating in the
same or similar locations and (ii) such other insurance as is required pursuant
to the terms of any Security Document.
 
Section 6.10. Casualty and Condemnation
 
The Borrower will furnish to the Administrative Agent and the Lenders prompt
written notice of any casualty or other insured damage to any property owned or
held by or on behalf of the Borrower or any Subsidiary (other than NMTC
Subsidiaries) with a fair market value immediately prior to such casualty or
insured damage of at least $5,000,000, or the commencement of any action or
proceeding for the taking of any property or interest therein with a fair market
value immediately prior to such taking of at least $5,000,000, under power of
eminent domain or by condemnation or similar proceeding.
 
Section 6.11. Additional Subsidiaries
 
If any Subsidiary (other than a NMTC Subsidiary or a subsidiary of an Excluded
Subsidiary) is formed or acquired after the Closing Date (each a “New
Subsidiary”), and remains a Subsidiary for not less than ten Business Days, not
later than the tenth Business Day after the date on which such New Subsidiary is
formed or acquired, the Borrower will (a) provide written notice thereof, in
reasonable detail, to the Administrative Agent, (b) designate in such notice
whether such New Subsidiary is an “Excluded Subsidiary” (in which event such New
Subsidiary shall be a “New Excluded Subsidiary”), provided that in the event the
Borrower designates such New Subsidiary as not a New Excluded Subsidiary or
fails to make any such designation, such New Subsidiary shall irrevocably be
deemed not to be an “Excluded Subsidiary” (in which event such New Subsidiary
shall be a “New Included Subsidiary”), (c) if such New Subsidiary is a New
Included Subsidiary, (i) cause such New Subsidiary to execute and deliver a
completed Guarantee Supplement and become a party to each applicable Security
Document in the manner provided therein, and (ii) promptly take or cause such
New Subsidiary to take such actions to create and perfect Liens on such New
Subsidiary’s assets (other than Excluded Collateral) to secure the Obligations
as the Administrative Agent or the Required Lenders shall reasonably request,
and (d) if any Equity Interests issued by such New Subsidiary are owned or held
by or on behalf of the Borrower or any Subsidiary (other than an Excluded
Subsidiary) or any loans, advances or other debt is owed or owing by such New
Subsidiary to the Borrower or any Subsidiary (other than an Excluded
Subsidiary), the Borrower will cause such Equity Interests and promissory notes
and other instruments evidencing such loans, advances and other debt to be
pledged pursuant to the Security Documents.
 
 
75

--------------------------------------------------------------------------------

 
Section 6.12. Information Regarding Collateral.
 
The Parent will furnish to the Administrative Agent prompt written notice of any
change in (i) the legal name or jurisdiction of incorporation or formation of
any Loan Party, (ii) the location of the chief executive office of any Loan
Party or its principal place of business, (iii) the identity or organizational
structure of any Loan Party such that a filed financing statement becomes
misleading or (iv) the Federal Taxpayer Identification Number or company
organizational number of any Loan Party.  The Parent agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral.
 
Section 6.13. Further Assurances
 
The Parent will, and will cause the Borrower and each Subsidiary Guarantor to,
execute any and all further documents, mortgages, deeds of trust, financing
statements, agreements (including guarantee agreements and security agreements)
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that the Administrative
Agent may reasonably request, to grant, preserve, protect or perfect (including
as a result of any change in applicable law) Liens on all Collateral (other than
Excluded Collateral) of the Borrower and each Subsidiary Guarantor, including
the Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Parent, the
Borrower or any Subsidiary, and in that connection the Borrower will, and will
cause each of its Subsidiaries to, grant to the Administrative Agent security
interests and Mortgages in all of its owned Real Property (except to the extent
constituting Excluded Collateral) acquired after the Closing Date and satisfy
the Real Estate Collateral Requirement with respect to each such Real Property
within 90 days after the date such Real Property is so acquired.  The Parent
also agrees to provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.  For the avoidance of doubt, the Loan Parties will not be
required to register any trademarks or copyrights.
 
Section 6.14. Use of Proceeds
 
(a) The proceeds of the Loans and the Letters of Credit will be used only as
follows: (i) to reimburse the Issuing Bank in respect of amounts drawn under
Letters of Credit, (ii) to pay transaction fees and expenses and (iii) for
general corporate purposes not inconsistent with the terms hereof, including the
making of Investments permitted by Section 7.4, Acquisitions permitted by
Section 7.5 and Restricted Payments permitted by Section 7.8.
 
 
76

--------------------------------------------------------------------------------

 
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (i) purchase, acquire or carry any Margin Stock, (ii) for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X, (iii) in any manner which would violate any of
the foreign asset control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto or (iv) to make a loan to any director or
executive officer of the Borrower or any Subsidiary.
 
ARTICLE 7                      
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder (other
than contingent or indemnification obligations not then due) shall have been
paid in full in cash and all Letters of Credit have expired (or have been cash
collateralized or otherwise provided for in full in a manner reasonably
satisfactory to the Issuing Bank) and all LC Disbursements have been reimbursed,
the Parent covenants and agrees with the Credit Parties that:
 
Section 7.1. Indebtedness
 
The Parent will not, and will not permit the Borrower or any Subsidiary (other
than NMTC Subsidiaries to the extent not reasonably expected to result in a
Material Adverse Effect) to, create, incur, assume or permit to exist any
Indebtedness, except each of the following:
 
(a) Indebtedness under the Loan Documents;
 
(b) Indebtedness existing on the Closing Date and set forth in Schedule 7.1, and
Refinancing Indebtedness with respect thereto;
 
(c) Indebtedness (i) of the Borrower owed to any Subsidiary Guarantor, (ii) of
any Subsidiary Guarantor owed to the Borrower or any other Subsidiary Guarantor,
and (iii) of any Excluded Subsidiary owed to any other Excluded Subsidiary;
 
(d) Guarantees (i) by the Borrower of Indebtedness of any Subsidiary Guarantor,
(ii) by any Subsidiary Guarantor of Indebtedness of the Borrower or any other
Subsidiary Guarantor, and (iii) by any Excluded Subsidiary of Indebtedness of
the Borrower or any Subsidiary;
 
(e) Indebtedness (whether secured or unsecured) of the Parent, the Borrower or
any Subsidiary under Hedging Agreements permitted by Section 7.12;
 
 
77

--------------------------------------------------------------------------------

 
(f) unsecured Indebtedness of the Parent not in excess of $750,000,000 in
aggregate principal amount in respect of the Senior Notes;
 
(g) unsecured Indebtedness of the Parent that constitutes Replacement Debt in
respect of any of the Senior Notes, provided that (i) the Refinancing Condition
shall have been satisfied, and (ii) immediately before and immediately after the
incurrence thereof, no Default shall or would exist;
 
(h) Indebtedness (whether secured or unsecured) of Excluded Subsidiaries (other
than AWN) in an aggregate principal amount not to exceed $300,000,000 at any one
time outstanding in connection with Permitted NMTC Transactions, provided that
(i) immediately before and immediately after the incurrence thereof, no Default
shall or would exist, and (ii) all such Indebtedness incurred after the Closing
Date shall have a final stated maturity date that is no earlier than the
Permitted Debt Maturity Date;
 
(i) Indebtedness (whether secured or unsecured) of one or more of the Excluded
Subsidiaries not in excess of $50,000,000 in aggregate principal amount at any
one time outstanding, provided that immediately before and immediately after the
incurrence thereof, no Default shall or would exist;
 
(j) Indebtedness (whether secured or unsecured) of one or more of the Excluded
Subsidiaries (other than AWN) not in excess of $100,000,000 in aggregate
principal amount at any one time outstanding, provided that (i) immediately
before and immediately after the incurrence thereof, no Default shall or would
exist, and (ii) all such Indebtedness incurred after the Closing Date shall (X)
be Approved Debt, or (Y) have a final stated maturity date that is no earlier
than the Permitted Debt Maturity Date;
 
(k) the AWN Preferred Payments;
 
(l) Capital Lease Obligations pursuant to transponder leases in an aggregate
principal amount not to exceed $80,000,000 at any one time outstanding, provided
that immediately before and immediately after the incurrence thereof, no Default
shall or would exist;
 
(m) Capital Lease Obligations of the Borrower or any one or more of the
Subsidiary Guarantors to any one or more of the Excluded Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any one time
outstanding, provided that (i) each such Capital Lease Obligation shall be on an
“arm’s length” basis, and (ii) immediately before and immediately after giving
effect to the incurrence of each such Capital Lease Obligation, no Default shall
or would exist;
 
(n) Capital Lease Obligations in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding, provided that immediately before and
immediately after the incurrence thereof, no Default shall or would exist;
 
(o) Indebtedness (whether secured or unsecured) of the Parent, the Borrower or
any of the Subsidiaries (other than AWN) in an aggregate principal amount not to
exceed $20,000,000 at any one time outstanding, provided that immediately before
and immediately after the incurrence thereof, no Default shall or would exist;
 
 
78

--------------------------------------------------------------------------------

 
(p) unsecured Indebtedness of the Parent, the Borrower or any of the
Subsidiaries (other than AWN), provided that (i) immediately before and
immediately after the incurrence thereof, no Default shall or would exist, (ii)
all such Indebtedness incurred after the Closing Date shall (X) be Approved
Debt, or (Y) have a final stated maturity date that is no earlier than the
Permitted Debt Maturity Date, (iii) unless otherwise agreed to in writing by the
Administrative Agent (the decision to be within the sole and absolute discretion
of the Administrative Agent), such Indebtedness (other than Indebtedness
incurred by Excluded Subsidiaries) is on terms and conditions no more
restrictive than those governing the Indebtedness incurred under the Loan
Documents, and (iv) immediately after giving effect thereto, the Total Leverage
Ratio would not exceed 5.50:1.00;
 
(q) Indebtedness of the Borrower and the Subsidiaries (other than AWN) incurred
after the Closing Date in respect of Investments made after the Closing Date and
permitted by Section 7.4(h); and
 
(r) obligations of the Borrower or any of the Subsidiaries owed to the Borrower
or any of the Subsidiaries under services agreements for the provision of
network capacity to the extent characterized as Capital Lease Obligations.
 
Section 7.2. Liens
 
The Parent will not, and will not permit the Borrower or any Subsidiary (other
than NMTC Subsidiaries to the extent not reasonably expected to result in a
Material Adverse Effect) to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, except:
 
(a) Liens created under the Loan Documents;
 
(b) Permitted Encumbrances;
 
(c) any Lien on any property or asset of the Parent, the Borrower or any
Subsidiary to the extent existing on the Closing Date and set forth in Schedule
7.2, provided that (i) such Lien shall not apply to any other property or asset
of the Parent, the Borrower or any Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the Closing Date and any extensions,
renewals and replacements thereof that do not increase the amount thereof;
 
(d) (i) Liens to secure the Indebtedness permitted by Section 7.1(e), (l), (m),
(n), (o) or (r) and (ii) Liens (other than Liens on Collateral) to secure the
Indebtedness permitted by Section 7.1(h), (i) or (j);
 
(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Closing Date prior to the time such
Person became or becomes a Subsidiary, provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as applicable, (ii) such Lien shall not apply to
any other property or assets of the Borrower or any Subsidiary, and (iii) such
Lien shall secure only the Indebtedness and other obligations that it secures on
the date of such acquisition or the date such Person becomes a Subsidiary, as
applicable, and any Refinancing Indebtedness in respect of such Indebtedness;
 
 
79

--------------------------------------------------------------------------------

 
(f) any encumbrance or restriction (including, without limitation, put and call
agreements and transfer restrictions, but not other Liens) with respect to the
Equity Interest of any joint venture or similar arrangement created pursuant to
the joint venture or similar agreements with respect to such joint venture or
similar arrangement;
 
(g) other Liens securing obligations in an aggregate amount not exceeding
$5,000,000 at any one time outstanding; and
 
(h) Liens on the assets and property of the Parent (other than any Lien on any
Equity Interest issued by the Borrower).
 
Section 7.3. Fundamental Changes
 
(a) The Parent will not, and will not permit the Borrower or any Subsidiary
(other than NMTC Subsidiaries to the extent not reasonably expected to result in
a Material Adverse Effect) to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
related transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
provided that both immediately before and after giving effect thereto, no Event
of Default shall or would exist:
 
(i) the Parent may merge or consolidate with any Person, provided that (A) the
Parent shall be the surviving entity thereof, (B) the Parent shall have
satisfied the notice requirements in Section 6.1(e) with respect thereto, and
(C) immediately after giving effect thereto, the Loan Parties shall be in
compliance on a pro forma basis with all Financial Covenants as of the most
recent fiscal quarter end (assuming, for purposes of the Financial Covenants,
that all mergers, acquisitions and dispositions consummated since the first day
of such fiscal quarter, had occurred on the first day of such fiscal quarter);
 
(ii) the Borrower may merge or consolidate with any Subsidiary Guarantor,
provided that the Borrower shall be the surviving entity;
 
(iii) the Borrower may merge or consolidate with any other Person, provided that
(A) the Borrower shall be the surviving entity, (B) the Parent shall have
satisfied the requirements in Section 6.1(e) with respect thereto, and (C)
immediately after giving effect thereto, the Loan Parties shall be in compliance
on a pro forma basis with all Financial Covenants as of the most recent fiscal
quarter end (assuming, for purposes of the Financial Covenants, that all
mergers, acquisitions and dispositions consummated since the first day of such
fiscal quarter, had occurred on the first day of such fiscal quarter);
 
(iv) (A) any Subsidiary may merge or consolidate with or into the Borrower in a
transaction in which the Borrower is the surviving Person, (B) any Subsidiary
Guarantor may merge or consolidate with or into any Subsidiary in a transaction
in which a Subsidiary Guarantor is the surviving Person, and (C) any Excluded
Subsidiary may merge or consolidate with or into any other Subsidiary (including
another Excluded Subsidiary) in a transaction in which such other Subsidiary is
the surviving Person;
 
 
80

--------------------------------------------------------------------------------

 
(v) any Subsidiary may merge or consolidate with any other Person, provided that
(A) immediately after giving effect thereto, no Default shall or would exist,
and (B) either (1)(a) such Subsidiary is the surviving Person, and (b) such
merger or consolidation is not prohibited by Section 7.5, or (2)(a) such other
Person is the surviving Person, and (b)(i) such merger or consolidation is not
prohibited by Section 7.7, or (ii) such merger or consolidation is not
prohibited by Section 7.5 and such other Person shall become a Subsidiary
Guarantor in accordance with Section 6.11;
 
(vi) (A) the Parent may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets (other than Equity Interests in the Borrower) to
any Person, (B) the Borrower may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets to any Subsidiary Guarantor, (C) any
Subsidiary Guarantor may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to any other Subsidiary
Guarantor (upon voluntary liquidation or dissolution or otherwise), and (D) any
Excluded Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or any Subsidiary (upon
voluntary liquidation or dissolution or otherwise);
 
(vii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets in a transaction that is not otherwise permitted by this Section 7.3(a),
provided that such sale, transfer, lease or other disposition is permitted by
Section 7.7; and
 
(viii) any Subsidiary may liquidate, wind up or dissolve so long as (A) the
assets of any such Subsidiary that is a Subsidiary Guarantor are transferred to
the Borrower or another Subsidiary Guarantor, or (B) the assets of any such
Subsidiary that is an Excluded Subsidiary are transferred to the Borrower or a
Subsidiary.
 
(b) The Parent will not, and will not permit any subsidiary thereof (other than
NMTC Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, engage in any business other than businesses of the type
conducted by the Parent, the Borrower and the Subsidiaries on the Closing Date
and businesses which are now, or which in the future shall have become,
reasonably related thereto or a reasonable extension thereof.
 
Section 7.4. Investments
 
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, purchase, hold or acquire (including pursuant to any merger)
any Equity Interest, evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, or make or permit to exist any
Guarantee of any obligations of, any other Person (all of the foregoing,
“Investments”), except:
 
(a) Investments in Cash Equivalents;
 
 
81

--------------------------------------------------------------------------------

 
(b) Investments existing on the Closing Date and set forth on Schedule 7.4, and
Investments in CoBank Equities;
 
(c) Investments by any Person in existence at the time such Person becomes a
Subsidiary, provided such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary;
 
(d) Investments permitted by Section 7.3 or 7.5;
 
(e) Investments (i) made by the Borrower in any Subsidiary Guarantor, (ii) made
by any Subsidiary Guarantor in the Borrower or any other Subsidiary Guarantor,
or (iii) made by any Excluded Subsidiary in any other Excluded Subsidiary;
 
(f) loans, advances and Guarantees of Indebtedness permitted by Section 7.1;
 
(g) Guarantees by the Borrower or any Subsidiary to the extent that, immediately
before and immediately after giving effect thereto (i) no Default shall or will
exist, and (ii) the Senior Leverage Ratio shall not and would not be greater
than 2.25:1.00;
 
(h) Investments (other than Guarantees) by the Borrower and the Subsidiaries to
the extent that immediately before and immediately after giving effect thereto
no Default shall or would exist, and
 
(i) immediately before and immediately after giving effect thereto the Senior
Leverage Ratio is not and would not be greater than 2.25:1.00, or
 
(ii) immediately after giving effect thereto (1) the aggregate outstanding
principal balance of all debt Investments made pursuant to this Section
7.4(h)(ii) since the Closing Date would not exceed $10,000,000, and (2) the
aggregate amount of all other Investments made pursuant to this Section
7.4(h)(ii) since the Closing Date would not exceed $10,000,000;
 
(i) Investments under Hedging Agreements permitted hereunder;
 
(j) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for any sale of assets permitted under Section 7.7;
 
(k) Investments arising out of the receipt by the Borrower or any Subsidiary of
Restricted Payments permitted under Section 7.8;
 
(l) the AWN Contribution and loans to AWN pursuant to the AWN Line of Credit,
provided that, in each case, immediately before and immediately after the
consummation thereof, no Event of Default shall or would exist;
 
(m) Investments pursuant to Permitted NMTC Transactions;
 
 
82

--------------------------------------------------------------------------------

 
(n) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers of the Borrower or any Subsidiary in settlement of
obligations and disputes;
 
(o) Investments in Excluded Subsidiaries to the extent funded with the proceeds
of a concurrent distribution from one or more Excluded Subsidiaries; and
 
(p) loans and advances to employees in the ordinary course of business not in
excess of $5,000,000 in aggregate principal amount outstanding at any one time.
 
Section 7.5. Acquisitions
 
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to (i) purchase or otherwise acquire (in any one transaction or
any series of related transactions and, including by merger, consolidation or
otherwise) (1) all or substantially all of the property of any Person or (2) any
business or division of any Person, or (ii) cause any Person to become a
subsidiary thereof (each of the transactions described in clauses (i) and (ii)
immediately above, an “Acquisition”), except:
 
(a) Acquisitions by (i) the Borrower from any Subsidiary Guarantor, and (ii) any
Subsidiary Guarantor from the Borrower or any other Subsidiary;
 
(b) Acquisitions by any Excluded Subsidiary from any other Excluded Subsidiary;
 
(c) (i) Acquisition of the AWN Purchased Assets by the Borrower or any
Subsidiary for aggregate consideration not in excess of $100,000,000, provided
that, immediately before and immediately after giving effect thereto, no Event
of Default shall or would exist, and (ii) the Acquisition of the AWN Purchased
Assets by AWN from the Borrower or any Subsidiary;
 
(d) Persons may become NMTC Subsidiaries in connection with Permitted NMTC
Transactions; and
 
(e) other Acquisitions by the Borrower or any Subsidiary, if each of the
following conditions is met:
 
(i) immediately before and immediately after giving effect thereto no Default
shall or would exist;
 
(ii) immediately after giving effect thereto the Parent shall have satisfied the
requirements in Section 6.1(e) with respect thereto, if any;
 
(iii) the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such transaction (which
opposition has not been publicly withdrawn);
 
 
83

--------------------------------------------------------------------------------

 
(iv) all transactions in connection therewith shall be consummated in accordance
with all applicable requirements of law (including, without limitation, all
State Law and State Regulations);
 
(v) with respect to any such transaction involving consideration to be paid by
the Borrower and the Subsidiaries in excess of $50,000,000, unless the
Administrative Agent shall otherwise agree, the Parent shall have provided the
Administrative Agent and the Lenders with historical financial statements of the
Person or business to be acquired to the extent available;
 
(vi) immediately after giving effect thereto, the Loan Parties shall be in
compliance on a pro forma basis with all Financial Covenants as of the most
recent fiscal quarter end (assuming, for purposes of the Financial Covenants,
that all mergers, acquisitions and dispositions consummated since the first day
of such fiscal quarter, had occurred on the first day of such fiscal quarter);
and
 
(vii) (A) immediately before and immediately after giving effect to such
transaction, the Senior Leverage Ratio is not and would not be greater than
2.25:1.00, or (B) immediately after giving effect thereto, the aggregate
consideration paid by the Borrower and the Subsidiaries pursuant to this Section
7.5(e)(vii)(B) since the Closing Date would not exceed $10,000,000.
 
Section 7.6. Sale and Lease-Back Transactions
 
The Borrower will not, and will not permit any of the Subsidiaries (other than
NMTC Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, enter into any arrangement, directly or indirectly, with any
Person whereby it shall sell or transfer any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred, unless (a) the sale or transfer of such property is permitted by
Section 7.7, and (b) any Liens arising in connection with its use of such
property are permitted by Section 7.2.
 
Section 7.7. Dispositions
 
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, sell, transfer, lease or otherwise dispose (including
pursuant to a merger) of any asset (other than cash and Cash Equivalents),
including any Equity Interest, and the Borrower will not and will not permit any
Subsidiary to, issue any Equity Interest, except:
 
(a) (i) sales, transfers, leases and other dispositions of used or surplus
equipment or other obsolete or, in the reasonable judgment of Borrower,
unnecessary assets, (ii) the licensing of intellectual property by the Borrower
to any Subsidiary Guarantor, (iii) the substantially contemporaneous exchange of
equipment by any Subsidiary for property of a like kind, to the extent that the
equipment received by such Subsidiary in such exchange is of a value equivalent
to the value of the equipment exchanged (provided, that after giving effect to
such exchange, the value of the property subject to perfected first priority
Liens in favor of the Administrative Agent under the Security Documents is not
materially reduced), and (iv) the sale, transfer or other disposition of
property and inventory in the ordinary course of business;
 
 
84

--------------------------------------------------------------------------------

 
(b) sales, transfers, leases and other dispositions (i) made by the Borrower to
any Subsidiary Guarantor, (ii) made by any Subsidiary to the Borrower or any
Subsidiary Guarantor, and (iii) made by any Excluded Subsidiary to any other
Excluded Subsidiary;
 
(c) Liens permitted by Section 7.2, sales, transfers, leases and other
dispositions permitted by Section 7.3, Investments permitted by Section 7.4,
sale and leaseback transactions permitted by Section 7.6, and Restricted
Payments permitted by Section 7.8;
 
(d) the sale, transfer, lease and other disposition or abandonment of
intellectual property that is, in the reasonable judgment of the Parent, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and the Subsidiary Guarantors taken as a whole;
 
(e) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not part of any bulk
sale or financing of receivables);
 
(f) the AWN Contribution, provided that, immediately before and immediately
after giving effect thereto, no Event of Default shall exist or would occur;
 
(g) issuances of Equity Interests (i) by the Borrower to the Parent, (ii) by any
Subsidiary to the Borrower or any Subsidiary Guarantor, and (iii) by any
Excluded Subsidiary to the Borrower or any Subsidiary;
 
(h) issuances of Equity Interests by AWN to GCI Wireless and ACS or its
affiliate as contemplated by the AWN Contribution Agreement;
 
(i) other issuances of Equity Interests by any Subsidiary to the extent arising
out of (i) an Investment by the Borrower or any other Subsidiary permitted by
Section 7.4, (ii) a sale, transfer or other disposition by the Borrower or any
Subsidiary permitted by Section 7.7(j), or (iii) a Restricted Payment made by
the Borrower or any Subsidiary permitted by Section 7.8; and
 
(j) other sales, transfers, leases and other dispositions of assets by the
Borrower or any Subsidiary and issuances of Equity Interests by a Subsidiary, if
each of the following conditions is met:
 
(i) immediately before and immediately after giving effect thereto, no Default
shall exist or would occur;
 
(ii) immediately after giving effect thereto, the Parent shall have satisfied
the requirements in Section 6.1(e) with respect thereto, if any;
 
 
85

--------------------------------------------------------------------------------

 
(iii) the aggregate consideration received by the Borrower and the Subsidiaries
in connection therewith shall not be less than the fair market value of the
property transferred by the Borrower and the Subsidiaries in connection
therewith;
 
(iv) the terms thereof shall be “arm’s length”; and
 
(v) the fair market value of all property of the Borrower and the Subsidiaries
sold, transferred, leased or otherwise disposed of, and Equity Interests issued,
pursuant to this Section 7.7(j) would not exceed (A) $50,000,000 in any one
fiscal year, or (B) $100,000,000 in the aggregate since the Closing Date.
 
Section 7.8. Restricted Payments
 
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, declare or make, or agree to pay for or make, directly or
indirectly, any Restricted Payment, except:
 
(a) the Borrower may declare and pay dividends and other distributions with
respect to its Equity Interests payable solely in perpetual common Equity
Interests;
 
(b) (i) any Subsidiary may declare and make Restricted Payments to the Borrower
or any Subsidiary Guarantor, and (ii) any Excluded Subsidiary may declare and
pay Restricted Payments to the Borrower or any Subsidiary;
 
(c) any Subsidiary that is not a wholly-owned Subsidiary may declare and pay
cash dividends to its equity holders generally so long as the Borrower (or a
Subsidiary thereof which owns the equity interests in the Subsidiary paying such
dividend) receives at least its proportional share thereof (based upon its
relative holding of the equity interests in the Subsidiary paying such dividend
and taking into account the relative preferences, if any, of the various classes
of Equity Interests issued by such Subsidiary);
 
(d) the Borrower or any Subsidiary may declare and pay Restricted Payments to
the Parent in cash, provided that (i) the Parent shall use the proceeds of each
such Restricted Payment to pay a regularly scheduled cash payment of interest on
the Senior Notes or the Replacement Debt, (ii) no such Restricted Payment shall
be made before the date that is 30 days prior to the due date (without giving
effect to any grace period) of such regularly scheduled cash interest payment,
(iii) no such Restricted Payment shall, when aggregated with all other
Restricted Payments made pursuant to this Section 7.8(d) with respect to any
such regularly scheduled cash interest payment, exceed the amount of such
regularly scheduled cash interest payment, and (iv) immediately before and
immediately after giving effect thereto, no Default shall or would exist;
 
(e) the Borrower may declare and pay Restricted Payments in cash to the Parent
in an amount that, during any fiscal year, would not exceed the portion of the
income taxes payable by the Parent in such fiscal year attributable to the
Borrower and its Subsidiaries;
 
(f) AWN may make the AWN Preferred Payments; and
 
 
86

--------------------------------------------------------------------------------

 
(g) the Borrower or any Subsidiary may declare and pay other Restricted Payments
in cash, provided that (i) immediately before and immediately after giving
effect thereto no Default shall or would exist, and (ii)(A) immediately before
and after giving effect thereto the Senior Leverage Ratio shall not and would
not be greater than 2.25:1.00, or (B) immediately after giving effect thereto,
the amount of all Restricted Payments made pursuant to this Section
7.8(g)(ii)(B) would not exceed $5,000,000 in the aggregate since the Closing
Date.
 
Section 7.9. Prepayments
 
The Parent will not, and will not allow any subsidiary thereof to, (a) prepay
any interest owing under the Senior Notes or Replacement Debt, other than in
connection with the prepayment of such Indebtedness with Refinancing
Indebtedness, (b) voluntarily prepay any principal in respect of the Senior
Notes or Replacement Debt, other than in connection with the prepayment of such
Indebtedness with Refinancing Indebtedness, or (c) make any AWN Preferred
Payment except in accordance with the requirements of, and at the time set for,
such payment in the AWN Operating Agreement.
 
Section 7.10. Transactions with Affiliates
 
The Parent will not permit the Borrower or any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, sell, transfer, lease or otherwise dispose of (including
pursuant to a merger) any property or assets to, or purchase, lease or otherwise
acquire (including pursuant to a merger) any property or assets from, or
otherwise engage in any other transactions with, any Affiliate thereof, except
(a) as set forth on Schedule 7.10, (b) for general corporate services in the
ordinary course of business, including the provision of insurance, (c)
transactions between the Borrower and any Subsidiary Guarantor, between
Subsidiary Guarantors or between Excluded Subsidiaries, (d) transactions between
any Loan Party and any Excluded Subsidiary at prices and on terms and conditions
not less favorable to such Loan Party than could be obtained on an “arm’s
length” basis from unrelated third parties, (e) transactions expressly
contemplated by the AWN Operating Agreement, and (f) transactions that are in
the ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an “arm’s
length” basis from unrelated third parties, provided that this Section shall not
apply to (x) any Restricted Payment made by the Borrower to the Parent to the
extent permitted under Section 7.8, or (y) any transaction between or among the
Borrower and/or any Subsidiary (and not involving any other Affiliate) to the
extent permitted under Sections 7.1, 7.3, 7.4, 7.5, 7.6, 7.7, or 7.8.
 
Section 7.11. Restrictive Agreements
 
The Parent will not, and will not permit the Borrower or any Subsidiary
Guarantor to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement binding on the Borrower or such Subsidiary
Guarantor that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary Guarantor to create, incur or permit
to exist any Lien (other than Liens prohibited under any cable television
Franchise agreement relating to the Borrower or any Subsidiary Guarantor) upon
any of its property or assets (unless such agreement or arrangement does not
prohibit, restrict or impose any condition upon the ability of any Loan Party to
create, incur or permit to exist any Lien in favor of the Secured Parties
created under the Loan Documents), or (b) the ability of any Subsidiary
Guarantor to pay dividends or make other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary Guarantor or to Guarantee Indebtedness of the Borrower or
any Subsidiary Guarantor, provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by the Loan Documents, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 7.11 (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or all or substantially all
of its assets pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) the foregoing shall not apply to restrictions or conditions
imposed on any Person that becomes a Subsidiary after the Closing Date, provided
that (1) such restrictions and conditions exist at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and (2) so long as any such restriction or
condition exists, such Person shall be an Excluded Subsidiary, (v) clause (a) of
this Section shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and (vi) clause (a) of this Section shall not apply to customary
provisions in agreements restricting the assignment of such agreements.
 
 
87

--------------------------------------------------------------------------------

 
Section 7.12. Hedging Agreements
 
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, enter into any Hedging Agreement, other than Hedging
Agreements to hedge or mitigate risks to which the Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities.
 
Section 7.13. Amendment of Material Documents
 
The Parent will not, and will not permit the Borrower or any Subsidiary (other
than NMTC Subsidiaries to the extent not reasonably expected to result in a
Material Adverse Effect) to, amend, supplement or otherwise modify, or waive any
of its rights under (a) its certificate of formation, operating agreement or
other organizational documents or (b) any AWN Document, in each case other than
amendments, modifications or waivers that would not reasonably be expected to
adversely affect the Credit Parties, provided that (i) the Parent shall deliver
or cause to be delivered to the Administrative Agent a copy of each such
amendment, modification or waiver promptly after the execution and delivery
thereof, and (ii) no AWN Document shall be amended, supplemented or otherwise
modified if the effect thereof would be to (1) increase the amount of any AWN
Preferred Payment, (2) cause any AWN Preferred Payment to be or become due and
payable at an earlier date (other than an increase in payment frequency), (3)
increase the amount of the AWN Contribution, (4) increase the maximum drawable
amount under the AWN Line of Credit, or (5) increase the purchase price payable
by the Parent and its subsidiaries with respect to the AWN Purchased Assets.
 
 
88

--------------------------------------------------------------------------------

 
Section 7.14. Ownership of Subsidiaries
 
The Parent shall at all times own, directly or indirectly, 100% of the issued
and outstanding Equity Interests of the Borrower and each Subsidiary other than
Excluded Subsidiaries.  No Excluded Subsidiary may own, directly or indirectly,
any Equity Interest issued by any Subsidiary Guarantor.
 
Section 7.15. Interest Coverage Ratio
 
The Parent will not permit the Interest Coverage Ratio to be less than 2.50:1.00
at any time.
 
Section 7.16. Total Leverage Ratio
 
The Parent will not permit the Total Leverage Ratio to be greater than (a)
6.50:1.00 at any time commencing on the Closing Date and ending on June 30,
2014, and (b) 5.95:1.00 at any time thereafter.
 
Section 7.17. Senior Leverage Ratio
 
The Parent will not permit the Senior Leverage Ratio to be greater than
3.00:1.00 at any time.
 
Section 7.18. Capital Expenditures
 
The Borrower will not, and will not permit any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to, make any Capital Expenditure on or after the Closing Date,
except:
 
(a) the AWN Transaction and the acquisition of the South Anchorage Distribution
Center;
 
(b) Capital Expenditures, provided that immediately before and immediately after
giving effect thereto, (i) no Default shall or would exist, and (ii) the Senior
Leverage Ratio is not and would not be greater than 2.25:1.00; and
 
(c) other Capital Expenditures, provided that (i) immediately before and
immediately after giving effect thereto, no Default shall or would exist, and
(ii) immediately after giving effect thereto, the aggregate amount of all
Capital Expenditures made by the Borrower and the Subsidiaries (on a
consolidated basis) pursuant to this Section 7.18(c) shall not exceed (1)
$175,000,000 for the annual period from April 30, 2013 through April 30, 2014,
or (2) for each of the following periods (each a “reference period”), the sum of
(x) $150,000,000, plus (y) the excess, if any, of the maximum permitted Capital
Expenditures for the period immediately preceding such reference period (the
“prior period”) over the aggregate sum of all Capital Expenditures made by the
Borrower and the Subsidiaries during such prior period: (X) the period from May
1, 2014 through December 31, 2014, and (Y) each calendar year period commencing
with the calendar year beginning January 1, 2015.
 
 
89

--------------------------------------------------------------------------------

 
ARTICLE 8
EVENTS OF DEFAULT
If any of the following events (each an “Event of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in paragraph
(a) of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any certificate furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d) (i) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Security Document, in each case to the extent it
is a party thereto, and such failure shall continue unremedied for a period of
10 days after the earlier to occur of (1) the receipt by such Loan Party of
written notice thereof from the Administrative Agent or any Lender, or (2) a
Responsible Officer of such Loan Party obtaining actual knowledge thereof, or
(ii) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.3, 6.8, 6.12, 6.13, or 6.14 or in Article 7, or
in Article 11;
 
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in paragraph (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after a Responsible Officer
shall have obtained actual knowledge thereof;
 
(f) the Parent, the Borrower or any Subsidiary (other than NMTC Subsidiaries to
the extent not reasonably expected to result in a Material Adverse Effect) shall
fail to make any payment (whether of principal or interest, and regardless of
amount) in respect of any Material Obligations when and as the same shall become
due and payable (after giving effect to any applicable grace period);
 
(g) any event or condition occurs that results in any Material Obligations
becoming due prior to their scheduled maturity or payment date, or that enables
or permits the holder or holders of any Material Obligations or any trustee or
agent on its or their behalf to cause any Material Obligations to become due
prior to their scheduled maturity or payment date or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to their scheduled maturity
(in each case after (x) the giving of any applicable notice and (y) giving
effect to any applicable grace period), provided that this paragraph (g) shall
not apply to (i) Material Obligations owed by any Excluded Subsidiary that
constitutes an Unrestricted Subsidiary (as defined in the indenture for any of
the Senior Notes), (ii) secured Indebtedness that becomes due solely as a result
of the voluntary sale, transfer or other disposition of the property or assets
securing such Indebtedness, or (iii) Material Obligations owed by NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect;
 
 
90

--------------------------------------------------------------------------------

 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect), or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Borrower or any Subsidiary (other than NMTC Subsidiaries to the extent not
reasonably expected to result in a Material Adverse Effect) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
(i) the Parent, the Borrower or Subsidiary (other than NMTC Subsidiaries to the
extent not reasonably expected to result in a Material Adverse Effect) shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in paragraph (h) of this Article, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent, the Borrower or
any Subsidiary (other than NMTC Subsidiaries to the extent not reasonably
expected to result in a Material Adverse Effect), or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
 
(j) the Parent, the Borrower or any Subsidiary (other than NMTC Subsidiaries to
the extent not reasonably expected to result in a Material Adverse Effect) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against the Parent, the Borrower or any
Subsidiary (other than NMTC Subsidiaries to the extent not reasonably expected
to result in a Material Adverse Effect), or any combination thereof (to the
extent not fully covered by insurance without taking into account any applicable
deductibles) and the same shall remain undischarged or unbonded for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Parent, the Borrower or any Subsidiary (other than NMTC
Subsidiaries to the extent not reasonably expected to result in a Material
Adverse Effect) to enforce any such judgment;
 
 
91

--------------------------------------------------------------------------------

 
(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect;
 
(m) any Loan Document shall cease, for any reason, to be in full force and
effect (other than pursuant to the terms hereof or thereof), or any Loan Party
shall so assert in writing;
 
(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party in writing not to be, a valid and,
except to the extent otherwise permitted by the applicable Security Document,
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under any Security Document or any foreclosure, distraint, sale or similar
proceedings have been commenced with respect to any Collateral;
 
(o) one or more Authorizations of the Borrower or any Subsidiary to own or
operate all or any portion of the Communications Business is not renewed,
expires, or is terminated, suspended or revoked, and such nonrenewal,
expiration, termination, suspension or revocation would reasonably be expected
to have a Material Adverse Effect; or
 
(p) a Change in Control shall have occurred;
 
then, and in every such event (other than an event described in paragraph (h) or
(i) of this Article with respect to the Borrower), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon such Commitments shall terminate immediately and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of each Loan Party accrued under the Loan Documents,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in paragraph (h) or
(i) of this Article, such Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of each Loan Party accrued under the Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and the Guarantors.
 
 
ARTICLE 9
THE ADMINISTRATIVE AGENT
 
 
92

--------------------------------------------------------------------------------

 
Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any of the Subsidiaries or any Loan Party that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Credit Parties as shall be
necessary under the circumstances as provided in Section 10.2) or in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Parent, the Borrower
or a Credit Party (and, promptly after its receipt of any such notice, it shall
give each Credit Party and the Borrower notice thereof), and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth therein, (iv) the validity, enforceability, effectiveness or genuineness
thereof or any other agreement, instrument or other document or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
93

--------------------------------------------------------------------------------

 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by any Loan Party of any rights
hereunder.  The Administrative Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (which
consent shall not be unreasonably withheld, conditioned or delayed), unless an
Event of Default shall have occurred and be continuing, in which case no consent
of the Borrower shall be required, to appoint a successor from among the Lenders
reasonably acceptable to the Borrower.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Credit
Parties, appoint a successor Administrative Agent reasonably acceptable to the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), unless an Event of Default shall have occurred and be continuing, in
which case no consent of the Borrower shall be required, from among the Lenders
or an Affiliate of any such Lender with minimum capital and undivided surplus of
not less than $500,000,000.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed in writing between the Borrower and
such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon any Loan Document, any related agreement
or any document furnished thereunder.
 
 
94

--------------------------------------------------------------------------------

 
Notwithstanding anything in any Loan Document to the contrary, no Agent (other
than the Administrative Agent) or Arranger, in each case acting in such
capacity, shall have any duty or obligation under the Loan Documents.
 
Each Lender and the Issuing Bank irrevocably authorizes the Administrative
Agent, at its option and in its discretion (i) to release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(A) upon termination of the Commitments and payment in full of all Obligations
(other than contingent or indemnification obligations not then due) and the
expiration, termination or cash collateralization of all Letters of Credit, (B)
that is sold or otherwise transferred or to be sold or otherwise transferred as
part of or in connection with any sale or other transfer permitted under the
Loan Documents, or (C) if approved, authorized or ratified in writing by the
Required Lenders; and (ii) to release any Subsidiary from its obligations under
the Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property, or
to release any Loan Party from its obligations under the Loan Documents pursuant
to this Section.
 
The use of a Platform in connection with this Agreement or any other Loan
Document is provided “as is” and “as available.”  The Agents do not warrant the
accuracy or completeness of any electronic communications made on the Platform,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in such electronic communications.  No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with such electronic communications or the Platform.
 
ARTICLE 10
MISCELLANEOUS
Section 10.1. Notices
 
Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to the last paragraph of this Section 10.1), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
 
(a) if to any Loan Party, to it at 2550 Denali Street, Suite 1000, Anchorage,
Alaska 99503, Attention of John Lowber, Chief Financial Officer (Facsimile No.
(907) 868-5676), with a copy to Steven D. Miller, Esq., Sherman & Howard L.L.C.,
633 17th Street, Suite 3000, Denver, Colorado  80202, Facsimile No. (303)
298-0940;
 
(b) if to the Administrative Agent, the Issuing Bank or the Swingline Lender, to
it at 1301 Avenue of the Americas, New York, New York 10019-6022, Attention of:
Media & Communications Group (Facsimile No. (212) 261-3288), with a copy to
Bryan Cave, LLP, 1290 Avenue of the Americas, New York, New York 10104,
Attention of Matthew P. D’Amico, Esq. (Telephone No. (212) 541-1270, Facsimile
No. (212) 904-0502); and
 
 
95

--------------------------------------------------------------------------------

 
(c) if to any other Credit Party, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
 
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
Documents required to be delivered pursuant to Section 6.1 and 6.2 may be
delivered by e-mail or facsimile.  Promptly after receipt thereof by the
Administrative Agent, the Administrative Agent shall post such documents
electronically with notice of such posting to each Lender and if so posted,
shall be deemed to have been delivered on the date on which such documents are
posted on the Platform, if any, to which each Lender has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).  The Administrative Agent’s obligation to deliver information pursuant
to this Section 10.1 may be discharged by posting such information on the
Platform in accordance with the remaining provisions of this paragraph.  The
Loan Parties hereby acknowledge that (i) the Administrative Agent will make
available to the Lenders on a confidential basis materials and/or information
provided by or on behalf of the Parent and the Borrower hereunder (collectively,
“Materials”) by posting the Materials on the Platform and (ii) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Parent or any subsidiary
thereof) (each, a “Public Lender”).  The Parent shall mark Materials that the
Parent intends to be made available to Public Lenders clearly and conspicuously
as “PUBLIC.”  By designating Materials as “PUBLIC,” the Parent authorizes such
Materials to be made available to a portion of the Platform designated “Public
Investor,” which is intended to contain only information that is either publicly
available or not material information (though it may be sensitive and
proprietary) with respect to such Person or its securities for purposes of
United States Federal and State securities laws.  Any Materials not marked
“PUBLIC” shall be treated as if it contains material non-public information with
respect to the Parent and the subsidiaries thereof or their
securities.  Notwithstanding the foregoing, the Parent is under no obligation to
mark any Materials as “PUBLIC.”
 
Section 10.2. Waivers; Amendments
 
(a) No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Credit Parties under the Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance, amendment, extension or renewal of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.
 
 
96

--------------------------------------------------------------------------------

 
(b) Except as provided in Section 2.1(c) and Section 2.1(d) with respect to
Add-on Term Loans and Section 2.5(d) with respect to additional Revolving
Commitments, neither any Loan Document nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Parent, the Borrower, the Subsidiary Guarantors and the
Required Lenders or by the Parent, the Borrower, the Subsidiary Guarantors and
the Administrative Agent with the consent of the Required Lenders, provided that
no such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
any reimbursement obligation with respect to an LC Disbursement, or reduce the
rate of any interest thereon (other than any waiver of default interest payable
pursuant to Section 3.1(b)), or reduce any fees, payable hereunder, without the
written consent of each Credit Party directly and adversely affected thereby,
(iii) postpone any scheduled principal payment date (other than mandatory
prepayments) or postpone any other payment at stated maturity of any Loan or the
date of payment of any reimbursement obligation with respect to an LC
Disbursement, any interest (other than any waiver of default interest) or any
fees payable hereunder, or reduce (other than any waiver of default interest)
the amount of, or waive or excuse any such payment, without the written consent
of each Credit Party directly and adversely affected thereby, (iv) change any
provision hereof in a manner that would alter the pro rata sharing of payments
required by Section 2.11(b), the application of mandatory prepayments required
by Section 2.7, the application of payments under Section 2.11(b), or the pro
rata reduction of Commitments required by Section 2.5(c), without the written
consent of each Credit Party directly and adversely affected thereby, provided
that, no consent of a Lender shall be required under this clause (iv) if,
contemporaneously with the effectiveness of such amendment, the Commitments of
such Lender are terminated, and all principal and interest on such Lender’s
Loans and all fees and other amounts payable to such Lender hereunder (other
than contingent or indemnification obligations not then due) are paid in full,
(v) change any of the provisions of this Section or reduce the percentage set
forth in the definition of the term “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that
an amendment shall not be deemed to change such provisions to the extent it
effects an increase or decrease in the commitment of any Lender(s) or in the
aggregate amount of the commitments of any Class), (vi) release the Parent or
any Subsidiary Guarantor from its Guarantee hereunder (except as expressly
provided herein or in the Security Documents), or limit its liability in respect
of such Guarantee, without the written consent of each Lender, (vii) release all
or substantially all of the Collateral from the Liens of the Loan Documents,
without the written consent of each Lender, or (viii) expressly change or waive
any condition precedent in Section 5.2 to any Revolving Borrowing without the
written consent of Required Revolving Lenders; and provided, further, that (A)
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as applicable, (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of one Class of Lenders (but not of any other Class of
Lenders) may be effected by an agreement or agreements in writing entered into
by the Parent, the Borrower, the Subsidiary Guarantors and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time and (C) any amendment or modification of
defined terms used in the Financial Covenants shall require the consent only of
the Borrower and the Required Lenders.
 
 
97

--------------------------------------------------------------------------------

 
(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is so
required but not so obtained being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lenders and the Administrative Agent, require each
of the Non-Consenting Lenders to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.4), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and that shall consent to the Proposed Change, provided
that (a) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Bank and the Swingline Lender), which consent(s) shall not unreasonably
be withheld, conditioned or delayed, (b) each Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (c) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 10.4(b).
 
(d) Notwithstanding anything to the contrary contained in this Section, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, the Borrower, the Parent and the
Subsidiary Guarantors (a) to add one or more additional credit facilities to
this Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.
 
(e) Further, notwithstanding anything to the contrary contained in this Section,
if within sixty (60) days following the Closing Date, the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
any of the Loan Documents, then the Administrative Agent (acting in its sole
discretion) and the Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following receipt of notice
thereof.
 
 
98

--------------------------------------------------------------------------------

 
(f) Any Lender may authorize the Administrative Agent to sign any amendment,
modification or waiver hereto in any authorization form agreed to by the
Borrower and the Administrative Agent and no Lender shall be entitled to see any
other Lender’s authorization form.
 
Section 10.3. Expenses; Indemnity; Damage Waiver
 
(a) The Borrower shall pay (i) all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent in connection with the preparation and administration of this Agreement or
any amendments, modifications or waivers of the provisions of any Loan Document,
(ii) all reasonable out-of-pocket costs and expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket costs and expenses incurred by any Credit Party, including the
reasonable fees, charges and disbursements of Counsel, in connection with the
enforcement or protection of its rights in connection with the Loan Documents
during the continuation of an Event of Default, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiation in respect of such Loans or Letters of
Credit.  For purposes of this Section 10.3, “Counsel” means (X) in connection
with (1) any workout, restructuring or similar negotiation with respect to the
Obligations, (2) any Event of Default arising from a failure by the Borrower to
pay the principal of, or interest on, any Loan or LC Disbursement when due, (3)
any acceleration of the Loans, and/or (4) any filing or proceeding referred to
in paragraph (h) or (i) of Article 8, counsel for each Credit Party, or (Y) in
all other events, (i) any counsel for the Credit Parties, and (ii) if a conflict
exists, reasonably necessary additional counsel for the affected Credit Parties.
 
(b) The Borrower shall indemnify each Arranger, each Credit Party and each
Related Party of each Arranger and each Credit Party (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of counsel for the Indemnitees
(unless a conflict exists, in which case, reasonable fees, charges and
disbursements of reasonably necessary additional counsel for the affected
Indemnitees shall be covered), but excluding Taxes which are governed by Section
3.7, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds thereof
including any refusal of the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Parent, the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Parent, the Borrower or any of
the Subsidiaries or (iv) any other actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee or, in the case of clause (iv)
immediately above, to have resulted from a material breach of the obligations of
such Indemnitee under the Loan Documents.  Each Indemnitee shall endeavor to
give prompt notice to the Borrower of any claim against such Indemnitee that may
give rise to an indemnification claim against the Borrower under this Section
10.3, provided however that such Indemnitee shall have no liability to the
Borrower for such the failure to give any such notice.
 
 
99

--------------------------------------------------------------------------------

 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent an amount equal
to the product of such unpaid amount multiplied by a fraction, the numerator of
which is such Lender’s Total Credit Exposure and the denominator of which is the
aggregate Total Credit Exposure of all Lenders (in each case determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
or, in the event that no Lender shall have any Total Credit Exposure at such
time, as of the last time at which any Lender had a Total Credit Exposure),
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Administrative Agent in its capacity as such.  To the extent that the
Borrower fails to pay any amount required to be paid by it to the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each
Revolving Lender severally agrees to pay to the Issuing Bank or the Swingline
Lender, as applicable, an amount equal to the product of such unpaid amount
multiplied by a fraction, the numerator of which is such Revolving Lender’s
Revolving Credit Exposure plus the unused portion of its Commitment and the
denominator of which is the aggregate Revolving Credit Exposure of all Lenders
plus the aggregate unused amount of all Commitments (in each case determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, in the event that no Revolving Lender shall have any Revolving Credit
Exposure or unused Commitment at such time, as of the last time at which any
Revolving Lender had any Revolving Credit Exposure or unused Commitment),
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Issuing Bank or the Swingline Lender, as the case may be, in its capacity as
such.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
and actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement, instrument or other document contemplated
thereby, the Transactions or any Loan or any Letter of Credit or the use of the
proceeds thereof.
 
(e) All amounts due under this Section shall be payable promptly but in no event
later than ten Business Days after written demand therefor.
 
 
100

--------------------------------------------------------------------------------

 
Section 10.4. Successors and Assigns
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each Credit Party) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans and obligations in
respect of its LC Exposure and Swingline Exposure at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans and obligations in respect of its LC Exposure
and Swingline Exposure at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $2,000,000, in the case of any assignment in
respect of a revolving facility, or $1,000,000, in the case of any assignment in
respect of a term facility, unless the Administrative Agent consents (such
consent not to be unreasonably withheld or delayed) and, so long as no Event of
Default has occurred and is continuing, the Borrower consents (in its sole
discretion).
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among such Loans or
Commitments on a non-pro rata basis.
 
 
101

--------------------------------------------------------------------------------

 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) an
unfunded or revolving facility if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a funded term
facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and
 
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the revolving facility.
 
(iv) Assignment and Acceptance.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v) No Assignment to Certain Parties.  No such assignment shall be made to any
Loan Party, any of its subsidiaries or any of their respective Affiliates.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.5, 3.6, 3.7 and 10.3 with respect to claims arising
from facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
 
 
102

--------------------------------------------------------------------------------

 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender (with respect to its own interest
only), at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, any Loan Party, any of its subsidiaries or
any of their respective Affiliates) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and each Credit Party shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso in
Section 10.2(b) that directly affects such Participant. Subject to paragraph (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.5, 3.6 and 3.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11(c) as though it were a
Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 3.5 or 3.7 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.7 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.7(e) and (f) as though it were a Lender.
 
 
103

--------------------------------------------------------------------------------

 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 10.5. Survival
 
All covenants, agreements, representations and warranties made by the Loan
Parties herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of any Loan Document and the
making of any Loans and the issuance of any Letter of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any LC Disbursement or any fee or any
other amount payable under the Loan Documents is outstanding and unpaid (other
than contingent or indemnification obligations not then due) or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 3.5, 3.6, 3.7 and 10.3, 10.9, 10.10 and
Article 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the LC Disbursements, the expiration or termination of the Letters of Credit
and the termination of the Commitments or the termination of this Agreement or
any provision hereof.
 
Section 10.6. Counterparts; Integration; Effectiveness
 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute a single contract.  This
Agreement and any separate letter agreements with respect to fees payable to any
Credit Party constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of this Agreement by facsimile
transmission or electronic photocopy (i.e., “pdf”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
Section 10.7. Severability
 
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
 
 
104

--------------------------------------------------------------------------------

 
Section 10.8. Right of Setoff
 
If an Event of Default under Section 8(a) or (f) shall have occurred and be
continuing, each of the Lenders and their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by it to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by it, irrespective of whether or not it shall have made any
demand under this Agreement and although such obligations may be
unmatured.  Each Lender and Affiliate agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of each of the Lenders and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that it may have.
 
Section 10.9. Governing Law; Waiver of Jury Trial
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR, TO ITS KNOWLEDGE, OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.10. Submission To Jurisdiction; Waivers
 
Each party hereto hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
 
105

--------------------------------------------------------------------------------

 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.1 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
Section 10.11. Headings
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
Section 10.12. Interest Rate Limitation
 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“charges”), shall exceed the maximum lawful rate (the “maximum rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all of the charges payable in
respect thereof, shall be limited to the maximum rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be
cumulated, and the interest and the charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the maximum rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
Section 10.13. Patriot Act
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name, address and tax
identification number of the Borrower and other information regarding the
Borrower that will allow such Lender or the Administrative Agent, as applicable,
to identify the Borrower in accordance with the Patriot Act.  This notice is
given in accordance with the requirements of the Patriot Act and is effective as
to the Lenders and the Administrative Agent.
 
 
106

--------------------------------------------------------------------------------

 
Section 10.14. Confidentiality
 
(a) Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and the disclosing party will be responsible for
any disclosure by such Persons), (ii) to the extent requested by any regulatory
authority (including any self-regulatory authority having supervisory
jurisdiction over such Person), (iii) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (iv) to any other
party to this Agreement, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee under Section 10.4 or pledgee under Section
10.4(f) of or Participant in (or trustee for such assignee, pledge or
Participant), or any prospective assignee under Section 10.4 or pledgee under
Section 10.4(f) of or Participant in (or trustee for such assignee, pledge or
Participant), any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Borrower or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or an agreement
described in clause (vi) above or (B) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a non-confidential basis from a source
other than the Borrower and the known Affiliates and representatives thereof
(other than a source actually known by such disclosing Person to be bound by
confidentiality obligations with respect thereof).  For the purposes of this
Section, “Information” means all information received from or on behalf of the
Borrower relating to the Borrower, any Loan Party or any of their Affiliates or
their respective businesses, other than any such information that is available
to the Administrative Agent, Issuing Bank or Lender on a non-confidential basis
prior to disclosure by or on behalf of the Borrower (other than from a source
actually known by such party to be bound by confidentiality obligations).  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
(b) EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION AS DEFINED IN SECTION
10.14 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR AFFILIATES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
 
107

--------------------------------------------------------------------------------

 
(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE LOAN PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR AFFILIATES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE DELIVERED TO THE ADMINISTRATIVE
AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 
Section 10.15. Amendment and Restatement
 
The parties to this Credit Agreement agree that, effective upon the Closing
Date, the terms and provisions of the Existing Credit Agreement shall be
amended, superseded, restated and consolidated in their entirety without a
breach in continuity by the terms and provisions of this Credit Agreement and,
unless expressly stated to the contrary, each reference to the Existing Credit
Agreement in any of the Loan Documents or any other document, instrument or
agreement delivered in connection therewith shall mean and be a reference to
this Credit Agreement.  This Credit Agreement is not intended to and shall not
constitute a novation of the Existing Credit Agreement or the obligations and
liabilities thereunder.
 
ARTICLE 11                                
GUARANTEE
Section 11.1. Guarantee; Fraudulent Transfer, Etc.; Contribution
 
(a) Guarantee.  Each Guarantor unconditionally guarantees, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
the Obligations (other than Obligations which constitute Excluded Swap
Obligations).  Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation.
 
(b) Guarantee of Payment.  Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any of the security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other Person.
 
 
108

--------------------------------------------------------------------------------

 
(c) Fraudulent Transfer.  Anything in this Article 11 to the contrary
notwithstanding, (i) the obligations of each Subsidiary Guarantor hereunder
shall be limited to a maximum aggregate amount equal to the greatest amount that
would not render such Subsidiary Guarantor’s obligations hereunder subject to
avoidance as a fraudulent transfer, obligation or conveyance under Section 548
of Title 11 of the United States Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Subsidiary Guarantor (A) in respect of
intercompany debt owed or owing to the Parent or Affiliates of the Parent to the
extent that such debt would be discharged in an amount equal to the amount paid
by such Subsidiary Guarantor hereunder and (B) under any Guarantee of senior
unsecured debt or Indebtedness subordinated in right of payment to the
Obligations, which Guarantee contains a limitation as to maximum amount similar
to that set forth in this clause (i), pursuant to which the liability of such
Subsidiary Guarantor hereunder is included in the liabilities taken into account
in determining such maximum amount) and after giving effect as assets to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement, indemnity or
similar rights of such Subsidiary Guarantor pursuant to (I) applicable law or
(II) any agreement providing for an equitable allocation among such Subsidiary
Guarantor and other Affiliates of the Borrower of obligations arising under
guarantees by such parties (including the agreements described in Section
11.1(d)) and (ii) the Parent expressly subordinates any and all rights of
subrogation, reimbursement, indemnity, exoneration, contribution or any other
claim that it may now or hereafter have against the Borrower, any other Loan
Party, any other guarantor or any other Person directly or contingently liable
for the Obligations, or against or with respect to the property of the Borrower,
such other Loan Party, such other guarantor or such other Person, arising from
the existence or performance hereof, including, but not limited to, in the event
that any money or property shall be transferred to any Credit Party by the
Parent pursuant to this Article 11 in reduction of the Obligations or otherwise.
 
(d) Contributions.  In addition to all rights of indemnity and subrogation the
Subsidiary Guarantors may have under applicable law (but subject to this
paragraph), the Borrower agrees that (i) in the event a payment shall be made by
any Subsidiary Guarantor hereunder, the Borrower shall indemnify such Subsidiary
Guarantor for the full amount of such payment, and such Subsidiary Guarantor
shall be subrogated to the rights of the person to whom such payments shall have
been made to the extent of such payment, and (ii) in the event that any assets
of any Subsidiary Guarantor shall be sold pursuant to any Loan Document to
satisfy any claim of any Secured Party, the Borrower shall indemnify such
Subsidiary Guarantor in an amount equal to the greater of the book value or the
fair market value of the assets so sold.  Each Subsidiary Guarantor (a
“Contributing Subsidiary Guarantor”) agrees (subject to this paragraph) that, in
the event a payment shall be made by any other Subsidiary Guarantor hereunder or
assets of any other Subsidiary Guarantor shall be sold pursuant to any Loan
Document to satisfy a claim of any Secured Party and such other Subsidiary
Guarantor (the “Claiming Subsidiary Guarantor”) shall not have been fully
indemnified by the Borrower as provided in this paragraph, the Contributing
Subsidiary Guarantor shall indemnify the Claiming Subsidiary Guarantor in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as applicable, in each case multiplied by
a fraction of which the numerator shall be the net worth of the Contributing
Subsidiary Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Subsidiary Guarantors on the date hereof (or, in
the case of any Subsidiary Guarantor becoming a party hereto pursuant to Section
11.9, the date of the Guarantee Supplement executed and delivered by such
Subsidiary Guarantor).  Any Contributing Subsidiary Guarantor making any payment
to a Claiming Subsidiary Guarantor pursuant to this paragraph shall be
subrogated to the rights of such Claiming Subsidiary Guarantor under this
paragraph to the extent of such payment.  Notwithstanding any provision of this
paragraph to the contrary, all rights of the Subsidiary Guarantors under this
paragraph and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash of the Obligations.  No failure on the part of the Borrower or any
Subsidiary Guarantor to make the payments required by this paragraph (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Subsidiary Guarantor with respect
to its obligations under this paragraph, and each Subsidiary Guarantor shall
remain liable for the full amount of the obligations of such Subsidiary
Guarantor under this paragraph.
 
 
109

--------------------------------------------------------------------------------

 
Section 11.2. Obligations Not Waived
 
To the fullest extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from, and protest to any Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.  To the fullest extent permitted by applicable
law, the obligations of each Guarantor hereunder shall not be affected by (i)
the failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce or exercise any right or remedy against the
Borrower or any other Guarantor under the provisions of this Agreement or any
other Loan Document, or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from, any of the terms or provisions of this
Article 11, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other Guarantor under this Article 11, (iii) the
failure to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Administrative Agent or any other Secured
Party, or (iv) any other circumstance that would constitute a surety defense
(other than payment in full in cash of all of the Obligations).
 
Section 11.3. Security
 
Each Guarantor authorizes the Administrative Agent and each other Secured Party
to (i) take and hold security for the payment of the obligations under the
provisions of this Article 11 pursuant to the Security Documents and exchange,
enforce, waive and release any such security, (ii) apply such security and
direct the order or manner of sale thereof in accordance with the Loan Documents
and (iii) release or substitute any one or more endorsees, other Guarantors or
other obligors.
 
Section 11.4. No Discharge or Diminishment of Guarantee
 
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of any Guarantor as a matter of law or equity (other than the
payment in full in cash of all the Obligations).
 
 
110

--------------------------------------------------------------------------------

 
Section 11.5. Defenses of Borrower Waived
 
To the fullest extent permitted by applicable law, each of the Guarantors waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the payment in full in cash of the
Obligations.  The Administrative Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any Guarantor or exercise any other
right or remedy available to them against the Borrower or any Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully paid in cash.  Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor, as
applicable, or any security.
 
Section 11.6. Agreement to Pay; Subordination
 
In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Obligation (other than Excluded Swap Obligations)
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent or such
other Secured Party as designated thereby in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent or any Secured Party as provided above, all rights of such Guarantor
against the applicable Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of the Obligations.  In addition, any debt or Lien of the Borrower
or any other Loan Party now or hereafter held by any Guarantor is hereby
subordinated in right of payment and priority to the prior payment in full in
cash of the Obligations and the Liens created under the Loan Documents (provided
that, payments on such debt may be made at any time when no Event of Default has
occurred and is continuing).  If any amount shall erroneously be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such debt of the Borrower or such other
Loan Party, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.
 
 
111

--------------------------------------------------------------------------------

 
Section 11.7. Information
 
Each Guarantor assumes all responsibility for being and keeping itself informed
of each Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other Secured
Parties will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.
 
Section 11.8. Termination
 
(a) The guarantees made hereunder (i) shall terminate when all the Obligations
have been paid in full in cash, all Letters of Credit have expired and all LC
Disbursements have been reimbursed, and the Lenders have no further commitment
to lend or otherwise extend credit under this Agreement and (ii) shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Secured Party or any Guarantor upon the bankruptcy or reorganization of any
Loan Party or otherwise.
 
(b) If any Equity Interest in any Subsidiary Guarantor is sold, transferred or
otherwise disposed of pursuant to a transaction permitted by the Loan Documents
and, immediately after giving effect thereto, such Subsidiary Guarantor shall no
longer be a Subsidiary, then the obligations of such Subsidiary Guarantor under
this Article 11 shall be automatically released.
 
Section 11.9. Additional Guarantors
 
Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary of a Guarantee Supplement, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein.  The execution and delivery of any
Guarantee Supplement shall not require the consent of any other Loan Party.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Subsidiary Guarantor as a
party to this Agreement.
 
Section 11.10. Keepwell
 
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its Guarantee obligations under this Article 11 in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.10 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
11.10, or its Guarantee obligations under this Article 11, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until such Qualified ECP
Guarantor’s obligations under this Article 11 terminate pursuant to Section
11.8.  Each Qualified ECP Guarantor intends that this Section 11.10 constitute,
and this Section 11.10 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 


 
112

--------------------------------------------------------------------------------

 
 



--------------------------------------------------------------------------------

 
1 If this is in place prior to the Closing Date should refer to applicable
credit agreement and ancillary documents.
 

 
113

--------------------------------------------------------------------------------

 


GCI HOLDINGS CREDIT AGREEMENT





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 



 
GCI HOLDINGS, INC.
           
By:
 /s/ Bruce L. Broquet     
Name:
 Bruce L. Broquet     
Title:
 Vice President, Finance             
GCI, INC.
           
By:
 /s/ Bruce L. Broquet    
Name:
 Bruce L. Broquet    
Title:
 Vice President, Finance            
GCI CABLE, INC.
           
By:
 /s/ Bruce L. Broquet    
Name:
 Bruce L. Broquet    
Title:
 Vice President, Finance            
GCI COMMUNICATION CORP.
           
By:
 /s/ Bruce L. Broquet    
Name:
 Bruce L. Broquet    
Title:
 Vice President, Finance            
GCI FIBER COMMUNICATION CO., INC.
           
By:
 /s/ Bruce L. Broquet    
Name:
 Bruce L. Broquet    
Title:
 Vice President, Finance  

 
 

--------------------------------------------------------------------------------

 

         
ALASKA UNITED FIBER SYSTEM PARTNERSHIP
         
By: GCI Holdings, Inc., its general partner
           
By:
 /s/ Bruce L. Broquet    
Name:
 Bruce L. Broquet    
Title:
 Vice President, Finance            
By: GCI Communication Corp., its general partner
         
By:
 /s/ Bruce L. Broquet    
Name:
 Bruce L. Broquet    
Title:
 Vice President, Finance            
POTTER VIEW DEVELOPMENT CO., INC.
           
By:
 /s/ Bruce L. Broquet    
Name:
 Bruce L. Broquet    
Title:
 Vice President, Finance            
CYCLE30, INC.
           
By:
 /s/ Bruce L. Broquet    
Name:
 Bruce L. Broquet    
Title:
 Vice President, Finance          


 
 

--------------------------------------------------------------------------------

 

 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender, the Swingline
Lender, the Issuing Bank, and the Administrative Agent
         
By:
 Gary Herzog     
Name:
 /s/ Gary Herzog    
Title:
 Managing Director             
By:
 /s/ Kestrina Budina     
Name:
 Kestrina Budina     
Title:
 Director  


 

 
 
 
 

--------------------------------------------------------------------------------

 



 
SUNTRUST BANK, as Documentation Agent and as a Lender
         
By:
 /s/ Kevin Curtin     
Name:
 Kevin Curtin     
Title:
 Director          


 
 

--------------------------------------------------------------------------------

 



 
UNION BANK, N.A., as Syndication Agent and as a Lender
         
By:
 /s/ Edward Khaymenis     
Name:
 Edward Khaymenis     
Title:
 Vice President   



 
 

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A., as a Lender
         
By:
 /s/ Ming Lam     
Name:
 Ming Lam     
Title:
 Vice President   


 
 

--------------------------------------------------------------------------------

 



 
WELLS FARGO BANK, N.A., as a Lender
         
By:
 /s/ Chris Clifford     
Name:
 Chris Clifford     
Title:
 Vice President   


 
 

--------------------------------------------------------------------------------

 



 
DEUTSCHE BANK TRUST COMPANY
   AMERICAS, as a Lender
         
By:
 /s/ Anca Trifan     
Name:
 Anca Trifan     
Title:
 Managing Director             
By:
 /s/ Kelvin Ji     
Name:
 Kelvin Ji     
Title:
 Vice President   


 
 

--------------------------------------------------------------------------------

 


 
ROYAL BANK OF CANADA, as a Lender
         
By:
 /s/ Edward Valderrama     
Name:
 Edward Valderrama      
Title:
 Authorized Signatory   

 

 
 

--------------------------------------------------------------------------------

 


 
COBANK, ACB, as a Lender
         
By:
 /s/ Ted Koerner     
Name:
 Ted Koerner     
Title:
 Managing Director   

 

 



 
 
 
 

--------------------------------------------------------------------------------

 
